
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.17

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of September 28, 2001,

as amended and restated as of November 26, 2002

by and among

DRS TECHNOLOGIES, INC.,
as Borrower,

the Lenders referred to herein,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

TD SECURITIES (USA), INC. and
BEAR STEARNS CORPORATE LENDING, INC.,
as Syndication Agents,

and

FLEET NATIONAL BANK,
as Documentation Agent

WACHOVIA SECURITIES, INC.,
as Sole Lead Arranger and Sole Book Manager,

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS



ARTICLE I DEFINITIONS
2 SECTION 1.1 Definitions 2 SECTION 1.2 General 19 SECTION 1.3 Other Definitions
and Provisions 20
ARTICLE II REVOLVING CREDIT FACILITY
20 SECTION 2.1 Revolving Credit Loans 20 SECTION 2.2 Swingline Loans 20 SECTION
2.3 Procedure for Advances of Revolving Credit and Swingline Loans 22 SECTION
2.4 Repayment of Loans 22 SECTION 2.5 Notes 23 SECTION 2.6 Permanent Reduction
of the Revolving Credit Commitment 24 SECTION 2.7 Termination of Revolving
Credit Facility 24
ARTICLE III LETTER OF CREDIT FACILITY
24 SECTION 3.1 L/C Commitment 24 SECTION 3.2 Procedure for Issuance of Letters
of Credit 25 SECTION 3.3 Commissions and Other Charges 25 SECTION 3.4 L/C
Participations 26 SECTION 3.5 Reimbursement Obligation of the Borrower 27
SECTION 3.6 Obligations Absolute 28 SECTION 3.7 Effect of Application 28 SECTION
3.8 Existing Foreign Currency Letter of Credit 28
ARTICLE IV TERM LOAN FACILITY
28 SECTION 4.1 Term Loans 28 SECTION 4.2 Procedure for Advances of Term Loans 28
SECTION 4.3 Repayment of Term Loans 29 SECTION 4.4 Prepayments of Term Loans 29
SECTION 4.5 Term Notes 32 SECTION 4.6 Optional Increase In Term Loan Commitment
32
ARTICLE V GENERAL LOAN PROVISIONS
34 SECTION 5.1 Interest 34 SECTION 5.2 Notice and Manner of Conversion or
Continuation of Loans 36 SECTION 5.3 Fees 37 SECTION 5.4 Manner of Payment 37
SECTION 5.5 Crediting of Payments and Proceeds 38 SECTION 5.6 Adjustments 38
SECTION 5.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent 38 SECTION 5.8 Changed Circumstances 39
SECTION 5.9 Indemnity 41 SECTION 5.10 Capital Requirements 41 SECTION 5.11 Taxes
42 SECTION 5.12 Security 43 SECTION 5.13 Mitigation Obligations/Replacement of
Lenders 43
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
44 SECTION 6.1 Closing 44 SECTION 6.2 Conditions to Closing and Initial
Extensions of Credit on the Amendment and Restatement Closing Date 44 SECTION
6.3 Conditions to All Extensions of Credit 48      


i

--------------------------------------------------------------------------------


ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE BORROWER
48 SECTION 7.1 Representations and Warranties 48 SECTION 7.2 Survival of
Representations and Warranties, Etc 54
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
55 SECTION 8.1 Financial Statements and Projections 55 SECTION 8.2 Officer's
Compliance Certificate 56 SECTION 8.3 Accountants' Certificate 56 SECTION 8.4
Other Reports 56 SECTION 8.5 Notice of Litigation and Other Matters 57 SECTION
8.6 Accuracy of Information 58
ARTICLE IX AFFIRMATIVE COVENANTS
58 SECTION 9.1 Preservation of Corporate Existence and Related Matters 58
SECTION 9.2 Maintenance of Property 58 SECTION 9.3 Insurance 58 SECTION 9.4
Accounting Methods and Financial Records 59 SECTION 9.5 Payment and Performance
of Obligations 59 SECTION 9.6 Compliance With Laws and Approvals 59 SECTION 9.7
Environmental Laws 59 SECTION 9.8 Compliance with ERISA 59 SECTION 9.9
Compliance With Agreements 60 SECTION 9.10 Inspection of Property; Books and
Records; Discussions 60 SECTION 9.11 Additional Subsidiaries 60 SECTION 9.12
Certain Agreements with Respect to the Paravant Merger 62 SECTION 9.13 Use of
Proceeds 62 SECTION 9.14 Conduct of Business 63 SECTION 9.15 Account Designation
63 SECTION 9.16 Debt Rating 63 SECTION 9.17 Post Closing Covenants; Further
Assurances; Existing Letters of Credit 63
ARTICLE X FINANCIAL COVENANTS
63 SECTION 10.1 Maximum Adjusted Leverage Ratio 63 SECTION 10.2 Minimum Fixed
Charge Coverage Ratio 63 SECTION 10.3 Maximum Capital Expenditures 64
ARTICLE XI NEGATIVE COVENANTS
64 SECTION 11.1 Limitations on Debt 65 SECTION 11.2 Limitations on Liens 66
SECTION 11.3 Limitations on Loans, Advances, Investments and Acquisitions 68
SECTION 11.4 Limitations on Mergers and Liquidation 69 SECTION 11.5 Limitations
on Sale of Assets 69 SECTION 11.6 Limitations on Dividends and Distributions 69
SECTION 11.7 Limitations on Exchange and Issuance of Capital Stock 70 SECTION
11.8 Transactions with Affiliates 70 SECTION 11.9 Certain Accounting Changes;
Organizational Documents 70 SECTION 11.10 Amendments; Payments and Prepayments
of Subordinated Debt 70 SECTION 11.11 Amendments, Consents and Waivers under the
Sensors Purchase Agreement or Paravant Acquisition Documents 70 SECTION 11.12
Restrictive Agreements 70 SECTION 11.13 Nature of Business 71 SECTION 11.14
Limitation on Bonding Obligations 71 SECTION 11.15 Impairment of Security
Interests 71
ARTICLE XII DEFAULT AND REMEDIES
71 SECTION 12.1 Events of Default 71 SECTION 12.2 Remedies 73      

ii

--------------------------------------------------------------------------------

SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc 74
ARTICLE XIII THE ADMINISTRATIVE AGENT
74 SECTION 13.1 Appointment 74 SECTION 13.2 Delegation of Duties 75 SECTION 13.3
Exculpatory Provisions 75 SECTION 13.4 Reliance by the Administrative Agent 75
SECTION 13.5 Notice of Default 75 SECTION 13.6 Non-Reliance on the
Administrative Agent and Other Lenders 76 SECTION 13.7 Indemnification 76
SECTION 13.8 The Administrative Agent in Its Individual Capacity 76 SECTION 13.9
Resignation of the Administrative Agent; Successor Administrative Agent 77
SECTION 13.10 Trustee Powers 77 SECTION 13.11 Documentation and Syndication
Agent 77
ARTICLE XIV MISCELLANEOUS
77 SECTION 14.1 Notices 77 SECTION 14.2 Expenses; Indemnity 78 SECTION 14.3
Set-off 79 SECTION 14.4 Governing Law 79 SECTION 14.5 Jurisdiction and Venue 79
SECTION 14.6 Waiver of Jury Trial 80 SECTION 14.7 Reversal of Payments 80
SECTION 14.8 Injunctive Relief; Punitive Damages 80 SECTION 14.9 Accounting
Matters 81 SECTION 14.10 Successors and Assigns; Participations 81 SECTION 14.11
Amendments, Waivers and Consents 84 SECTION 14.12 Performance of Duties 85
SECTION 14.13 [Reserved] 85 SECTION 14.14 All Powers Coupled with Interest 85
SECTION 14.15 Survival of Indemnities 85 SECTION 14.16 Titles and Captions 58
SECTION 14.17 Severability of Provisions 58 SECTION 14.18 Counterparts v 58
SECTION 14.19 Term of Agreement 86 SECTION 14.20 Advice of Counsel 86 SECTION
14.21 No Strict Construction 86 SECTION 14.22 Inconsistencies with Other
Documents; Independent Effect of Covenants 86

iii

--------------------------------------------------------------------------------

EXHIBITS

Exhibit A-1 — Form of Revolving Credit Note   Exhibit A-2 — Form of Swingline
Note   Exhibit A-3 — Form of Term Note   Exhibit B — Form of Notice of Borrowing
  Exhibit C — Form of Notice of Account Designation   Exhibit D — Form of Notice
of Prepayment   Exhibit E — Form of Notice of Conversion/Continuation   Exhibit
F — Form of Officer's Compliance Certificate   Exhibit G — Form of Assignment
and Acceptance   Exhibit H — Form of Subsidiary Guaranty Agreement   Exhibit I —
Form of Collateral Agreement   Exhibit J — Form of Reaffirmation Agreement  
Exhibit K-1 — Form of Borrowing Base Certificate   Exhibit K-2 — Form of Asset
Coverage Ratio Certificate   Exhibit L — Form of Pledge Agreement  

SCHEDULES

Schedule 1 — Joinder Documents   Schedule 2 — Unrestricted Subsidiaries  
Schedule 7.1(a) — Jurisdictions of Organization and Qualification   Schedule
7.1(b) — Subsidiaries and Capitalization   Schedule 7.1(i) — ERISA Plans  
Schedule 7.1(l) — Material Contracts   Schedule 7.1(m) — Labor and Collective
Bargaining Agreements   Schedule 7.1(r) — Owned and Leased Real Property  
Schedule 7.1(t) — Debt, Guaranty and Bonding Obligations   Schedule 7.1(u) —
Litigation   Schedule 11.2 — Existing Liens   Schedule 11.3 — Existing Loans,
Advances and Investments   Schedule 11.8 — Transactions with Affiliates  

iv

--------------------------------------------------------------------------------



Execution Version

        CREDIT AGREEMENT, dated as of the 28th day of September, 2001, as
amended and restated as of November 26, 2002, by and among DRS
TECHNOLOGIES, INC., a Delaware corporation, as Borrower, the lenders who are or
may become a party to this Agreement, as Lenders, WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders, TD SECURITIES (USA), INC. and BEAR STEARNS CORPORATE LENDING, INC., as
Syndication Agents, and FLEET NATIONAL BANK, as Documentation Agent.


STATEMENT OF PURPOSE


        Pursuant to the Credit Agreement, dated as of September 28, 2001 (the
"Original Credit Agreement"), among the Borrower and the Lenders party thereto,
such existing Lenders extended certain credit facilities to the Borrower.

        The terms and conditions of the Original Credit Agreement have been
amended as set forth in the (a) First Amendment, dated as of March 26, 2002,
(b) Second Amendment, Waiver and Consent, dated as of May 23, 2002, and
(c) Third Amendment and Consent, dated as of July 15, 2002 (collectively, the
"Prior Amendments").

        In connection with the proposed Paravant Acquisition (as defined below),
the Borrower has requested and the Lenders have agreed to (a) consent to the
Paravant Acquisition and (b) further amend the terms and conditions of the
Original Credit Agreement, as amended by the Prior Amendments, in each case
subject to the terms and conditions set forth herein. In order to consolidate
the changes made pursuant to the Prior Amendments and to reflect the amendments
to be made in connection with the Paravant Acquisition, the Borrower and the
Lenders desire to amend and restate the Original Credit Agreement, as amended by
the Prior Amendments, as set forth herein.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:


ARTICLE I

DEFINITIONS

        SECTION 1.1    Definitions.    The following terms when used in this
Agreement shall have the meanings assigned to them below:

        "Account Debtor" means, with respect to any Account, any Person
obligated to make payment thereunder, including, without limitation, any account
debtor thereon.

        "Accounts" means all "accounts" (as now or hereafter defined in the UCC)
of the Borrower or any of its Restricted Subsidiaries, including, without
limitation, all present or future accounts receivable, all rights to payment of
a monetary obligation, whether or not earned by performance, for property sold,
leased, licensed, assigned or otherwise disposed of or to be sold, leased,
licensed, assigned or otherwise disposed of, for services rendered or to be
rendered, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, or arising
out of the use of a credit card or charge card or information contained on or
for use with any such card, all rights in any merchandise or goods which any of
the same may represent, all notes receivable, health care insurance receivables
(as now or hereafter defined in the UCC), book debts, notes, bills, drafts,
acceptances, and all sums of money due or to become due thereon and all proceeds
thereof and all rights, title, security interests and guarantees with respect to
each of the foregoing.

        "Additional Term Loan" has the meaning assigned thereto in Section 4.6.

        "Additional Term Loan Commitment" means (a) as to any Lender, the
obligation of such Lender to make Additional Term Loans for the account of the
Borrower hereunder in an aggregate principal amount not to exceed the amount set
forth in the Register and (b) as to all Lenders, the aggregate

2

--------------------------------------------------------------------------------


commitment to make Additional Term Loans. As of the Amendment and Restatement
Closing Date, the aggregate Additional Term Loan Commitment is $0.

        "Additional Term Loan Effective Date" means the date, which shall be a
Business Day, on or before the Additional Term Loan Termination Date, but no
earlier than thirty (30) days after any Increase Notification Date, on which the
Term Lenders make Additional Term Loans to the Borrower pursuant to Section 4.6.

        "Adjusted Leverage Ratio" means, as of any date, the ratio of (a) the
sum of (i) Debt outstanding as of such date less (ii) the sum of (A) the
outstanding amount of all Performance Based Letters of Credit and (B) so long as
there are no outstanding Revolving Credit Loans funded under the Revolving
Credit Facility, an amount (not to exceed $100,000,000) equal to the amount of
cash and Cash Equivalents of the Borrower and its Subsidiaries immediately
available to repay the obligations thereof, in each case as of such date to
(b) EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date

        "Administrative Agent" means Wachovia in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.9.

        "Administrative Agent's Office" means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).

        "Affiliate" means, with respect to any Person, any other Person (other
than a Subsidiary of such Person) which directly or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, such first Person or any of its Subsidiaries. The term "control" means
(a) the power to vote ten percent (10%) or more of the securities or other
equity interests of a Person having ordinary voting power, or (b) the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

        "Aggregate Commitment" means the aggregate amount of the Lenders'
Commitments hereunder, as such amount may be increased, reduced or otherwise
modified at any time or from time to time pursuant to the terms hereof. On the
Amendment and Restatement Closing Date, the Aggregate Commitment shall be Three
Hundred Thirty Eight Million Six Hundred Thousand Dollars ($338,600,000).

        "Agreement" means this Credit Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

        "Amendment and Restatement Closing Date" means the date of this
Agreement or such later Business Day upon which each condition described in
Section 6.2 shall be satisfied or waived in all respects in a manner acceptable
to the Administrative Agent, in its sole discretion.

        "Applicable Law" means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

        "Applicable Margin" shall have the meaning assigned thereto in
Section 5.1(c).

        "Application" means an application, in the form specified by the Issuing
Lender from time to time, requesting the Issuing Lender to issue a Letter of
Credit.

        "Approved Fund" means any Person (other than a natural Person),
including, without limitation, any special purpose entity, that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business;
provided, that with respect to any assignment of any Revolving Credit
Commitment, such Approved Fund must be administered by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

        "Asset Coverage Ratio" means, as of any date of determination, the ratio
of (a) the sum of (i) Available Cash plus (ii) the gross book value of all
Accounts of the Borrower and its Restricted Subsidiaries on such date determined
in accordance with GAAP plus (iii) the gross book value of all

3

--------------------------------------------------------------------------------


Inventory of the Borrower and its Restricted Subsidiaries on such date
determined in accordance with GAAP to (b) the aggregate outstanding amount of
all Extensions of Credit as of such date.

        "Asset Coverage Ratio Certificate" means a certificate delivered by the
Borrower substantially in the form of Exhibit K-2.

        "Asset Sale Proceeds" shall have the meaning assigned thereto in
Section 4.4(b)(iii).

        "Assignment and Acceptance" shall have the meaning assigned thereto in
Section 14.10.

        "Available Cash" means, as of any date of determination, without
duplication, calculated in accordance with GAAP, the aggregate amount of all
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries, which
such cash or Cash Equivalents are readily marketable and available without
restriction or limitation for the immediate payment or repayment of Debt as of
such date of determination.

        "Base Rate" means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.

        "Base Rate Loan" means any Loan bearing interest at a rate based upon
the Base Rate as provided in Section 5.1(a).

        "Benefited Lender" shall have the meaning assigned thereto in
Section 5.6.

        "Bonding Obligations" means, with respect to the Borrower or any
Restricted Subsidiary thereof, without duplication, the face amount (including,
without limitation, any contingent obligations arising in connection therewith),
of any surety, performance or other bond issued at the request of or delivered
by the Borrower or any Restricted Subsidiary thereof in the ordinary course of
business to any other Person owed any contractual or other obligation (other
than for borrowed money or other Debt) by such Borrower or Restricted Subsidiary
thereof to secure the performance of such contractual or other obligations or
otherwise benefit such Person to whom such contractual or other obligations are
owed. All outstanding Bonding Obligations as of the Amendment and Restatement
Closing Date are set forth on Schedule 7.1(t).

        "Borrower" means DRS Technologies, Inc., a Delaware corporation.

        "Borrowing Base" means, at any date of determination thereof, an amount
equal to the sum of (a) ninety percent (90%) of Eligible Accounts Receivable,
plus (b) fifty percent (50%) of Eligible Unbilled Receivables, plus (c) fifty
percent (50%) of Eligible Inventory.

        "Borrowing Base Certificate" means each certificate delivered by the
Borrower substantially in the form of Exhibit K-1.

        "Borrowing Limit" means, at any date of determination thereof, an amount
equal to the lesser of (a) the Borrowing Base and (b) the Revolving Credit
Commitment of all Lenders.

        "Business Day" means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

        "Calculation Date" shall have the meaning assigned thereto in
Section 5.1(c).

        "Capital Asset" means, with respect to the Borrower and its Restricted
Subsidiaries, any asset that should, in accordance with GAAP, be classified and
accounted for as a capital asset on a Consolidated balance sheet of the Borrower
and its Restricted Subsidiaries.

        "Capital Expenditures" means with respect to the Borrower and its
Restricted Subsidiaries for any period, the aggregate cost of all Capital Assets
acquired by the Borrower and its Restricted Subsidiaries during such period, as
determined in accordance with GAAP.

4

--------------------------------------------------------------------------------


        "Capital Lease" means any lease of any property by the Borrower or any
of its Restricted Subsidiaries, as lessee, that should, in accordance with GAAP,
be classified and accounted for as a capital lease on a Consolidated balance
sheet of the Borrower and its Restricted Subsidiaries.

        "Cash Equivalents" shall have the meaning assigned thereto in
Section 11.3(b).

        "Change in Control" shall have the meaning assigned thereto in
Section 12.1(i).

        "Code" means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.

        "Collateral" means the collateral security for the Obligations pledged
or granted pursuant to the Security Documents.

        "Collateral Agreement" means the collateral agreement dated as of
September 28, 2001, entered into by the Borrower and its Domestic Subsidiaries
that are Restricted Subsidiaries in favor of the Administrative Agent for the
ratable benefit of itself and the Lenders, substantially in the form of
Exhibit I, as amended, restated, supplemented or otherwise modified prior to the
date hereof, by the Existing Joinder Documents or otherwise, as reaffirmed
pursuant to the Reaffirmation Agreement and as otherwise amended, restated,
supplemented or otherwise modified from time to time hereafter.

        "Commitment" means, as to any Lender, the sum of such Lender's Revolving
Credit Commitment and applicable Term Loan Commitment as set forth in the
Register, as such Commitment may be increased, reduced or otherwise modified at
any time or from time to time pursuant to the terms hereof.

        "Commitment Percentage" means, as to any Lender at any time, the ratio
of (a) the amount of the Commitment of such Lender to (b) the Aggregate
Commitment of all the Lenders.

        "Consolidated" means, when used with reference to financial statements
or financial statement items of the Borrower and its Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.

        "Credit Facility" means, collectively, the Revolving Credit Facility,
the Term Loan Facility and the L/C Facility.

        "Debt" means, with respect to the Borrower and its Restricted
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP: (a) all liabilities, obligations and
indebtedness for borrowed money including, but not limited to, obligations
evidenced by bonds, debentures, notes or other similar instruments of any such
Person, (b) all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition agreements), except trade payables arising in the ordinary
course of business not more than ninety (90) days past due, (c) all obligations
of any such Person as lessee under Capital Leases to the extent such obligations
are required to be capitalized in accordance with GAAP, (d) all Debt of any
other Person secured by a Lien on any asset of any such Person, (e) all Guaranty
Obligations of any such Person, (f) all obligations, contingent or otherwise, of
any such Person relative to the face amount of letters of credit, whether or not
drawn, including, without limitation, any Reimbursement Obligation, and banker's
acceptances issued for the account of any such Person, (g) all obligations of
any such Person to redeem, repurchase, exchange, defease or otherwise make
payments in respect of capital stock or other securities or partnership
interests of such Person and, (h) all net payment obligations incurred by any
such Person pursuant to Hedging Agreements; provided, however, that Bonding
Obligations shall not be considered Debt.

        "Default" means any of the events specified in Section 12.1 which with
the passage of time, the giving of notice or any other condition, would
constitute an Event of Default.

        "Disputes" shall have the meaning set forth in Section 14.5(b).

        "Dollars" or "$" means, unless otherwise qualified, the lawful currency
of the United States.

        "Dollar Equivalent" means, at any time of determination, (a) with
respect to any L/C Obligation denominated in Dollars, the amount thereof and
(b) with respect to any L/C Obligation denominated in a currency other than
Dollars, the amount of Dollars which is equivalent to the amount of such L/C

5

--------------------------------------------------------------------------------


Obligation at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it at such time of determination.

        "Domestic Subsidiary" means any direct or indirect subsidiary of the
Borrower organized under the laws of the United States, the law of any State
thereof or the laws of Puerto Rico.

        "EBITDA" means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Restricted
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus
(b) the sum of the following to the extent deducted in determining Net Income:
(i) income and franchise taxes, (ii) Interest Expense, (iii) amortization and
depreciation, (iv) expenses related to the transactions contemplated under this
Agreement, (v) extraordinary losses and (vi) non-cash minority interest
deductions, less (c) interest income and any extraordinary gains, plus (d) Pro
Forma EBITDA, plus (e) non-recurring charges to the extent that such
non-recurring charges are reasonably satisfactory to the Administrative Agent
and such non-recurring charges do not exceed 7.5% of Consolidated EBITDA
(including Pro Forma EBITDA) for the period for which such charges are to be
added back plus (f) for any measurement period ending during the Fiscal Year
ending March 31, 2003, $2,500,000, reflecting the amount paid by DRS
Photronics, Inc. pursuant to its settlement agreement with the federal
government in connection with United States v. Tress; provided, that as of the
fiscal quarters ending on each of the dates set forth below, EBITDA for the four
(4) consecutive fiscal quarter period ending on such date shall be increased to
reflect historical EBITDA attributable to the Borrower's acquisition of the Navy
Controls Division of Eaton Corp. by the below amount corresponding to such
fiscal quarter end:

Date


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

December 31, 2002   $ 5,850,000 March 31, 2003   $ 2,925,000

and provided further, that following the closing of the Paravant Merger, as of
the fiscal quarters ending on each of the dates set forth below, EBITDA for the
four (4) consecutive fiscal quarter period ending on such date shall be
increased to reflect historical EBITDA attributable to Paravant by the below
amount corresponding to such fiscal quarter end:

Date


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

December 31, 2002   $ 10,600,000 March 31, 2003   $ 7,950,000 June 30, 2003   $
5,300,000 September 30, 2003   $ 2,650,000

        (In the event the Paravant Merger does not close on or prior to December
31, 2002, the foregoing schedule of EBITDA increases may be modified with the
mutual agreement of the Borrower and the Administrative Agent to reflect such
revised closing date.)

        "Eligible Assignee" means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
$500,000,000, (b) a commercial bank organized under the laws of any other
country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $500,000,000, (d) already a Lender hereunder (whether as an original
party to this Agreement or as the assignee of another Lender), (e) the successor
(whether by transfer of assets, merger or otherwise) to all or substantially all
of the commercial lending business of the assigning Lender, (f) any Affiliate of
the assigning Lender, (g) any Approved Fund or (h) any other Person that has
been approved in writing as an Eligible Assignee by the Borrower (other than
upon the occurrence and during the continuance of any Default or Event of
Default) and the Administrative Agent.

6

--------------------------------------------------------------------------------

        "Eligible Accounts Receivable" means, at any date of determination
thereof, any bona fide Account created or acquired by the Borrower or any
Restricted Subsidiary thereof in the ordinary course of their business as
presently conducted, for which the Account Debtor has been billed and which
Account satisfies and continues to satisfy the following requirements:

        (i)    The Account is a bona fide existing obligation of the named
Account Debtor arising from the rendering of services or the sale and delivery
of merchandise to such Account Debtor in the ordinary course of business on
terms that are normal and customary in the business of the Borrower or its
Restricted Subsidiaries and is actually and absolutely owing to the Borrower or
a Restricted Subsidiary of the Borrower and is not contingent for any reason and
such Borrower or such Restricted Subsidiary has lawful and absolute title to
such Account;

        (ii)   The Account does not arise out of transactions with an employee,
officer, agent, director, stockholder or other Affiliate of the Borrower or any
Restricted Subsidiary thereof;

        (iii)  The Account is evidenced by an invoice and has not remained
unpaid for a period exceeding ninety (90) days or more beyond the invoice date
of the invoice;

        (iv)  The Account is not due from an Account Debtor whose debt on
Accounts that are unpaid ninety (90) days or more after the invoice date of the
respective invoices exceeds fifty percent (50%) of such Account Debtor's total
debt to the Borrower and its Restricted Subsidiaries;

        (v)   The Account is a valid, legally enforceable obligation of the
named Account Debtor and no offset (including without limitation discounts,
advertising allowances, counterclaims or contra accounts) or other defense on
the part of such named Account Debtor or any claim on the part of such Account
Debtor denying liability thereunder has been asserted; provided, however, that
if the Account is subject to any such offset, defense or claim, or any inventory
related thereto has been returned, such Account shall not be an Eligible Account
Receivable only to the extent of the maximum amount of such offset, defense,
claim or return and the balance of such Account, if it otherwise represents a
valid, uncontested and legally enforceable obligation of the Account Debtor and
meets all of the other criteria for eligibility set forth herein, shall be
considered an Eligible Account Receivable;

        (vi)  The named Account Debtor is not the subject of any bankruptcy or
insolvency proceeding of any kind;

        (vii) The services giving rise to such Account have been performed
(unless billing prior to such services having been performed is permitted under
the agreement with the named Account Debtor) or the subject merchandise has been
shipped or delivered on open Account to the named Account Debtor on an absolute
sale basis and not on a bill-and-hold, consignment, sale on approval or subject
to any other repurchase or return agreement and no material part of the subject
goods has been returned;

        (viii) Other than pursuant to the Security Documents, the Account is not
subject to any Lien or security interest whatsoever, including any Account owed
pursuant to any contractual or other obligation of the Borrower or any
Restricted Subsidiary thereof subject to any Bonding Obligation;

        (ix)  The Account is not evidenced by chattel paper or an instrument of
any kind;

        (x)   The Account is not due from an Account Debtor, except for the
United States government, its branches and its agencies, whose total debt to the
Borrower and its Restricted Subsidiaries, on a Consolidated basis, on Accounts
exceeds fifteen percent (15%) of the aggregate amount of the Eligible Accounts
Receivable; provided, however, that the Account shall not be an Eligible Account
Receivable only to the extent of such excess, if it otherwise represents a
valid, uncontested and legally enforceable obligation of the named Account
Debtor and meets all of the other criteria for eligibility set forth herein;

7

--------------------------------------------------------------------------------




        (xi)  The Account is not due pursuant to a Governmental Contract with
respect to which the aggregate amount of all Accounts due under such
Governmental Contract to the Borrower and its Subsidiaries, on a Consolidated
basis, exceeds fifteen percent (15%) of the aggregate amount of the Eligible
Accounts Receivable; provided, however, that the Account shall not be an
Eligible Account Receivable only to the extent of such excess, if it otherwise
represents a valid, uncontested and legally enforceable obligation of the
Account Debtor and meets all of the other criteria for eligibility set forth
herein;

        (xii) The Account has not been turned over to any Person that is not a
Restricted Subsidiary or Affiliate of the Borrower for collection;

        (xiii) The Administrative Agent has not determined, in good faith in its
reasonable discretion in accordance with its internal credit policies and after
fifteen (15) days notice to the Borrower that (A) collection of the Account is
insecure or (B) the Account may not be paid by reason of the named Account
Debtor's financial inability to pay;

        (xiv) The Account is not with a customer located in any state denying
creditors access to said state's courts in the absence of a notice of business
activities report or other similar filing, unless the Borrower, its Restricted
Subsidiaries and Affiliates have either qualified as a foreign corporation
authorized to transact business in such state or has filed a notice of business
activities report or similar filing with the applicable state agency for the
then current year;

        (xv) With respect to any Account, which is payable to a Foreign
Subsidiary (any such Account, a "Foreign Account"), the amount of such Foreign
Account is reported in Dollars (irrespective of the currency in which such
Account is payable) on the applicable Borrowing Base Certificate; provided that
no more than thirty percent (30%) of the aggregate amount of all Eligible
Accounts Receivable at any one time shall be Foreign Accounts; and

        (xvi) In addition to the foregoing, with respect to Accounts arising out
of a Governmental Contract, the Administrative Agent is satisfied as to the
absence of setoffs, counterclaims and other defenses to payment on the part of
the United States or any state governmental authority.

        "Eligible Inventory" means, at any date of determination, any Inventory
of the Borrower or any Restricted Subsidiary thereof that satisfies and
continues to satisfy each of the following requirements:

        (a)   Any warranty or representation contained in this Agreement or any
of the other Loan Documents applicable either to Inventory in general or to any
specific Inventory remains true and correct in all material respects with
respect to such Inventory;

        (b)   If the Inventory is located in a public warehouse, the
Administrative Agent shall have received a control agreement, in form and
substance reasonably satisfactory to the Administrative Agent;

        (c)   The Inventory is not under consignment to or from any Person;

        (d)   The Inventory is free from defects which would materially and
adversely affect the market value thereof;

        (e)   The Inventory meets in all material respects all standards imposed
by any Governmental Authority having regulatory authority over such Inventory,
its use or sale, and is either currently useable or currently saleable in the
normal course of the Borrower's or any Restricted Subsidiary's business;

        (f)    The Inventory was produced in accordance with the Fair Labor
Standards Act and is not subject to the "hot goods" provisions contained in 29
U.S.C. § 215 or any successor statute or section;

        (g)   The Inventory is not obsolete or currently unfit for use or sale
in the ordinary course of the business of the Borrower or any Restricted
Subsidiary thereof;

8

--------------------------------------------------------------------------------




        (h)   Other than pursuant to the Security Documents, the Inventory is
not subject to any Lien or security interest whatsoever; provided that for
purposes hereof, any Inventory subject to a progress payment shall not be
considered to be subject to a Lien or security interest.

        (i)    If the Inventory has been purchased with a trade letter of
credit, all reimbursement and similar obligations with respect to such trade
letter of credit has been paid in full;

        (j)    With respect to any Inventory located outside of the United
States (any such Inventory, "Foreign Inventory"), no more than thirty percent
(30%) of the aggregate amount of all Eligible Inventory at any one time shall be
Foreign Inventory; and

        (k)   The Administrative Agent has not determined, in good faith in its
reasonable discretion in accordance with its internal credit policies, that the
Inventory is otherwise ineligible.

        "Eligible Unbilled Receivables" means, at any date of determination
thereof, any Account (i) which is an Eligible Accounts Receivable, but for the
fact such Account has not been invoiced (a) as a result of normal frequency of
billing under the particular contract, or (b) as a result of government delays
in the preparation of contract documents and (ii) which will be invoiced within
ninety (90) days of the "as of" date of the particular Borrowing Base
Certificate setting forth such Account.

        "Employee Benefit Plan" means any employee benefit plan within the
meaning of Section 3(3) of ERISA which (a) is maintained for employees of the
Borrower or any ERISA Affiliate or (b) has at any time within the preceding six
(6) years been maintained for the employees of the Borrower or any current or
former ERISA Affiliate.

        "Environmental Claims" means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, allegations,
notices of noncompliance or violation, investigations (other than internal
reports prepared by any Person in the ordinary course of business and not in
response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

        "Environmental Laws" means any and all federal, foreign, state,
provincial and local laws, statutes, ordinances, rules, regulations, permits,
licenses, approvals, interpretations and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.

        "ERISA" means the Employee Retirement Income Security Act of 1974, and
the rules and regulations thereunder, each as amended or modified from time to
time.

9

--------------------------------------------------------------------------------

        "ERISA Affiliate" means any Person who, together with the Borrower, is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.

        "Eurodollar Reserve Percentage" means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including, without limitation, any basic, supplemental or emergency reserves)
in respect of eurocurrency liabilities or any similar category of liabilities
for a member bank of the Federal Reserve System in New York City.

        "Event of Default" means any of the events specified in Section 12.1,
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.

        "Excess Cash Flow" means, for any period of determination, the sum of
(a) EBITDA for such period (determined by adding back thereto any amounts
deducted in determining Net Income for such period that were paid, incurred or
accrued by Borrower or any of its Restricted Subsidiaries in violation of any of
the other provisions of this Agreement), minus (b) income and franchise taxes
(paid or payable in cash) and (to the extent permitted hereunder) Interest
Expense (paid or payable in cash) minus (c) all principal payments made in
respect of Debt during such period, to the extent permitted hereunder (excluding
Excess Cash Flow payments pursuant to Section 4.4(b)(vii)) minus (d) all Capital
Expenditures made in cash during such period, to the extent permitted hereunder,
minus (e) non-scheduled principal payments of Term Loans (excluding Excess Cash
Flow payments pursuant to Section 4.4(b)(v)) and plus or minus (as applicable)
(f) changes in working capital.

        "Excess Proceeds" shall have the meaning assigned thereto in
Section 4.4(b)(vii).

        "Existing Foreign Currency Letter of Credit" means letter of credit
number 866287 issued by Mellon Bank, N.A. in the face amount of £750,000.

        "Existing Joinder Documents" means each agreement and instrument listed
on Schedule 1 hereto.

        "Existing Letters of Credit" means those letters of credit issued by
Mellon Bank, N.A. and existing on the Closing Date and identified on
Schedule 7.1(t).

        "Extensions of Credit" means, as to any Lender at any time, (a) an
amount equal to the sum of (i) the aggregate principal amount of all Revolving
Credit Loans made by such Lender then outstanding, (ii) such Lender's Revolving
Credit Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender's Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of all Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

        "FDIC" means the Federal Deposit Insurance Corporation, or any successor
thereto.

        "Federal Funds Rate" means, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then "Federal Funds Rate" means a daily rate which
is determined, in the opinion of the Administrative Agent, to be the rate at
which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. (Charlotte time). Rates for weekends or holidays shall be
the same as the rate for the most immediately preceding Business Day.

        "Fiscal Year" means the fiscal year of the Borrower and its Restricted
Subsidiaries ending on March 31.

        "Fixed Charges" means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Restricted Subsidiaries in accordance with GAAP:

10

--------------------------------------------------------------------------------


(a) Interest Expense (paid in cash), (b) scheduled principal payments with
respect to Debt, and (c) cash taxes.

        "Foreign Accounts" shall have the meaning assigned thereto in
clause (vii) of the definition of Eligible Accounts Receivable.

        "Foreign Subsidiary" means any direct or indirect subsidiary of the
Borrower that is not a Domestic Subsidiary.

        "GAAP" means United States generally accepted accounting principles, as
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis for the Borrower and its Subsidiaries throughout the period
indicated.

        "Governmental Approvals" means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

        "Governmental Authority" means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

        "Governmental Contract" means a contract between the Borrower and an
agency, department or instrumentality of the United States or any state
Governmental Authority in the United States where such Borrower is the prime
contractor.

        "Guaranty Obligation" means, with respect to the Borrower and its
Restricted Subsidiaries, without duplication, any obligation, contingent or
otherwise, of any such Person pursuant to which such Person has directly or
indirectly guaranteed any Debt or other obligation of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of any such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) guarantees by the Borrower or any Restricted
Subsidiary thereof of any non-Debt obligations of the Borrower or any Restricted
Subsidiary thereof.

        "Hazardous Materials" means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, or (f) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

        "Hedging Agreement" means any agreement with respect to any Interest
Rate Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

11

--------------------------------------------------------------------------------

        "Increase Notification" means the written notice by the Borrower of its
desire to increase the Term Loan Commitment pursuant to Section 4.6.

        "Increase Notification Date" means the date on which the Increase
Notification is received by the Administrative Agent.

        "Initial Term Loan Commitment" means (a) as to any Lender, the
obligation of such Lender to make Initial Term Loans for the account of the
Borrower hereunder in an aggregate principal amount not to exceed the amount set
forth in the Register and (b) as to all Lenders, the aggregate commitment to
make Initial Term Loans. As of the Original Closing Date, the Initial Term Loan
Commitment was $140,000,000, and as of the Amendment and Restatement Closing
Date (after giving effect to repayments of the Initial Term Loans prior to such
date) the Initial Term Loan Commitment is $138,600,000.

        "Initial Term Loans" means the term loans made to the Borrower by the
Lenders pursuant to Section 4.1(a) on the Original Closing Date and shall not
include any of the Supplemental Term Loans made to the Borrower pursuant to
Section 4.1(b) or any of the Additional Term Loans made to the Borrower pursuant
to Section 4.6.

        "Insurance and Condemnation Proceeds" shall have the meaning assigned
thereto in Section 4.4(b)(iv).

        "Interest Expense" means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the gross interest expense (including,
without limitation, interest expense attributable to Capital Leases and all net
payment obligations pursuant to Hedging Agreements) of the Borrower and its
Restricted Subsidiaries, all determined for such period on a Consolidated basis,
without duplication, in accordance with GAAP.

        "Interest Period" shall have the meaning assigned thereto in
Section 5.1(b).

        "Interest Rate Contract" means any interest rate swap agreement,
interest rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

        "Inventory" means all "inventory" (as now or hereafter defined in the
UCC) of the Borrower or any Restricted Subsidiary, including, without
limitation, all raw materials, inventory and other materials and supplies,
work-in-process, finished goods, all accessions thereto, documents therefor and
any products made or processed therefrom and all substances, if any, commingled
therewith or added thereto.

        "ISP98" means the International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication
No. 590.

        "Issuing Lender" means (a) with respect to Letters of Credit issued
hereunder after the Original Closing Date, Wachovia, in its capacity as issuer
thereof, or any successor thereto and (b) with respect to the Existing Letters
of Credit, Mellon Bank, N.A.

        "Issuing Lender" means with respect to Letters of Credit issued
hereunder, Wachovia, in its capacity as issuer thereof, or any successor
thereto.

        "L/C Commitment" means Seventy-Five Million Dollars ($75,000,000).

        "L/C Facility" means the letter of credit facility established pursuant
to Article III.

        "L/C Obligations" means at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding Letters
of Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.

        "L/C Participants" means the collective reference to all the Lenders
other than the Issuing Lender.

12

--------------------------------------------------------------------------------


        "Lender" means each Person executing this Agreement as a Lender
(including, without limitation, the Issuing Lender and the Swingline Lender
unless the context otherwise requires) set forth on the signature pages hereto
and each Person that hereafter becomes a party to this Agreement as a Lender
pursuant to Section 4.6 or Section 14.10.

        "Lending Office" means, with respect to any Lender, the office of such
Lender maintaining such Lender's Revolving Credit Commitment Percentage or
applicable Term Loan Percentage, as applicable, of the Extensions of Credit.

        "Letters of Credit" means the collective reference to letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.

        "LIBOR" means the rate of interest per annum determined on the basis of
the rate for deposits in Dollars in minimum amounts of at least $5,000,000 for a
period equal to the applicable Interest Period which appears on the Dow Jones
Market Screen 3750 at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period (rounded upward,
if necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does
not appear on Dow Jones Market Screen 3750, then "LIBOR" shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars in minimum amounts of at least $5,000,000 would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.

        "LIBOR Rate" means a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

LIBOR Rate =                           LIBOR                           
1.00-Eurodollar Reserve Percentage    

        "LIBOR Rate Loan" means any Loan bearing interest at a rate based upon
the LIBOR Rate as provided in Section 5.1(a).

        "Lien" means, with respect to any asset, any mortgage, leasehold
mortgage, lien, pledge, charge, security interest, hypothecation or encumbrance
of any kind in respect of such asset. For the purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any asset which it has acquired
or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, Capital Lease or other title retention agreement relating to
such asset.

        "Loan Documents" means, collectively, this Agreement, the Notes, the
Applications, the Security Documents, each joinder agreement executed pursuant
to Section 9.11 and each other document, instrument, certificate and agreement
executed and delivered by the Borrower or any Subsidiary thereof in connection
with this Agreement or otherwise referred to herein or contemplated hereby
(excluding any Hedging Agreement), all as may be amended, restated, supplemented
or otherwise modified from time to time.

        "Loans" means the collective reference to the Revolving Credit Loans,
the Term Loans, the Swingline Loans, and "Loan" means any of such Loans.

        "Material Adverse Effect" means, with respect to the Borrower or any of
its Restricted Subsidiaries (or prior to the consummation of the Paravant
Merger, Paravant or any of its Subsidiaries), a material adverse effect on
(i) the properties, business, prospects, operations or condition (financial or
otherwise) of such Persons, taken as a whole, or (ii) the ability of such
Persons, taken as a whole, to perform their obligations under the Loan Documents
in each case to which they are parties.

        "Material Contract" means (a) any contract or other agreement, written
or oral, of the Borrower or any of its Restricted Subsidiaries involving
monetary liability of or to any Person in an amount in excess of $5,000,000 per
annum, or (b) any other contract or agreement, written or oral, of the Borrower
or

13

--------------------------------------------------------------------------------


any of its Restricted Subsidiaries the failure to comply with which could
reasonably be expected to have a Material Adverse Effect.

        "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

        "Net Cash Proceeds" means, as applicable, (a) with respect to any sale
or other disposition of assets, the gross cash proceeds received by the Borrower
or any of its Restricted Subsidiaries from such sale less the sum of (i) all
income taxes and other taxes assessed by (or reasonably anticipated to be
payable to) a Governmental Authority as a result of such sale and any other fees
and expenses incurred in connection therewith, (ii) net reserves required in
accordance with GAAP in connection with such sale and (iii) the principal amount
of, and premium, if any, and interest on any Debt secured by a Lien on the asset
(or a portion thereof) sold, which Debt is required to be repaid in connection
with such sale, (b) with respect to any offering of capital stock or issuance of
Debt, the gross cash proceeds received by the Borrower or any of its Restricted
Subsidiaries therefrom less all reasonable legal, underwriting and other
reasonable fees and expenses incurred in connection therewith and (c) with
respect to any payment under an insurance policy or in connection with a
condemnation proceeding, the amount of cash proceeds received by the Borrower or
its Restricted Subsidiaries from an insurance company or Governmental Authority,
as applicable, net of all reasonable expenses of collection.

        "Net Income" means, with respect to the Borrower and its Restricted
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Restricted Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income the net income (or loss) of any Person accrued prior to
the date it becomes a Restricted Subsidiary of such Person or is merged into or
consolidated with such Person or any of its Restricted Subsidiaries or that
Person's assets are acquired by such Person or any of its Restricted
Subsidiaries.

        "New Lender" shall have the meaning assigned thereto in Section 4.6(b).

        "Notes" means the collective reference to the Revolving Credit Notes,
the Term Notes and Swingline Note, and "Note" means any of such Notes.

        "Notice of Account Designation" shall have the meaning assigned thereto
in Section 2.3(b).

        "Notice of Borrowing" shall have the meaning assigned thereto in
Section 2.3(a).

        "Notice of Conversion/Continuation" shall have the meaning assigned
thereto in Section 5.2.

        "Notice of Prepayment" shall have the meaning assigned thereto in
Section 2.4(c).

        "Obligations" means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all existing or future payment and other obligations owing by
the Borrower under any Hedging Agreement (which such Hedging Agreement is
permitted hereunder) with any Person that is a Lender hereunder at the time such
Hedging Agreement is executed, (all such obligations with respect to any such
Hedging Agreement, "Hedging Obligations") and (d) all other fees and commissions
(including attorneys' fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the
Borrower or any of its Restricted Subsidiaries to the Lenders or the
Administrative Agent, in each case under or in respect of this Agreement, any
Note, any Letter of Credit or any of the other Loan Documents of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note.

        "Officer's Compliance Certificate" shall have the meaning assigned
thereto in Section 8.2.

        "Original Closing Date" means September 28, 2001.

        "Other Taxes" shall have the meaning assigned thereto in
Section 5.11(b).

14

--------------------------------------------------------------------------------


        "Paravant" means Paravant Inc., a Florida corporation.

        "Paravant Acquisition" means, collectively, the acquisition of all of
the issued and outstanding shares of common stock of Paravant pursuant to the
Paravant Tender Offer and the subsequent Paravant Merger.

        "Paravant Merger" means the merger of Prince Merger Corporation with and
into Paravant, pursuant to the terms and conditions of the Paravant Merger
Agreement.

        "Paravant Merger Agreement" means the Agreement and Plan of Merger,
dated as of October 23, 2002, among the Borrower, Prince Merger Corporation (a
Wholly-Owned Subsidiary of the Borrower) and Paravant, as amended, modified or
supplemented from time to time with the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed.

        "Paravant Tender Offer" means the Tender Offer made by Prince Merger
Corporation for all of the issued and outstanding shares of Paravant common
stock pursuant to the Offer to Purchase, dated October 28, 2002.

        "PBGC" means the Pension Benefit Guaranty Corporation or any successor
agency.

        "Pension Plan" means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to the provisions of Title IV of ERISA or
Section 412 of the Code and which (a) is maintained for the employees of the
Borrower or any ERISA Affiliates or (b) has at any time within the preceding six
(6) years been maintained for the employees of the Borrower or any of its
current or former ERISA Affiliates.

        "Performance Based Letters of Credit" means standby Letters of Credit
issued to ensure the performance of services and/or delivery of goods by or on
behalf of the Borrower.

        "Permitted Acquisition" means any acquisition permitted by
Section 11.3(d).

        "Permitted Acquisition Consideration" means the aggregate amount of the
purchase price (including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, or capital
stock of the Borrower, net of the applicable acquired company's cash (including
Cash Equivalents) balance as shown on its most recent financial statements
delivered in connection with the applicable Permitted Acquisition) to be paid on
a singular basis in connection with any applicable Permitted Acquisition as set
forth in the applicable Permitted Acquisition Documents executed by the Borrower
or any of its Restricted Subsidiaries in order to consummate the applicable
Permitted Acquisition.

        "Permitted Acquisition Documents" means the merger, stock and/or asset
purchase documents entered into in connection with any Permitted Acquisition.

        "Permitted Lien" means any Lien permitted pursuant to Section 11.2
hereof.

        "Permitted Subordinated Debt" means Subordinated Debt consisting of
high-yield notes or convertible notes issued on terms and conditions (including
subordination provisions) reasonably satisfactory to the Administrative Agent
and consistent with then-current market terms and conditions of such tenor of
Subordinated Debt.

        "Person" means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.

        "Pledge Agreement" means the collective reference to the pledge
agreements entered into by the Borrower (or applicable Restricted Subsidiary
thereof) in favor of the Administrative Agent for the ratable benefit of itself
and the Lenders, substantially in the form of Exhibit L hereto, as amended,
restated, supplemented or otherwise modified prior to the date hereof, by the
Existing Joinder Documents or otherwise, as reaffirmed pursuant to the
Reaffirmation Agreement and as otherwise amended, restated, supplemented or
otherwise modified from time to time hereafter.

15

--------------------------------------------------------------------------------


        "Prime Rate" means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

        "Pro Forma EBITDA" means, with respect to any Person acquired in
connection with a Permitted Acquisition consummated during any calculation
period, EBITDA of such acquired Person calculated on a pro forma basis as of the
first day of such calculation period.

        "Purchasing Lender" shall have the meaning assigned thereto in
Section 14.10.

        "Reaffirmation Agreement" means the Reaffirmation Agreement, of even
date herewith, among the Borrower, its Domestic Subsidiaries that are Restricted
Subsidiaries and the Administrative Agent (for the ratable benefit of itself and
the Lenders), substantially in the form of Exhibit J, as amended, restated,
supplemented or otherwise modified from time to time.

        "Register" shall have the meaning assigned thereto in Section 14.10(d).

        "Reimbursement Obligation" means the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

        "Required Lenders" means, at any date, any combination of Lenders
holding at least fifty-one percent (51%) of each of (a) the Revolving Credit
Commitment (or, if the Revolving Credit Facility has been terminated, any
combination of Lenders holding at least fifty-one percent (51%) of the aggregate
outstanding Extensions of Credit thereunder) and (b) the aggregate outstanding
Extensions of Credit under the Term Loan Facility.

        "Responsible Officer" means any of the following: the chief executive
officer, chief financial officer or corporate controller of the Borrower or any
other officer of the Borrower reasonably acceptable to the Administrative Agent.

        "Restricted Paravant Entities" means Paravant and each of its
Wholly-Owned Subsidiaries.

        "Restricted Subsidiaries" means all Subsidiaries of the Borrower other
than the Unrestricted Subsidiaries.

        "Revolving Credit Commitment" means (a) as to any Lender, the obligation
of such Lender to make Revolving Credit Loans for the account of the Borrower
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth in the Register, as such Revolving Credit Commitment may be
reduced or modified at any time or from time to time pursuant to the terms
hereof and (b) as to all Lenders, the aggregate commitment of all Lenders to
make Revolving Credit Loans, as such amount may be reduced at any time or from
time to time pursuant to the terms hereof. The Revolving Credit Commitment of
all Lenders on the Amendment and Restatement Closing Date shall be $125,000,000.

        "Revolving Credit Commitment Percentage" means, as to any Lender at any
time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Lender to (b) the Revolving Credit Commitments of all Lenders.

        "Revolving Credit Facility" means the revolving credit facility
established pursuant to Article II.

        "Revolving Credit Loans" means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.

        "Revolving Credit Maturity Date" means the earliest of the dates
referred to in Section 2.7.

        "Revolving Credit Notes" means the collective reference to the revolving
credit promissory notes made by the Borrower payable to the order of each
Lender, substantially in the form of Exhibit A-1 hereto, evidencing the
Revolving Credit Loans, and any amendments, supplements and modifications

16

--------------------------------------------------------------------------------


thereto, any substitutions therefor, and any replacements, restatements,
renewals or extensions thereof, in whole or in part; "Revolving Credit Note"
means any of such Revolving Credit Notes.

        "Security Documents" means the collective reference to the Subsidiary
Guaranty Agreement, the Collateral Agreement, the Pledge Agreement, the
Reaffirmation Agreement and each other agreement or writing pursuant to which
the Borrower or any Restricted Subsidiary thereof purports to pledge or grant a
security interest in any property or assets securing the Obligations or any such
Person purports to guaranty the payment and/or performance of the Obligations,
in each case, as amended, restated, supplemented or otherwise modified prior to
the date hereof, by the Existing Joinder Documents or otherwise, as reaffirmed
pursuant by the Reaffirmation Agreement and as otherwise amended, restated,
supplemented or otherwise modified from time to time hereafter.

        "Sensors Acquisition" means the acquisition by the Borrower of the
assets and business of the Sensors and Electronic Systems Organization business
unit of The Boeing Company, pursuant to the terms and conditions of the Sensors
Purchase Agreement.

        "Sensors Purchase Agreement" means the Asset Purchase Agreement between
The Boeing Company and the Borrower dated as of August 3, 2001, as amended,
modified or otherwise supplemented.

        "Solvent" means, as to the Borrower and its Restricted Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, (b) owns property having
a value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.

        "Subordinated Debt" means the collective reference to (a) Permitted
Subordinated Debt and (b) any other Debt of the Borrower or any Restricted
Subsidiary subordinated in right and time of payment to the Obligations and
containing such other terms and conditions, in each case as are reasonably
satisfactory to the Required Lenders.

        "Subsidiary" means as to any Person, any corporation, partnership,
limited liability company or other entity of which more than fifty percent (50%)
of the outstanding capital stock or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity is at
the time owned by or the management is otherwise controlled by such Person
(irrespective of whether, at the time, capital stock or other ownership
interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to "Subsidiary" or "Subsidiaries" herein shall refer to those of the
Borrower.

17

--------------------------------------------------------------------------------



        "Subsidiary Guaranteed Obligations" means the collective reference to
the guaranteed obligations of each of the Restricted Subsidiaries party to the
Subsidiary Guaranty Agreement.

        "Subsidiary Guarantors" means the collective reference to the Domestic
Subsidiaries of the Borrower who are Restricted Subsidiaries executing the
Subsidiary Guaranty Agreement.

        "Subsidiary Guaranty Agreement" means the unconditional guaranty dated
as of September 28, 2001 entered into by each of the Subsidiary Guarantors in
favor of the Administrative Agent for the ratable benefit of itself and the
Lenders, substantially in the form of Exhibit H, as amended, restated,
supplemented or otherwise modified prior to the date hereof, by the Existing
Joinder Documents or otherwise, as reaffirmed by the Reaffirmation Agreement and
as otherwise amended, restated, supplemented or otherwise modified from time to
time hereafter.

        "Supplemental Term Loan Commitment" means (a) as to any Lender, the
obligation of such Lender to make Supplemental Term Loans for the account of the
Borrower hereunder in an aggregate principal amount not to exceed the amount set
forth in the Register and (b) as to all Lenders, the aggregate commitment to
make Supplemental Term Loans. As of the Amendment and Restatement Closing Date,
the aggregate Supplemental Term Loan Commitment is $75,000,000.

        "Supplemental Term Loans" means the term loans to be made to the
Borrower by the Lenders pursuant to Section 4.1(b) on the Amendment and
Restatement Closing Date.

        "Swingline Commitment" means the lesser of (a) Five Million Dollars
($5,000,000) and (b) the Revolving Credit Commitment.

        "Swingline Facility" means the swingline facility established pursuant
to Section 2.2.

        "Swingline Lender" means Wachovia in its capacity as swingline lender
hereunder.

        "Swingline Loan" means any swingline loan made by the Swingline Lender
to the Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.

        "Swingline Note" means the swingline promissory note made by the
Borrower payable to the order of the Swingline Lender, substantially in the form
of Exhibit A-2 hereto, evidencing the Swingline Loans, and any amendments,
supplements and modifications thereto, any substitutions therefor, and any
replacements, restatements, renewals or extensions thereof, in whole or in part.

        "Swingline Termination Date" means the first to occur of (a) the
resignation of Wachovia as Administrative Agent in accordance with Section 13.9
and (b) the Revolving Credit Maturity Date.

        "Taxes" shall have the meaning assigned thereto in Section 5.11(a).

        "Term Loan Commitment" means (a) as to any Lender, the obligation of
such Lender to make Initial Term Loans, Supplemental Term Loans and/or
Additional Term Loans, as applicable, for the account of the Borrower hereunder
in an aggregate principal amount not to exceed the amount set forth in the
Register, as such applicable Term Loan Commitment may be increased, reduced or
modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Lenders, the aggregate commitment to make all such Term Loans.

        "Term Loan Facility" means the term loan facility established pursuant
to Article IV.

        "Term Loan Increase Termination Date" means the first to occur of
(a) November 26, 2004, (b) the date of termination pursuant to Section 12.2(a),
or (c) the date of repayment in full of the outstanding Term Loans pursuant to
Section 4.4.

        "Term Loan Maturity Date" means the first to occur of (a) September 30,
2008, (b) the date of termination pursuant to Section 12.2(a), or (c) the date
of repayment in full of the outstanding Term Loans pursuant to Section 4.4.

18

--------------------------------------------------------------------------------


        "Term Loan Percentage" means, as to any Lender, as applicable, after the
applicable Term Loans are made, the ratio of (a) the outstanding principal
balance of such Term Loan or Term Loans of such Lender to (b) the aggregate
outstanding principal balance of all such Term Loans of all Lenders.

        "Term Loans" means the Initial Term Loans previously made and the
Supplemental Term Loans to be made to the Borrower by the Lenders pursuant to
Section 4.1 and all Additional Term Loans made to the Borrower pursuant to
Section 4.6.

        "Term Notes" means the term promissory notes made by the Borrower
payable to the order of each of the Lenders, substantially in the form of
Exhibit A-3 hereto, evidencing the Debt incurred by the Borrower pursuant to the
Term Loan Facility, and any amendments, modifications and supplements thereto,
any substitutions therefor, and any replacement, restatements, renewals or
extensions thereof, in whole or in part.

        "Termination Event" means except for any such event or condition that
could not reasonably be expected to have a Material Adverse Effect: (a) a
"Reportable Event" described in Section 4043 of ERISA for which the notice
requirement has not been waived by the PBGC, or (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan during a plan year in which
it was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, or
(c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if the plan assets are not sufficient
to pay all plan liabilities, or (d) the institution of proceedings to terminate,
or the appointment of a trustee with respect to, any Pension Plan by the PBGC,
or (e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (g) the partial or complete
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan if
withdrawal liability is asserted by such plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (h) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.

        "Total Leverage Ratio" means, as of any date, the ratio of (a) the sum
of (i) Debt outstanding as of such date less (ii) the outstanding amount of all
Performance Based Letters of Credit to (b) EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date.

        "Uniform Customs" means the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 500.

        "Unrestricted Subsidiary" means any Subsidiary of the Borrower set forth
on Schedule 2 hereto.

        "UCC" means the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.

        "United States" means the United States of America.

        "Wachovia" means Wachovia Bank, National Association, a national banking
association, and its successors.

        "Wholly-Owned" means, with respect to a Subsidiary, that all of the
shares of capital stock or other ownership interests of such Subsidiary are,
directly or indirectly, owned or controlled by the Borrower and/or one or more
of its Wholly-Owned Subsidiaries (except for directors' qualifying shares or
other shares required by Applicable Law to be owned by a Person other than the
Borrower).

        SECTION 1.2    General.    Unless otherwise specified, a reference in
this Agreement to a particular article, section, subsection, Schedule or Exhibit
is a reference to that article, section, subsection,

19

--------------------------------------------------------------------------------


Schedule or Exhibit of this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Any reference
herein to "Charlotte time" shall refer to the applicable time of day in
Charlotte, North Carolina.

SECTION 1.3    Other Definitions and Provisions.

        (a)   Use of Capitalized Terms.    Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings when
used in this Agreement, the Notes and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.

        (b)   Miscellaneous.    The words "hereof", "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.


ARTICLE II


REVOLVING CREDIT FACILITY


        SECTION 2.1    Revolving Credit Loans.    Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties set forth herein, each Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Amendment and
Restatement Closing Date through, but not including, the Revolving Credit
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) the sum of the aggregate amount of all
outstanding Revolving Credit Loans (after giving effect to the amount requested
and the use of the proceeds thereof to repay Extensions of Credit hereunder),
Swingline Loans and L/C Obligations from any Lender to the Borrower shall at no
time exceed such Lender's Revolving Credit Commitment and (b) no borrowing of
Revolving Credit Loans shall be made if, immediately after giving effect thereto
and the use of the proceeds thereof to repay Extensions of Credit hereunder, the
aggregate principal amount of Revolving Credit Loans then outstanding plus
(i) all outstanding Swingline Loans plus (ii) the aggregate principal amount of
all outstanding L/C Obligations would exceed the then applicable Borrowing
Limit. Each Revolving Credit Loan by a Lender shall be in a principal amount
equal to such Lender's Revolving Credit Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion. Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

SECTION 2.2    Swingline Loans.

        (a)    Availability.    Subject to the terms and conditions of this
Agreement, the Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time from the Amendment and Restatement Closing Date through, but
not including, the Swingline Termination Date; provided, that the Swingline
Lender shall have no obligation to make any Swingline Loan, if, after giving
effect to any amount requested and the use of the proceeds thereof to repay
Extensions of Credit hereunder, (a) the aggregate principal amount of all
Swingline Loans then outstanding would exceed the Swingline Commitment or
(b) the aggregate principal amount of all Revolving Credit Loans then
outstanding plus the aggregate principal amount of all Swingline Loans then
outstanding plus the L/C Obligations then outstanding would exceed the then
applicable Borrowing Limit.

        (b)   Refunding.

20

--------------------------------------------------------------------------------


          (i)  Swingline Loans shall be refunded by the Lenders (which for such
purpose shall include the Swingline Lender in its capacity as a Lender having a
Revolving Credit Commitment) on demand by the Swingline Lender. Subject to
clause (a) of the proviso to the initial sentence of Section 2.1 hereof, such
refundings shall be made by the Lenders in accordance with their respective
Revolving Credit Commitment Percentages and shall thereafter be reflected as
Revolving Credit Loans of the Lenders on the books and records of the
Administrative Agent. Each Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans (as Base Rate Loans) as required
to repay Swingline Loans outstanding to the Swingline Lender upon demand to such
Lender by telecopier (or by telephone promptly confirmed by telecopier) by the
Swingline Lender but in no event later than 2:00 p.m. (Charlotte time) on the
next succeeding Business Day after such demand is made. No Lender's obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Lender's failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Lender's
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Lender to fund its Revolving Credit Commitment Percentage
of a Swingline Loan.

         (ii)  The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Lenders in
accordance with their respective Revolving Credit Commitment Percentages (unless
the amounts so recovered by or on behalf of the Borrower pertain to a Swingline
Loan extended after the occurrence and during the continuance of an Event of
Default of which the Administrative Agent has received notice in the manner
required pursuant to Section 13.5 and which such Event of Default has not been
waived by the Required Lenders or the Lenders, as applicable); provided that
with respect to any Swingline Loan, no Lender shall be required to fund more
than its Revolving Credit Commitment Percentage of such Swingline Loan.

        (iii)  Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section 2.2 is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article VII at the time of refunding. Further, each Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section 2.2, one of the events described in Section 12.1(j) or
(k) shall have occurred, each Lender will (subject to clause (a) of the proviso
to the initial sentence of Section 2.1 hereof), on the date the applicable
Revolving Credit Loan would have been made, purchase an undivided participating
interest in the Swingline Loan to be refunded in an amount equal to its
Revolving Credit Commitment Percentage of the aggregate amount of such Swingline
Loan. Each Lender will immediately transfer to the Swingline Lender, in
immediately available funds at the office of the Swingline Lender, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Lender a certificate evidencing such participation dated the date of
receipt of such funds and for such amount. Whenever, at any time after the
Swingline Lender has received from any Lender such Lender's participating
interest in a Swingline Loan, the Swingline Lender receives any payment on
account thereof, the Swingline Lender will promptly distribute to such Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest

21

--------------------------------------------------------------------------------




payments, to reflect the period of time during which such Lender's participating
interest was outstanding and funded).

SECTION 2.3    Procedure for Advances of Revolving Credit and Swingline Loans.

        (a)    Requests for Borrowing.    The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
attached hereto as Exhibit B (a "Notice of Borrowing") not later than 11:00 a.m.
(Charlotte time) (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, of its intention to borrow, specifying (A) the date of such borrowing,
which shall be a Business Day, (B) the amount of such borrowing, which shall be
(x) with respect to Base Rate Loans (other than Swingline Loans) in an aggregate
principal amount of $2,500,000 or a whole multiple of $100,000 in excess
thereof, (y) with respect to LIBOR Rate Loans in an aggregate principal amount
of $2,500,000 or a whole multiple of $100,000 in excess thereof and (z) with
respect to Swingline Loans in an aggregate principal amount of $50,000 or a
whole multiple of $50,000 in excess thereof, (C) whether such Loan is to be a
Revolving Credit Loan or Swingline Loan, (D) whether the Revolving Credit Loans
are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR
Rate Loan, the duration of the Interest Period applicable thereto. A Notice of
Borrowing received after 11:00 a.m. (Charlotte time) shall be deemed received on
the next Business Day. The Administrative Agent shall promptly notify the
Lenders of each Notice of Borrowing by telecopier (or by telephone promptly
confirmed by telecopier).

        (b)   Disbursement of Revolving Credit and Swingline Loans.    Not later
than 2:00 p.m. (Charlotte time) on the proposed borrowing date, subject to the
terms and conditions of this Agreement, (i) each Lender will make available to
the Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender's Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date and (ii) the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date;
provided that no Lender shall be responsible for any default by any other Lender
in that other Lender's obligation to make a Loan requested hereunder nor shall
the commitment of any Lender to make the particular type of Loan requested be
increased or decreased as a result of a default by any other Lender in that
other Lender's obligation to make a Loan requested hereunder. The Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of each borrowing requested pursuant to this Section 2.3 in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form of
Exhibit C hereto (a "Notice of Account Designation") delivered by the Borrower
to the Administrative Agent or as may be otherwise agreed upon by the Borrower
and the Administrative Agent from time to time. Subject to Section 5.7 hereof,
the Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section 2.3 to
the extent that any Lender has not made available to the Administrative Agent
its Revolving Credit Commitment Percentage of such Loan. Revolving Credit Loans
to be made for the purpose of refunding Swingline Loans shall be made by the
Lenders as provided in Section 2.2(b).

SECTION 2.4    Repayment of Loans.

        (a)    Repayment on Termination Date.    The Borrower hereby agrees to
repay the outstanding principal amount of (i) all Revolving Credit Loans in full
on the Revolving Credit Maturity Date, and (ii) all Swingline Loans in
accordance with Section 2.2(b) and otherwise in full on the Revolving Credit
Maturity Date, together, in each case, with all accrued but unpaid interest
thereon.

        (b)   Mandatory Repayment of Revolving Credit Loans.

22

--------------------------------------------------------------------------------


          (i)  If at any time the Asset Coverage Ratio as set forth on the most
recently delivered Asset Coverage Ratio Certificate and adjusted on a pro forma
basis for all Extensions of Credit made and/or repaid since the date of the
financial information used to determine such Asset Coverage Ratio is less than
1.00 to 1.00, the Borrower agrees to immediately repay the principal amount of
outstanding Revolving Credit Loans in an amount sufficient to cause the Asset
Coverage Ratio (determined on a pro forma basis after giving effect to such
payment) to equal or exceed 1.00 to 1.00.

         (ii)  If at any time the outstanding principal amount of all Revolving
Credit Loans plus the sum of all outstanding Swingline Loans and L/C Obligations
exceeds the Borrowing Limit, the Borrower agrees to repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Lenders Extensions of Credit in an amount equal to such
excess with each such repayment applied first to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of cash collateral into a cash collateral account opened
by the Administrative Agent, for the benefit of the Lenders in an amount equal
to the aggregate then undrawn and unexpired Dollar Equivalent amount of such
Letters of Credit (such cash collateral to be applied in accordance with
Section 12.2(b)).

        (c)   Optional Repayments.    The Borrower may at any time and from time
to time repay the Revolving Credit Loans and Swingline Loans, in whole or in
part, upon at least three (3) Business Days' irrevocable notice to the
Administrative Agent with respect to LIBOR Rate Loans and one (1) Business Day's
irrevocable notice with respect to Base Rate Loans and Swingline Loans,
substantially in the form attached hereto as Exhibit D (a "Notice of
Prepayment") specifying the date and amount of repayment and whether the
repayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender by telecopier (or by telephone promptly confirmed by
telecopier). If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
repayments shall be in an aggregate amount of $2,500,000 or a whole multiple of
$100,000 in excess thereof with respect to Base Rate Loans (other than Swingline
Loans), $2,500,000 or a whole multiple of $100,000 in excess thereof with
respect to LIBOR Rate Loans and $50,000 or a whole multiple of $50,000 in excess
thereof with respect to Swingline Loans. Each such repayment shall be
accompanied by an amount required to be paid pursuant to Section 5.9 hereof.

        (d)   Limitation on Repayment of LIBOR Rate Loans.    The Borrower may
not repay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such repayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

        (e)   Hedging Agreements.    No repayment or prepayment pursuant to this
Section 2.4 shall affect any of the Borrower's obligations under any Hedging
Agreement.

SECTION 2.5    Notes.

        (a)    Revolving Credit Notes.    Except as otherwise provided in
Section 14.10 (a) - (e), each Lender's Revolving Credit Loans and the obligation
of the Borrower to repay such Revolving Credit Loans shall be evidenced by a
separate Revolving Credit Note executed by the Borrower payable to the order of
such Lender.

23

--------------------------------------------------------------------------------



        (b)    Swingline Notes.    The Swingline Loans and the obligation of the
Borrower to repay such Swingline Loans shall be evidenced by a Swingline Note
executed by the Borrower payable to the order of the Swingline Lender.

        SECTION 2.6    Permanent Reduction of the Revolving Credit
Commitment.    

        (a)    Voluntary Reduction.    The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days' prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $2,000,000 or any whole multiple of $1,000,000 in excess
thereof. Upon receipt of such notice, the Administrative Agent shall promptly
notify each of the Lenders thereof by telecopier (or by telephone promptly
confirmed by telecopier). The amount of each partial permanent reduction shall
permanently reduce the Lenders' Revolving Credit Commitments pro rata in
accordance with their respective Revolving Credit Commitment Percentages.

        (b)    Mandatory Reduction.    The Revolving Credit Commitment shall be
permanently reduced on the date of the required prepayment under
Section 4.4(b)(vii) by an amount equal to the amount of such Excess Proceeds as
referred to in such Section 4.4(b)(vii), to the extent a corresponding
prepayment was made pursuant to Section 4.4(b)(iii).

        (c)    Corresponding Payment.    Each permanent reduction permitted or
required pursuant to this Section 2.6 shall be accompanied by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans,
Swingline Loans and L/C Obligations, as applicable, after such reduction to the
Revolving Credit Commitment as so reduced and if the Revolving Credit Commitment
as so reduced is less than the aggregate amount of all outstanding Letters of
Credit, the Borrower shall be required to deposit cash collateral in a cash
collateral account opened by the Administrative Agent in an amount equal to the
aggregate then undrawn and unexpired Dollar Equivalent amount of such Letters of
Credit. Such cash collateral shall be applied in accordance with
Section 12.2(b). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of cash collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. Such cash collateral shall be applied in
accordance with Section 12.2(b). If any reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

        SECTION 2.7    Termination of Revolving Credit Facility.    The
Revolving Credit Facility shall terminate on the earliest of (a) September 30,
2006, (b) the date of termination by the Borrower pursuant to Section 2.6, or
(c) the date of termination pursuant to Section 12.2(a).


ARTICLE III

LETTER OF CREDIT FACILITY

        SECTION 3.1    L/C Commitment.    Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other Lenders
set forth in Section 3.4(a), agrees to issue standby Letters of Credit for the
account of the Borrower on any Business Day from the Amendment and Restatement
Closing Date through but not including the ninetieth (90th) Business Day prior
to the Revolving Credit Maturity Date in such form as may be approved from time
to time by the Issuing Lender; provided, that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after

24

--------------------------------------------------------------------------------


giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Commitment or (b) the aggregate principal amount of outstanding Revolving Credit
Loans, plus the aggregate principal amount of outstanding Swingline Loans, plus
the aggregate amount of L/C Obligations would exceed the then applicable
Borrowing Limit. Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 (other than the Existing Foreign Currency Letter of
Credit) or in an amount less than $100,000 if approved in writing by the
Administrative Agent in its sole discretion, (ii) be a standby letter of credit
issued to support obligations of the Borrower or any of its Restricted
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date satisfactory to the Issuing Lender, which date
shall be no later than ninety (90) Business Days prior to the Revolving Credit
Maturity Date and (iv) be subject to the Uniform Customs and/or ISP98, as set
forth in the Application or as determined by the Issuing Lender and, to the
extent not inconsistent therewith, the laws of the State of North Carolina. The
Issuing Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to "issue" and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires.

        SECTION 3.2    Procedure for Issuance of Letters of Credit.    The
Borrower may from time to time request that the Issuing Lender issue a Letter of
Credit by delivering to the Issuing Lender at the Administrative Agent's Office
an Application therefor, completed to the satisfaction of the Issuing Lender,
and such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
shall process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VII hereof,
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower. The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Lender of the issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender's L/C Participation therein by telecopier (or by telephone promptly
confirmed by telecopier).

        SECTION 3.3    Commissions and Other Charges.    

        (a)    The Borrower shall pay to the Administrative Agent, for the
account of the Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the face
amount of such Letter of Credit multiplied by the Applicable Margin with respect
to Revolving Credit Loans that are LIBOR Rate Loans (determined on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter and on the Revolving Credit Maturity Date.
The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3(a) in accordance with their respective
Revolving Credit Commitment Percentages.

        (b)    In addition to the foregoing commission, the Borrower shall pay
the Issuing Lender an issuance fee with respect to each Letter of Credit in an
amount equal to the face amount of such Letter of Credit multiplied by 0.125%
per annum; provided, that such issuance fee shall not be payable with respect to
the Existing Letter of Credit. Such issuance fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter and on the Revolving
Credit Maturity Date.

25

--------------------------------------------------------------------------------


        (c)    In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

        SECTION 3.4    L/C Participations.    

        (a)    The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees (subject to clause (a)
of the proviso to the initial sentence of Section 2.1 hereof) to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions hereinafter stated, for such L/C Participant's own account and
risk an undivided interest equal to the Dollar Equivalent of such L/C
Participant's Revolving Credit Commitment Percentage in the Issuing Lender's
obligations and rights under and in respect of each Letter of Credit issued
hereunder and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant unconditionally and irrevocably agrees with the Issuing
Lender that, if a draft is paid under any Letter of Credit for which the Issuing
Lender is not reimbursed in full by the Borrower through a Revolving Credit Loan
or otherwise in accordance with the terms of this Agreement, such L/C
Participant shall (subject to clause (a) of the proviso to the initial sentence
of Section 2.1 hereof) pay to the Issuing Lender upon demand at the Issuing
Lender's address for notices specified herein an amount equal to the Dollar
Equivalent of such L/C Participant's Revolving Credit Commitment Percentage of
the amount of such draft, or any part thereof, which is not so reimbursed;
provided that with respect to any draft under any Letter of Credit, no Lender
shall be required to fund more than its Revolving Credit Commitment Percentage
of such draft.

        (b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant by telecopier
(or by telephone promptly confirmed by telecopier) of the amount and due date
(which shall not be less than one (1) Business Day after the giving of such
notice) of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section 3.4(b) shall be conclusive in the absence
of manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.4(b) and subject to the second
parenthetical of the first sentence of this subsection (b), if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
(Charlotte time) on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. (Charlotte time) on any Business Day, such payment
shall be due on the following Business Day.

        (c)    Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section 3.4, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, or any payment of
interest on account thereof, the Issuing Lender will promptly distribute to such
L/C Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be

26

--------------------------------------------------------------------------------


required to be returned by the Issuing Lender, such L/C Participant shall return
to the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it.

        SECTION 3.5    Reimbursement Obligation of the Borrower.    In the event
of any drawing under any Letter of Credit, the Borrower agrees to reimburse
(either with the proceeds of a Revolving Credit Loan or a Swingline Loan as
provided for in this Section 3.5 or with funds from other sources), in same day
funds, the Issuing Lender on each date on which the Issuing Lender notifies the
Borrower of the date and amount of a draft paid under any Letter of Credit for
the Dollar Equivalent amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.3(c) incurred by the Issuing Lender in connection with
such payment. Unless the Borrower shall immediately notify the Issuing Lender
that the Borrower intends to reimburse the Issuing Lender for such drawing from
other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the Lenders make
a Revolving Credit Loan or, if less than the minimum amount for such Loan, a
Swingline Loan, bearing interest at the Base Rate on such date in the Dollar
Equivalent amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment,
and (not later than one (1) Business Day after being given notice thereof by the
Administrative Agent by telecopier (or by telephone promptly confirmed by
telecopier)) the Lenders shall make a Revolving Credit Loan or, if less than the
minimum amount for such Loan, the Swingline Lender shall make a Swingline Loan,
bearing interest at the Base Rate in such amount, the proceeds of which shall be
applied to reimburse the Issuing Lender for the amount of the related drawing
and costs and expenses. Each Lender acknowledges and agrees (or as the case may
be, the Swingline Lender) that its obligation to fund a Revolving Credit Loan
or, if less than the minimum amount for such Loan, a Swingline Loan, in
accordance with this Section 3.5 to reimburse the Issuing Lender for any draft
paid under a Letter of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VII at
the time of funding. If the Borrower has elected to pay the amount of such
drawing with funds from other sources and shall fail to reimburse the Issuing
Lender as provided above, the unreimbursed amount of such drawing shall bear
interest at the rate which would be payable on any outstanding Base Rate Loans
which were then overdue from the date such amounts become payable (whether at
stated maturity, by acceleration or otherwise) until payment in full.

        SECTION 3.6    Obligations Absolute.    The Borrower's obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees that the Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower's
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions caused by the Issuing
Lender's gross negligence or willful misconduct. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment

27

--------------------------------------------------------------------------------


obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

        SECTION 3.7    Effect of Application.    To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Article III, the provisions of this Article III
shall apply.

        SECTION 3.8    Existing Foreign Currency Letter of Credit.    For
purposes of calculating the amount of L/C Obligations with respect to the
Existing Foreign Currency Letter of Credit under (a) Section 2.1,
Section 2.2(a), Section 2.4(b) and Section 3.1, such L/C Obligations shall be
calculated at the Dollar Equivalent amount of such L/C Obligations as of the
first Business Day of the current calendar month and (b) for all other purposes
based on the Dollar Equivalent amount as of the Business Day immediately
preceding such date of determination.


ARTICLE IV

TERM LOAN FACILITY

        SECTION 4.1    Term Loans.    

        (a)    Initial Term Loans.    Subject to the terms and conditions of
this Agreement, each Lender with a Term Loan Commitment on the Original Closing
Date, made (on a several basis) an Initial Term Loan to the Borrower on the
Original Closing Date. The Initial Term Loans were funded by each such Lender in
a principal amount equal to such Lender's Term Loan Percentage (as of the
Original Closing Date) of the aggregate principal amount of the Initial Term
Loans made on the Original Closing Date, which aggregate principal amount
equaled the total Term Loan Commitment in effect as of the Original Closing
Date.

        (b)    Supplemental Term Loans.    Subject to the terms and conditions
of this Agreement, each Lender with a Supplemental Term Loan Commitment as of
the Amendment and Restatement Closing Date severally agrees to make a
Supplemental Term Loan to the Borrower on the Amendment and Restatement Closing
Date. The Supplemental Term Loans shall be funded by each such Lender in a
principal amount equal to such Lender's Supplemental Term Loan Commitment as
identified on the Register on the Amendment and Restatement Closing Date.

        SECTION 4.2    Procedure for Advances of Term Loans.    

        (a)    Initial Term Loans.    On the Original Closing Date, the Borrower
satisfied the procedural requirements applicable to the funding of the Initial
Term Loans, and the Borrower hereby acknowledges receipt of the proceeds of the
Initial Term Loans on the Original Closing Date.

        (b)    Supplemental Term Loans.    The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing prior to 11:00 a.m.
(Charlotte time) on the Amendment and Restatement Closing Date requesting that
the Lenders with a Supplemental Term Loan Commitment make the Supplemental Term
Loans as Base Rate Loans on such date. Upon receipt of such Notice of Borrowing
from the Borrower, the Administrative Agent shall promptly notify, by telecopier
(or by telephone promptly confirmed by telecopier), each Lender with a
Supplemental Term Loan Commitment to make the Supplemental Term Loans. Not later
than 2:00 p.m. (Charlotte time) on the Amendment and Restatement Closing Date,
each such Lender will make available to the Administrative Agent for the account
of the Borrower, at the office of the Administrative Agent in immediately
available funds, the

28

--------------------------------------------------------------------------------


amount of such Supplemental Term Loans to be made by such Lender on such
borrowing date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Supplemental Term Loans in immediately
available funds by wire transfer to such Person or Persons as may be designated
by the Borrower.

        SECTION 4.3    Repayment of Term Loans.    The Borrower shall repay the
aggregate outstanding principal amounts of the Initial Term Loans, the
Supplemental Term Loans and Additional Term Loans, if applicable, (with respect
to any such outstanding Term Loans, pro rata on the basis of the original
aggregate funded amount thereof among the Initial Term Loans, Supplemental Term
Loans and Additional Term Loans) in consecutive quarterly installments on the
last Business Day of each of March, June, September and December commencing
December 31, 2002 as set forth below, except as the amounts of individual
installments may be adjusted pursuant to Section 4.4 hereof:

PAYMENT DATE
If the Payment Date specified is not a
Business Day, the Payment Date shall be
deemed to be the Business Day immediately
preceding the date.

--------------------------------------------------------------------------------

  PRINCIPAL INSTALLMENT
($)

--------------------------------------------------------------------------------

  TERM LOAN AMOUNT
($)

--------------------------------------------------------------------------------

December 31, 2002   $ 537,500   $ 213,062,500 March 31, 2003   $ 537,500   $
212,525,000 June 30, 2003   $ 537,500   $ 211,987,500 September 30, 2003   $
537,500   $ 211,450,000 December 31, 2003   $ 537,500   $ 210,912,500 March 31,
2004   $ 537,500   $ 210,375,000 June 30, 2004   $ 537,500   $ 209,837,500
September 30, 2004   $ 537,500   $ 209,300,000 December 31, 2004   $ 537,500   $
208,762,500 March 31, 2005   $ 537,500   $ 208,225,000 June 30, 2005   $ 537,500
  $ 207,687,500 September 30, 2005   $ 537,500   $ 207,150,000 December 31, 2005
  $ 537,500   $ 206,612,500 March 31, 2006   $ 537,500   $ 206,075,000 June 30,
2006   $ 537,500   $ 205,537,500 September 30, 2006   $ 537,500   $ 205,000,000
December 31, 2006   $ 537,500   $ 204,462,500 March 31, 2007   $ 537,500   $
203,925,000 June 30, 2007   $ 537,500   $ 203,387,500 September 30, 2007   $
537,500   $ 202,850,000 December 31, 2007   $ 50,712,500   $ 152,137,500 March
31, 2008   $ 50,712,500   $ 101,425,000 June 30, 2008   $ 50,712,500   $
50,712,500 September 30, 2008   $ 50,712,500     0

If not sooner paid, the Term Loans shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date.

        SECTION 4.4    Prepayments of Term Loans.    

        (a)    Optional Prepayment of Term Loans.    The Borrower shall have the
right at any time and from time to time, upon delivery to the Administrative
Agent of a Notice of Prepayment at least three (3) Business Days prior to any
repayment, to prepay the Term Loans in whole or in part without premium or
penalty except as provided in Section 5.9. The Administrative Agent shall
promptly give each of the Lenders notice of any such proposed prepayment by
telecopier (or by telephone promptly confirmed by telecopier). Each optional
prepayment of the Term Loans hereunder shall be in an aggregate principal amount
of at least $2,000,000 or any whole multiple of $1,000,000 in excess thereof

29

--------------------------------------------------------------------------------


and shall be applied to the outstanding principal installments of the Term Loans
(with respect to any such outstanding Term Loans, pro rata on the basis of the
original aggregate funded amount thereof, among the Initial Term Loans, the
Supplemental Term Loans and the Additional Term Loans) in inverse order of
maturity thereof. Each repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.

        (b)    Mandatory Prepayment of Term Loans.    

        (i)    Debt Proceeds.    The Borrower shall make mandatory principal
prepayments of the Term Loans in the manner set forth in
Section 4.4(b)(vii) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any incurrence of Debt (excluding (A) Permitted
Subordinated Debt, solely to the extent the proceeds thereof are used within
ninety (90) days after receipt thereof to consummate a Permitted Acquisition and
costs associated therewith; provided, that any excess proceeds not so used to
consummate a Permitted Acquisition shall be applied as a mandatory prepayment as
set forth in this Section 4.4(b)(i) and (B) other Debt permitted pursuant to
Section 11.1) by the Borrower or any of its Restricted Subsidiaries. Such
prepayment shall be made within three (3) Business Days after the date of
receipt of Net Cash Proceeds of any such transaction.

        (ii)    Equity Proceeds.    If at any time the Adjusted Leverage Ratio
exceeds 2.00 to 1.00, the Borrower shall make mandatory principal prepayments of
the Term Loans in the manner set forth in Section 4.4(b)(vii) below in amounts
equal to fifty percent (50%) of the aggregate Net Cash Proceeds from any
offering of equity securities by the Borrower or any of its Restricted
Subsidiaries (excluding (A) offerings of equity securities made in connection
with employee stock option or incentive plans or made in connection with
compensation or incentive plans for directors and officers, in each case entered
into in the ordinary course of business and (B) the exercise of warrants
existing on the Amendment and Restatement Closing Date and set forth on
Schedule 7.1(b)). Such prepayment shall be made within three (3) Business Days
after the date of receipt of Net Cash Proceeds of any such transaction.

        (iii)    Asset Sale Proceeds.    No later than one hundred eighty
(180) days following the Borrower's or applicable Restricted Subsidiary's
receipt thereof, the Borrower shall make mandatory principal prepayments of the
Term Loans in the manner set forth in Section 4.4(b)(vii) below in amounts equal
to one hundred percent (100%) of the aggregate Net Cash Proceeds from the sale
or other disposition or series of related sales or other dispositions of assets,
excluding asset sales and dispositions permitted by Section 11.5(a) through and
including Section 11.5(d) (the "Asset Sale Proceeds") by the Borrower or any of
its Restricted Subsidiaries which have not been reinvested as of such date in
similar replacement assets unless such Asset Sale Proceeds have been committed
to be reinvested within such one hundred eighty (180) day period and are
thereafter actually reinvested within two hundred seventy (270) days after
receipt of such Asset Sale Proceeds. If such Asset Sale Proceeds are not
actually reinvested in accordance with the terms of this Section 4.4(b)(iii) by
the date which is two hundred seventy (270) days after the receipt thereof, the
Borrower shall make a mandatory prepayment in an amount equal to such Asset Sale
Proceeds as described above on such date. Notwithstanding any of the foregoing
to the contrary, upon and during the continuance of an Event of Default and upon
notice from the Administrative Agent, all Asset Sale Proceeds received by the
Borrower and its Restricted Subsidiaries shall be applied to make prepayments of
the Term Loans pursuant to Section 4.4(b)(vii), such prepayments to be made
within three (3) Business Days after the Borrower's receipt of such Asset Sale
Proceeds.

30

--------------------------------------------------------------------------------




        (iv)  Insurance and Condemnation Proceeds.    No later than one hundred
eighty (180) days following the date of receipt by the Borrower or any of its
Restricted Subsidiaries of any Net Cash Proceeds under any of the insurance
policies maintained pursuant to Section 9.3 or from any condemnation proceeding
(the "Insurance and Condemnation Proceeds") which have not been reinvested as of
such date in similar replacement assets, the Borrower shall make mandatory
principal prepayments of the Term Loans in the manner set forth in
Section 4.4(b)(vii) below in amounts equal to one hundred percent (100%) of the
aggregate amount of such Insurance and Condemnation Proceeds received by the
Borrower or any of its Restricted Subsidiaries unless such Insurance and
Condemnation Proceeds have been committed to be reinvested within such one
hundred eighty (180) day period and are thereafter actually reinvested within
two hundred seventy (270) days after receipt of such Insurance and Condemnation
Proceeds. If such Insurance and Condemnation Proceeds are not actually
reinvested in accordance with the terms of this Section 4.4(b)(iv) by the date
which is two hundred seventy (270) days after the receipt thereof, the Borrower
shall make a mandatory prepayment in an amount equal to such Insurance and
Condemnation Proceeds as described above on such date. Notwithstanding any of
the foregoing to the contrary, upon and during the continuance of an Event of
Default and upon notice from the Administrative Agent, all Insurance and
Condemnation Proceeds received by the Borrower and its Restricted Subsidiaries
shall be applied to make prepayments of the Term Loans, such prepayments to be
made within three (3) Business Days after the Borrower's receipt of such
Insurance and Condemnation Proceeds.

         (v)  Excess Cash Flow.    No later than ninety (90) days after the end
of any Fiscal Year commencing with the Fiscal Year ending March 31, 2002, during
the term of this Agreement for which the Adjusted Leverage Ratio exceeds 2.00 to
1.00, the Borrower shall make a mandatory principal repayment of the Term Loans
in an amount equal to fifty percent (50%) of Excess Cash Flow, if any, for such
Fiscal Year.

        (vi)  Asset Coverage Ratio.    In the event that payments made under
Section 2.4(b)(i) are insufficient to cause the pro forma Asset Coverage Ratio
to equal or exceed 1.00 to 1.00, then Borrower shall immediately repay remaining
principal installments of the Term Loans, in inverse order of maturity, in an
amount sufficient to cause the Asset Coverage Ratio (determined on a pro forma
basis after giving effect to such payment) to equal or exceed 1.00 to 1.00. Any
prepayment pursuant to this Section 4.4(b)(vi) shall be applied to reduce, in
inverse order of maturity, the remaining scheduled principal installments of the
Term Loans pursuant to Section 4.3.

31

--------------------------------------------------------------------------------



       (vii)  Notice; Manner of Payment.    Upon the occurrence of any event
triggering the prepayment requirement under Sections 4.4(b)(i) through and
including 4.4(b)(v), the Borrower shall promptly deliver a Notice of Prepayment
to the Administrative Agent and upon receipt of such notice, the Administrative
Agent shall promptly so notify each of the Lenders by telecopier (or by
telephone promptly confirmed by telecopier). Each prepayment under this
Section 4.4 shall be applied as follows: (A) first to reduce, in inverse order
of maturity, the remaining scheduled principal installments of the Term Loans
(with respect to any such outstanding Term Loans, pro rata on the basis of the
original aggregate funded amount thereof among the Initial Term Loans, the
Supplemental Term Loans and the Additional Term Loans) pursuant to Section 4.3,
and (B) second to the extent of any excess (the "Excess Proceeds"), to prepay
the aggregate outstanding amounts under the Revolving Credit Facility and, to
the extent of any prepayments made pursuant to Section 4.4(b)(iii), to
permanently reduce the Revolving Credit Commitment; provided, however, that,
regardless of whether there are amounts outstanding under the Revolving Credit
Facility, each Lender having a Term Loan Commitment shall have the right to
refuse its pro rata share (based on its respective applicable Term Loan
Percentage) of any such mandatory prepayment at which time the remaining amount
shall be applied first, to reduce the Revolving Credit Loans in accordance with
the foregoing Section 4.4(b)(vii)(B), and then, to the extent of any remaining
funds, to the Borrower; provided that, if at the time of such prepayment there
are no outstanding Revolving Credit Loans, the Borrower may (X) elect to have
the remaining amount of such mandatory prepayment (if any) applied as an
optional prepayment of the Term Loans in accordance with Section 4.4(a) or
(Y) retain such amount. No prepayment or repayment pursuant to this Section 4.4
shall affect any of the Borrower's obligations under any Hedging Agreement.

Amounts prepaid under the Term Loans pursuant to this Section 4.4 may not be
reborrowed and will constitute a permanent reduction in such Term Loan
Commitment. Each prepayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9 hereof.

        SECTION 4.5    Term Notes.    Except as otherwise provided in
Section 14.10 (a) - (e), each Lender's Term Loan and the obligation of the
Borrower to repay such Term Loan shall be evidenced by a separate Term Note
executed by the Borrower payable to the order of such Lender.

SECTION 4.6    Optional Increase In Term Loan Commitment.

        (a)   Subject to the conditions set forth below, the Borrower shall have
the option, at any time after the Amendment and Restatement Closing Date until
the Term Loan Increase Termination Date to incur additional indebtedness under
this Agreement in the form of an increase of the Term Loan Commitment of up to
Fifty Million ($50,000,000) Dollars. The Borrower, by providing an Increase
Notification, may request that additional Term Loans be made on the Additional
Term Loan Effective Date pursuant to such increase in the Term Loan Commitment
(each such additional Term Loan, an "Additional Term Loan, and collectively, the
"Additional Term Loans").

        (b)   Each Additional Term Loan shall be obtained from existing Lenders,
entities that qualify as Eligible Assignees, or from other banks, financial
institutions or investment funds, in each case in accordance with this
Section 4.6. Participation in any Additional Term Loan shall be offered first to
each of the existing Lenders; provided that each such Lender shall have no
obligation to provide any portion of such Additional Term Loans. If the amount
of the Additional Term Loans requested by the Borrower shall exceed the
commitments which the existing Lenders are willing to provide with respect to
such Additional Term Loans, then the Borrower may invite other banks, financial
institutions and investment funds which meet the requirements of an Eligible
Assignee to join this Agreement as Lenders for the portion of such Additional
Term Loans not committed to by existing Lenders (each such other bank, financial
institution or investment fund, a "New Lender" and collectively with the
existing Lenders providing increased Commitments, the "Increase Lenders"). The
Administrative Agent

32

--------------------------------------------------------------------------------


is authorized to enter into, on behalf of the Lenders, any amendment to this
Agreement or any other Loan Document as may be necessary to incorporate the
terms of any Additional Term Loan herein or therein; provided that such
amendment shall not modify this Agreement or any other Loan Document in any
manner materially adverse to any Lender and shall otherwise be in accordance
with Section 14.11 hereof.

        (c)   The following terms and conditions shall apply to each Additional
Term Loan: (i) the Additional Term Loans made under this Section 4.6 shall
constitute Obligations of the Borrower and shall be secured and guaranteed with
the other Extensions of Credit on a pari passu basis; (ii) any New Lender making
Additional Term Loans shall be entitled to the same voting rights as the
existing Lenders under the Term Loan Facility and the Additional Term Loans
shall receive proceeds of prepayments on the same basis as the Initial Term
Loans and the Supplemental Term Loans; (iii) the Borrower shall execute such
Term Loan Notes as are necessary to reflect the Additional Term Loans under this
Section 4.6; (iv) the Administrative Agent and the Lenders shall have received
from the Borrower updated financial projections and an Officer's Compliance
Certificate, in each case in form and substance satisfactory to the
Administrative Agent, demonstrating that, after giving effect to any such
Additional Term Loan, the Borrower will be in pro forma compliance with the
financial covenants set forth in Article X; (v) no Default or Event of Default
shall have occurred and be continuing hereunder as of the Additional Term Loan
Effective Date or after giving effect to the making of any such Additional Term
Loans; (vi) the representations and warranties made by the Borrower and
contained in Article VII shall be true and correct on and as of the Additional
Term Loan Effective Date with the same effect as if made on and as of such date
(other than those representations and warranties that by their terms speak as of
a particular date, which representations and warranties shall be true and
correct as of such particular date); (vii) the Borrower shall demonstrate, on a
pro forma basis (as of the date of, and after giving effect to, the making of
any such Additional Term Loan), an Asset Coverage Ratio equal to or exceeding
1.00 to 1.00; (viii) the amount of such increase in the Term Loan Commitment and
any Additional Term Loans obtained thereunder shall not (A) be less than a
minimum principal amount of $10,000,000, or any whole multiple of $5,000,000 in
excess thereof and (B) shall not cause the Term Loan Commitment to exceed
$265,000,000; (ix) the Borrower and each such Lender or lender not theretofore a
Lender shall execute and deliver to the Administrative Agent, for its acceptance
and recording in the Register, a written agreement acknowledged by the
Administrative Agent and each Subsidiary Guarantor, in form and substance
reasonably satisfactory to the Administrative Agent, and (x) the Administrative
Agent shall have received any documents or information, including any joinder
agreements, in connection with such increase in the Term Loan Commitment as it
may request in its reasonable discretion.

        (d)   Upon the execution of the written agreement referred to in
Section 4.6(c) above, from and after the Additional Term Loan Effective Date,
each such Increase Lender shall have a Term Loan Commitment as therein set forth
and all the rights and obligations of a Lender with such a Term Loan Commitment
hereunder. The Increase Lenders shall make Additional Term Loans to the Borrower
on the Additional Term Loan Effective Date in an amount equal to each such
Lender's Term Loan Commitment.

        (e)   The Administrative Agent shall maintain a copy of each Lender
Addition and Acknowledgement Agreement delivered to it in accordance with
Section 14.10(d).

        (f)    Within five (5) Business Days after receipt of notice, the
Borrower shall execute and deliver to the Administrative Agent, in exchange for
any surrendered Term Loan Note or Term Loan Notes of any existing Lender or with
respect to any Lender not theretofore a Lender, a new Term Loan Note or Term
Loan Notes to the order of the applicable Lenders in amounts equal to the Term
Loan Commitment of such Lenders pursuant to the Lender Addition and
Acknowledgement Agreement. Such new Term Loan Note or Term Loan Notes shall be
in an aggregate principal amount equal to the aggregate principal amount of such
Term Loan Commitments, shall be dated as of the Additional Term

33

--------------------------------------------------------------------------------


Loan Effective Date and shall otherwise be in substantially the form of the
existing Term Loan Notes. Each surrendered Term Loan Note and/or Term Loan Notes
shall be canceled and returned to the Borrower.

        (g)   The Applicable Margin and pricing grid, if applicable, for the
Additional Term Loans shall be determined on the Additional Term Loan Effective
Date. If the Applicable Margin and pricing grid, if applicable, for such
Additional Term Loans at such time exceeds the Applicable Margin or existing
pricing grid, as applicable, for Term Loans set forth in Section 5.1(c), then
the Applicable Margin and pricing grid, if applicable, for all Term Loans shall
be increased to be equal to the Applicable Margin and pricing grid, if
applicable, for the Additional Term Loans as determined on the Additional Loan
Effective Date. In addition, the amortization schedule set forth in Section 4.3
shall be replaced with a new amortization schedule reflecting a pro rata
increase in the remaining installment payments and to provide for the repayment
of both the existing Term Loans and the Additional Term Loans.


ARTICLE V


GENERAL LOAN PROVISIONS


SECTION 5.1    Interest.

        (a)    Interest Rate Options.    Subject to the provisions of this
Section 5.1, at the election of the Borrower, (i) Revolving Credit Loans and
Term Loans shall bear interest at (A) the Base Rate plus the Applicable Margin
as set forth in Section 5.1(c) or (B) the LIBOR Rate plus the Applicable Margin
as set forth in Section 5.1(c) (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Amendment and Restatement
Closing Date) and (ii) any Swingline Loan shall bear interest at the Base Rate
plus the Applicable Margin as set forth in Section 5.1(c). The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2. Each Loan or portion
thereof bearing interest based on the Base Rate shall be a "Base Rate Loan",
each Loan or portion thereof bearing interest based on the LIBOR Rate shall be a
"LIBOR Rate Loan." Any Loan or any portion thereof as to which the Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan.

        (b)   Interest Periods.    In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 5.1(a), shall elect
an interest period (each, an "Interest Period") to be applicable to such Loan,
which Interest Period shall be a period of one (1), two (2), three (3), or six
(6) months with respect to each LIBOR Rate Loan; provided that:

          (i)  the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

         (ii)  if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

        (iii)  any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

34

--------------------------------------------------------------------------------




        (iv)  no Interest Period shall extend beyond the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable, and Interest
Periods shall be selected by the Borrower so as to permit the Borrower to make
mandatory reductions of the Revolving Credit Commitment pursuant to
Section 2.6(b) and the quarterly principal installment payments pursuant to
Section 4.3 without payment of any amounts pursuant to Section 5.9; and

         (v)  there shall be no more than six (6) Interest Periods in effect at
any time.

        (c)   Applicable Margin.

          (i)  The Applicable Margin provided for in Section 5.1(a) with respect
to any Revolving Credit Loans and Swingline Loans (the "Applicable Margin")
shall be based upon the table set forth below and shall be determined and
adjusted quarterly on the date (each a "Calculation Date") ten (10) Business
Days after the date by which the Borrower is required to provide an Officer's
Compliance Certificate for the most recently ended fiscal quarter of the
Borrower; provided, however, that (A) the initial Applicable Margin for the
Revolving Credit Loans and Swingline Loans shall be based on Pricing Level III
(as shown below) and shall remain at Pricing Level III until December 31, 2002,
and, thereafter the Pricing Level shall be determined by reference to the Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (B) if the Borrower
fails to provide the Officer's Compliance Certificate as required by Section 8.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin for Revolving Credit Loans
and Swingline Loans from such Calculation Date shall be based on Pricing
Level IV (as shown below) until such time as an appropriate Officer's Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding such Calculation Date. The
Applicable Margin for Revolving Credit Loans and Swingline Loans shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

Pricing Level

--------------------------------------------------------------------------------

  Total Leverage Ratio

--------------------------------------------------------------------------------

  LIBOR

--------------------------------------------------------------------------------

  Base Rate

--------------------------------------------------------------------------------

I   <2.00x   2.25%   1.25% II   >2.00x but <2.50x   2.50%   1.50% III   >2.50x
but <3.00x   2.75%   1.75% IV   >3.00x   3.00%   2.00%

         (ii)  Subject to the provisions of Section 4.6(g), the Applicable
Margin for Term Loans shall be based on the table set forth below and shall be
determined and adjusted on each Calculation Date until such time as any change
in the Applicable Margin or pricing grid, as applicable for Term Loans pursuant
to Section 4.6; provided, however that (A) the initial Applicable Margin for
Term Loans shall be based on Pricing Level II until the Calculation Date of
December 31, 2002 and (B) if the Borrower fails to provide the Officer's
Compliance Certificate as required by Section 8.2 for the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, the
Applicable Margin for Term Loans from such Calculation Date shall be based on
Pricing Level II (as shown below) until such time as an appropriate Officer's
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Borrower preceding such Calculation
Date. The Applicable Margin for Term Loans shall be effective from

35

--------------------------------------------------------------------------------

one Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margin shall be applicable to all Term Loans then existing or
subsequently made or issued.

Level

--------------------------------------------------------------------------------

  Total Leverage Ratio

--------------------------------------------------------------------------------

  Applicable LIBOR
Rate Margin (bps)

--------------------------------------------------------------------------------

  Applicable Base Rate Margin
(bps)

--------------------------------------------------------------------------------

I   <2.50x   300.0   200.0 II   >2.50x   325.0   225.0

        (d)   Default Rate. Subject to Section 13.3, at the discretion of the
Required Lenders, upon the occurrence and during the continuance of an Event of
Default, (i) the Borrower shall no longer have the option to request LIBOR Rate
Loans or Swingline Loans, (ii) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) plus the rate then applicable
to LIBOR Rate Loans until the end of the applicable Interest Period and
thereafter at a rate equal to two percent (2%) plus the rate then applicable to
Base Rate Loans, and (iii) all outstanding Base Rate Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) plus the rate then applicable to Base Rate
Loans or such other Obligations arising hereunder or under any other Loan
Document. Interest shall continue to accrue on the Notes after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

        (e)   Interest Payment and Computation.    Interest on each Base Rate
Loan shall be payable in arrears on the last Business Day of each calendar
quarter commencing with the quarter ending December 31, 2002; and interest on
each LIBOR Rate Loan shall be payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period.
Interest on LIBOR Rate Loans and all fees payable hereunder shall be computed on
the basis of a 360-day year and assessed for the actual number of days elapsed
and interest on Base Rate Loans shall be computed on the basis of a 365/66-day
year and assessed for the actual number of days elapsed.

        (f)    Maximum Rate.    In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder or under any of the Notes
charged or collected pursuant to the terms of this Agreement or pursuant to any
of the Notes exceed the highest rate permissible under any Applicable Law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent's option (i) promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

        SECTION 5.2    Notice and Manner of Conversion or Continuation of
Loans.    Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Amendment and Restatement Closing
Date all or any portion of any outstanding Base Rate Loans (other than Swingline
Loans) in a principal amount equal to $2,500,000 or any whole multiple of
$100,000 in excess thereof into one or more LIBOR Rate Loans and (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $2,500,000 or a
whole multiple of $100,000 in excess thereof into Base Rate Loans (other than
Swingline Loans) or (ii) continue such

36

--------------------------------------------------------------------------------


LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form attached hereto
as Exhibit E (a "Notice of Conversion/Continuation") not later than 11:00 a.m.
(Charlotte time) three (3) Business Days before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan. The Administrative Agent shall promptly notify the Lenders of such
Notice of Conversion/Continuation by telecopier (or by telephone promptly
confirmed by telecopier).

SECTION 5.3 Fees.

        (a)    Commitment Fee.    Commencing on the Amendment and Restatement
Closing Date, the Borrower shall pay to the Administrative Agent, for the
account of the Lenders, a non-refundable commitment fee at a rate per annum
equal to 0.50% on the average daily unused portion of the Revolving Credit
Commitment; provided, that the amount of outstanding Swingline Loans shall not
be considered usage of the Revolving Credit Commitment for the purpose of
calculating such commitment fee. The commitment fee shall be payable in arrears
on the last Business Day of each calendar quarter during the term of this
Agreement with the next payment due on December 31, 2002, and on the Revolving
Credit Maturity Date. Such commitment fee shall be promptly distributed by the
Administrative Agent to the Lenders pro rata in accordance with the Lenders'
respective Revolving Credit Commitment Percentages.

        (b)   Administrative Agent's and Other Fees.    In order to compensate
the Administrative Agent for structuring and syndicating the Loans and for its
obligations hereunder, the Borrower agrees to pay to the Administrative Agent,
for its account, the fees set forth in the separate fee letter agreement
executed by the Borrower and the Administrative Agent dated October 27, 2002.
Furthermore, the Borrower agrees to pay, without duplication, all amendment fees
due and payable to the Lenders party to the Original Credit Agreement in
connection with the closing of this Agreement.

        SECTION 5.4    Manner of Payment.    Each payment by the Borrower on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement or any Note shall be made not later than 1:00 p.m.
(Charlotte time) on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent's Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Revolving Credit Commitment Percentages or applicable Term Loan
Percentages, as applicable, (except as specified below), in Dollars and in
immediately available funds and shall be made without any set-off, counterclaim
or deduction whatsoever. Any payment received after such time but before
2:00 p.m. (Charlotte time) on such day shall be deemed a payment on such date
for the purposes of Section 12.1, but for all other purposes shall be deemed to
have been made on the next succeeding Business Day. Any payment received after
2:00 p.m. (Charlotte time) shall be deemed to have been made on the next
succeeding Business Day for all purposes. Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall promptly distribute
to each Lender at its address for notices set forth herein its pro rata share of
such payment in accordance with such Lender's Revolving Credit Commitment
Percentage or applicable Term Loan Percentage, as applicable (except as
specified below), and shall wire advice of the amount of such credit to each
Lender. Each payment to the Administrative Agent of the Issuing Lender's fees or
L/C Participants' commissions shall be made in like manner, but for the account
of the Issuing Lender or the L/C Participants, as the case may be. Each payment
to the Administrative Agent of Administrative Agent's fees or expenses shall be
made for the account of the Administrative Agent

37

--------------------------------------------------------------------------------


and any amount payable to any Lender under Sections 5.8, 5.9, 5.10, 5.11 or 14.2
shall be promptly paid to the Administrative Agent for the account of the
applicable Lender. Subject to Section 5.1(b)(ii) if any payment under this
Agreement or any Note shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment.

        SECTION 5.5    Crediting of Payments and Proceeds.    In the event that
the Borrower shall fail to pay any of the Obligations when due and the
Obligations have been accelerated pursuant to Section 12.2, all payments
received by the Lenders upon the Notes and the other Obligations and all net
proceeds from the enforcement of the Obligations shall be applied: (a) first, to
all expenses then due and payable by the Borrower hereunder and under the other
Loan Documents, (b) then to all indemnity obligations then due and payable by
the Borrower hereunder and under the other Loan Documents, (c) then to all
Administrative Agent's and Issuing Lender's fees then due and payable, (d) then
to all commitment and other fees and commissions then due and payable, (e) then
to accrued and unpaid interest on the Swingline Note to the Swingline Lender,
(f) then to the principal amount outstanding under the Swingline Note to the
Swingline Lender, (g) then to accrued and unpaid interest on the other Notes,
accrued and unpaid interest on the Reimbursement Obligation and any payments
(including any termination payments and any accrued and unpaid interest thereon)
due in respect of a Hedging Agreement with any Lender or the Administrative
Agent (which such Hedging Agreement is permitted or required hereunder) (pro
rata in accordance with all such amounts due), (h) then to the principal amount
of the other Notes and Reimbursement Obligation (pro rata in accordance with all
such amounts due) and (i) then to the cash collateral account described in
Section 12.2(b) hereof to the extent of any L/C Obligations then outstanding, in
that order.

        SECTION 5.6    Adjustments.    If any Lender (a "Benefited Lender")
shall at any time receive any payment of all or part of the Obligations owing to
it, or interest thereon, or if any Lender shall at any time receive any
collateral in respect to the Obligations owing to it (whether voluntarily or
involuntarily, by set-off or otherwise) (other than as a result of the operation
of the proviso to Section 4.4(b)(vii) hereof or pursuant to Sections 5.8, 5.9,
5.10, 5.11 or 14.2 hereof) in a greater proportion than any such payment to and
collateral received by any other Lender, if any, in respect of the similar
Obligations owing to such other Lender, or interest thereon, such Benefited
Lender shall purchase for cash from the other Lenders such portion of each such
other Lender's Extensions of Credit, or shall provide such other Lenders with
the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned to the extent of such recovery, but without
interest. The Borrower agrees that each Lender so purchasing a portion of
another Lender's Extensions of Credit may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.

        SECTION 5.7    Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.    The obligations of the
Lenders under this Agreement to make the Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received written notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender's ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Sections 2.3(b) and 4.2, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the

38

--------------------------------------------------------------------------------


Administrative Agent on a date after such borrowing date, such Lender shall pay
to the Administrative Agent on demand an amount, until paid, equal to the
product of (a) the amount not made available by such Lender in accordance with
the terms hereof, times (b) the daily average Federal Funds Rate during such
period as determined by the Administrative Agent, times (c) a fraction the
numerator of which is the number of days that elapse from and including such
borrowing date to the date on which such amount not made available by such
Lender in accordance with the terms hereof shall have become immediately
available to the Administrative Agent and the denominator of which is 360. A
certificate of the Administrative Agent with respect to any amounts owing under
this Section 5.7 shall be conclusive, absent manifest error. If such Lender's
Revolving Credit Commitment Percentage or applicable Term Loan Percentage, as
applicable, of such borrowing is not made available to the Administrative Agent
by such Lender within three (3) Business Days after such borrowing date, the
Administrative Agent shall be entitled to recover such amount made available by
the Administrative Agent with interest thereon at the rate per annum applicable
to such borrowing hereunder, on demand, from the Borrower. The failure of any
Lender to make available its Revolving Credit Commitment Percentage or Term Loan
Percentage, as applicable, of any Loan requested by the Borrower shall not
relieve it or any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Commitment Percentage or Term Loan Percentage, as applicable,
of such Loan available on the borrowing date, but no Lender shall be responsible
for the failure of any other Lender to make its Revolving Credit Commitment
Percentage or Term Loan Percentage, as applicable, of such Loan available on the
borrowing date. Notwithstanding anything set forth herein to the contrary, any
Lender that fails to make available its Revolving Credit Commitment Percentage
or applicable Term Loan Percentage, as applicable, shall not (a) have any voting
or consent rights under or with respect to any Loan Document or (b) constitute a
"Lender" for purposes of the calculation of Required Lenders hereunder for any
voting or consent rights under or with respect to any Loan Document; so long as
such Lender fails to make available such Revolving Credit Commitment Percentage
or applicable Term Loan Percentage. Notwithstanding the foregoing, in no event
shall any of the amendments, changes or modifications specifically enumerated in
Section 14.11(a) - (d) be effective with respect to any Lender that has not
consented thereto.

SECTION 5.8    Changed Circumstances.

        (a)    Circumstances Affecting LIBOR Rate Availability.    If with
respect to any Interest Period the Administrative Agent or any Lender (after
consultation with the Administrative Agent) shall determine that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars, in the applicable amounts are not being quoted via the
Dow Jones Market Screen 3750 or offered to the Administrative Agent or such
Lender for such Interest Period, then the Administrative Agent shall forthwith
give notice thereof to the Borrower and the Lenders by telecopier (or by
telephone promptly confirmed by telecopier). Thereafter, until the
Administrative Agent notifies the Borrower and the Lenders by telecopier (or by
telephone promptly confirmed by telecopier) that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of
the Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan
shall be suspended, and the Borrower shall repay in full (or cause to be repaid
in full) the then outstanding principal amount of each such LIBOR Rate Loan
together with accrued interest thereon, on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan or convert the then
outstanding principal amount of each such LIBOR Rate Loan to a Base Rate Loan as
of the last day of such Interest Period.

        (b)   Laws Affecting LIBOR Rate Availability.    If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such

39

--------------------------------------------------------------------------------


Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor their obligations hereunder to make or maintain any
LIBOR Rate Loan, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders by telecopier (or by telephone promptly
confirmed by telecopier). Thereafter, until the Administrative Agent notifies
the Borrower and the other Lenders by telecopier (or by telephone promptly
confirmed by telecopier) that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan shall
be suspended and thereafter the Borrower may select only Base Rate Loans
hereunder, and (ii) if any of the Lenders may not lawfully continue to maintain
a LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately
be converted to a Base Rate Loan for the remainder of such Interest Period and
the Borrower shall pay any amount required to be paid under Section 5.9 hereof.

        (c)   Increased Costs.    If, after the date hereof, the introduction
of, or any change in, any Applicable Law, or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective Lending Offices) with any
request or directive (whether or not having the force of law) of such
Governmental Authority, central bank or comparable agency:

          (i)  shall (except as provided in Section 5.11(e)) subject any of the
Lenders (or any of their respective Lending Offices) to any tax, duty or other
charge with respect to any Note, Letter of Credit or Application or shall change
the basis of taxation of payments to any of the Lenders (or any of their
respective Lending Offices) of the principal of or interest on any Note, L/C
Obligation or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of franchise tax or tax on the overall net
income of any of the Lenders or any of their respective Lending Offices imposed
by the jurisdiction in which such Lender is organized or is or should be
qualified to do business or such Lending Office is located); provided that the
Borrower shall not be obligated to pay any amounts pursuant to this
Section 5.8(c)(i) to the extent that such amounts are duplicative of any amounts
paid by the Borrower pursuant to Section 5.11; or

         (ii)  shall impose, modify or deem applicable any reserve (including,
without limitation, any reserve imposed by the Board of Governors of the Federal
Reserve System), special deposit, insurance or capital or similar requirement
against assets of, deposits with or for the account of, or credit extended by
any of the Lenders (or any of their respective Lending Offices) or shall impose
on any of the Lenders (or any of their respective Lending Offices) or the
foreign exchange and interbank markets any other condition affecting any Note;
and the result of any of the foregoing events described in clause (i) or
(ii) above is to increase the costs to any of the Lenders of maintaining any
LIBOR Rate Loan or issuing or participating in Letters of Credit or to reduce
the yield or amount of any sum received or receivable by any of the Lenders
under this Agreement or under the Notes in respect of a LIBOR Rate Loan or
Letter of Credit or Application, then such Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify the
Borrower of such fact and demand compensation therefor and, within fifteen
(15) days after such notice by the Administrative Agent, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or Lenders for such increased cost or reduction.

The Administrative Agent, or the applicable Lender (with a copy to the
Administrative Agent) will promptly notify the Borrower of any event of which it
has knowledge which will entitle such Lender to compensation pursuant to this
Section 5.8(c); provided, that the Administrative Agent shall incur no liability
whatsoever to the Lenders or the Borrower in the event it fails to do so.

40

--------------------------------------------------------------------------------




The amount of such compensation shall be determined, in the applicable Lender's
sole discretion, based upon the assumption that such Lender funded its Revolving
Credit Commitment Percentage or applicable Term Loan Percentage, as applicable,
of the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.

        SECTION 5.9    Indemnity.    The Borrower hereby indemnifies each of the
Lenders against any loss or expense which may arise or be attributable to each
Lender's obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of the Borrower to borrow,
continue or convert on a date specified therefor in a Notice of Borrowing or
Notice of Continuation/Conversion or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the last day of the
Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender's sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage or
applicable Term Loan Percentage, as applicable, of the LIBOR Rate Loans in the
London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

        SECTION 5.10    Capital Requirements.    If either (a) the introduction
of, or any change in, or in the interpretation of, any Applicable Law or
(b) compliance with any guideline or request from any central bank or comparable
agency or other Governmental Authority (whether or not having the force of law),
has or would have the effect of reducing the rate of return on the capital of,
or has affected or would affect the amount of capital required to be maintained
by, any Lender or any corporation controlling such Lender as a consequence of,
or with reference to the Commitments and other commitments of this type, below
the rate which such Lender or such other corporation could have achieved but for
such introduction, change or compliance, then within five (5) Business Days
after written demand by any such Lender, the Borrower shall pay to such Lender
from time to time as specified by such Lender additional amounts sufficient to
compensate such Lender or other corporation for such reduction. A certificate as
to such amounts submitted to the Borrower and the Administrative Agent by such
Lender, shall, in the absence of manifest error, be presumed to be correct and
binding for all purposes.

41

--------------------------------------------------------------------------------



        SECTION 5.11    Taxes.    

        (a)    Payments Free and Clear.    Except as otherwise provided in
Section 5.11(e), any and all payments by the Borrower hereunder or under the
Notes or in respect of the Letters of Credit shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholding, and all liabilities with respect thereto
excluding, (i) in the case of each Lender and the Administrative Agent, income
and franchise taxes imposed by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or is or
should be qualified to do business or any political subdivision thereof and
(ii) in the case of each Lender, income and franchise taxes imposed by the
jurisdiction of such Lender's Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as "Taxes"). If the
Borrower shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or under any Note or in respect of any
Letter of Credit to any Lender or the Administrative Agent, (A) except as
otherwise provided in Section 5.11(e), the sum payable shall be increased as may
be necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 5.11) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the amount such party would have received
had no such deductions or withholdings been made, (B) the Borrower shall make
such deductions or withholdings, (C) the Borrower shall pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
Applicable Law, and (D) the Borrower shall deliver to the Administrative Agent
and such Lender evidence of such payment to the relevant taxing authority or
other Governmental Authority in the manner provided in Section 5.11(d).

        (b)    Stamp and Other Taxes.    In addition, the Borrower shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise or property taxes, levies of the United
States or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit or the other Loan Documents, or the perfection of
any rights or security interest in respect thereof (hereinafter referred to as
"Other Taxes").

        (c)    Indemnity.    Except as otherwise provided in Section 5.11(e),
the Borrower shall indemnify each Lender and the Administrative Agent for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 5.11) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Such indemnification shall be made within thirty
(30) days from the date such Lender or the Administrative Agent (as the case may
be) makes written demand therefor.

        (d)    Evidence of Payment.    Within thirty (30) days after the date of
any payment of Taxes or Other Taxes, the Borrower shall furnish to the
Administrative Agent and the applicable Lender, at its address referred to in
Section 14.1, the original or a certified copy of a receipt evidencing payment
thereof or other evidence of payment satisfactory to the Administrative Agent.

        (e)    Delivery of Tax Forms.    To the extent required by Applicable
Law to reduce or eliminate withholding or payment of taxes, each Lender
organized under the laws of any jurisdiction other than the United States or any
state thereof (a "Foreign Lender") and the Administrative Agent shall deliver to
the Borrower, with a copy to the Administrative Agent, on the Amendment and
Restatement Closing Date or concurrently with the delivery of the relevant
Assignment and Acceptance, as applicable, (i) two United States Internal Revenue
Service Forms W-9, Forms W-8ECI or Forms W-8BEN, as applicable (or successor
forms) properly completed and certifying in each case that such

42

--------------------------------------------------------------------------------


Foreign Lender is entitled to a complete exemption from withholding or deduction
for or on account of any United States federal income taxes, and (ii) an
Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable form, as
the case may be, to establish an exemption from United States backup withholding
taxes. Each such Foreign Lender further agrees to deliver to the Borrower, with
a copy to the Administrative Agent, as applicable, two Form W-9, Form W-8BEN or
W-8ECI, or successor applicable forms or manner of certification, as the case
may be, on or before the date that any such form expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower, certifying in the case of a
Form W-9, Form W-8BEN or W-8ECI (or successor forms) that such Foreign Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (unless in any such case
an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders such forms inapplicable or the exemption to
which such forms relate unavailable and such Foreign Lender notifies the
Borrower and the Administrative Agent that it is not entitled to receive
payments without deduction or withholding of United States federal income taxes)
and, in the case of a Form W-9, Form W-8BEN or W-8ECI, establishing an exemption
from United States backup withholding tax. Notwithstanding anything in any Loan
Document to the contrary, the Borrower shall not be required to pay additional
amounts to any Lender or the Administrative Agent under Section 5.11 or
Section 5.8(c), (i) if such Foreign Lender or the Administrative Agent fails to
comply with the requirements of this Section 5.11(e), other than to the extent
(i) that such failure is due to a change in law occurring after the date on
which such Foreign Lender or the Administrative Agent became a party to this
Agreement or (ii) that such additional amounts are the result of such Foreign
Lender's or the Administrative Agent's gross negligence or willful misconduct,
as applicable.

        (f)    Survival.    Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 5.11 shall survive the payment in full of the
Obligations and the termination of the Commitments until the expiration of the
applicable statute of limitations.

        SECTION 5.12    Security.    The Obligations of the Borrower and the
Subsidiary Guaranteed Obligations shall be secured as provided in the Security
Documents.

        SECTION 5.13    Mitigation Obligations/Replacement of Lenders.    

        (a)    If any Lender requests compensation under Section 5.8(c), or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.11,
then such Lender shall use its reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.8(c) or 5.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

        (b)    If any Lender requests compensation under Section 5.8(c), or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.11,
or if any Lender defaults in its obligations to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 14.10), all its interests, rights and obligations under this Agreement
(other than any indemnification rights pursuant to Sections 5.8, 5.10, 5.11 or
14.2 for the period prior to such assignment) to an Eligible Assignee that shall
assume such obligations (which

43

--------------------------------------------------------------------------------


Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Bank and Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Obligations and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts (including, without limitation, any amounts then payable to such
Lender under Section 5.8(c) or Section 5.11 hereof)) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 5.8(c)
or payments required to be made pursuant to Section 5.11, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.


ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING


        SECTION 6.1    Closing.    The closing shall take place at the offices
of Kennedy Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on November 26,
2002, or on such other place, date and time as the parties hereto shall mutually
agree.

        SECTION 6.2    Conditions to Closing and Initial Extensions of Credit on
the Amendment and Restatement Closing Date.    The obligation of the Lenders to
close this Agreement and to make the Loans or issue or participate in the
Letters of Credit, if any, to be made or issued on the Amendment and Restatement
Closing Date is subject to the satisfaction of each of the following conditions:

        (a)    Executed Loan Documents.    This Agreement, the Revolving Credit
Notes, the Term Notes, the Swingline Note, and the Security Documents, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the Administrative Agent,
on behalf of certain Lenders, the Borrower and its Subsidiaries party thereto,
and the other parties thereto, shall be in full force and effect and no Default
or Event of Default shall exist thereunder, and the Borrower shall have
delivered original counterparts thereof to the Administrative Agent.

        (b)    Closing Certificates; etc.    

        (i)    Officer's Certificate of the Borrower.    The Administrative
Agent shall have received a certificate from a Responsible Officer, in form and
substance satisfactory to the Administrative Agent, to the effect that all
representations and warranties contained in this Agreement and the other Loan
Documents are true, correct and complete; that the Borrower and its Subsidiaries
are not in violation of any of the covenants contained in this Agreement and the
other Loan Documents; that, after giving effect to the transactions contemplated
by this Agreement, no Default or Event of Default has occurred and is
continuing; and that the Borrower has satisfied each of the closing conditions.

        (ii)    Certificate of Secretary of the Borrower and Subsidiary
Guarantors.    The Administrative Agent shall have received a certificate of the
secretary or assistant secretary of each of the Borrower and the Subsidiary
Guarantors certifying as to the incumbency and genuineness of the signature of
each officer of the Borrower or such Subsidiary Guarantor executing the Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the certificate of limited partnership,
articles of incorporation or other organizational document of the Borrower or
such Subsidiary Guarantor and all amendments

44

--------------------------------------------------------------------------------




thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation, (B) the bylaws, partnership agreement,
operating agreement or other operative document of the Borrower or such
Subsidiary Guarantor as in effect on the date of such certifications,
(C) resolutions duly adopted by the Board of Directors, partners or members of
the Borrower or such Subsidiary Guarantor authorizing the borrowings and other
credit extensions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 6.2(b)(iii).

        (iii)    Certificates of Good Standing.    The Administrative Agent
shall have received certificates as of a recent date of the good standing of the
Borrower and each Subsidiary Guarantor under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent in its
reasonable judgment, each other jurisdiction where the Borrower and each
Subsidiary Guarantor is qualified to do business and a certificate of the
relevant taxing authorities of such jurisdictions certifying that such Person
has filed required tax returns and owes no delinquent taxes.

        (iv)    Opinions of Counsel.    The Administrative Agent shall have
received favorable opinions of counsel to the Borrower and Subsidiary Guarantors
addressed to the Administrative Agent and the Lenders with respect to the
Borrower and Subsidiary Guarantors, the Loan Documents and such other matters as
the Administrative Agent shall reasonably request.

        (v)    Tax Forms.    The Administrative Agent shall have received copies
of the United States Internal Revenue Service forms required by Section 5.11(e)
hereof.

        (vi)    Borrowing Base Certificate.    The Administrative Agent shall
have received from the Borrower a Borrowing Base Certificate dated as of the
last day of the calendar month preceding the Amendment and Restatement Closing
Date executed by a Responsible Officer of the Borrower which shall be accurate
and complete in all material respects.

        (vii)    Asset Coverage Ratio Certificate.    The Administrative Agent
shall have received from the Borrower an Asset Coverage Ratio Certificate dated
as of the last day of the quarter preceding the Amendment and Restatement
Closing Date executed by a Responsible Officer of the Borrower which shall be
accurate and complete in all material respects.

        (c)    Collateral.    

        (i)    Filings and Recordings.    All filings and recordations that are
necessary to perfect the security interests of the Lenders in the collateral
described in the Security Documents shall have been received by the
Administrative Agent and the Administrative Agent shall have received evidence
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
therein.

        (ii)    Pledged Collateral.    The Administrative Agent shall have
received (A) original stock certificates or other certificates evidencing the
capital stock or other ownership interests pledged pursuant to the Collateral
Agreement or the Pledge Agreements together with an undated stock power for each
such certificate duly executed in blank by the registered owner thereof and
(B) each original promissory note pledged pursuant to the Collateral Agreement
or any Pledge Agreement.

        (iii)    Lien Search.    The Administrative Agent shall have received
the results of a Lien search (including a search as to judgments and tax
matters) made against the Borrower and its Restricted Subsidiaries under the
Uniform Commercial Code as in effect in any state in which any of its assets are
located, to the extent requested by the Administrative Agent, indicating among
other things that its assets are free and clear of any Lien except for Liens
permitted hereunder.

45

--------------------------------------------------------------------------------




        (iv)    Hazard and Liability Insurance.    The Administrative Agent
shall have received certificates of insurance, evidence of payment of all
insurance premiums for the current policy year of each, and, if requested by the
Administrative Agent, copies (certified by a Responsible Officer) of insurance
policies in the form required under the Security Documents and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

        (d)    Consents; Defaults.    

        (i)    Governmental and Third Party Approvals.    The Borrower shall
have obtained all necessary approvals, authorizations and consents of any Person
and of all Governmental Authorities and courts having jurisdiction with respect
to the transactions contemplated by this Agreement and the other Loan Documents.

        (ii)    No Injunction, Etc.    No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of
(a) this Agreement or the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby, which, in the Administrative
Agent's sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement and such other Loan Documents or
(b) the Paravant Tender Offer, which prohibits or imposes materially adverse
conditions upon, or makes it economically unfeasible to consummate, the
transactions contemplated by this Agreement and such other Loan Documents.

        (iii)    No Event of Default.    No Default or Event of Default shall
have occurred and be continuing.

        (e)    Financial Matters.    

        (i)    Financial Statements.    The Administrative Agent shall have
received unaudited pro forma Consolidated financial statements for (A) the
six-month period ended September 30, 2002, for the Borrower and its Subsidiaries
and (B) the nine-month period ended June 30, 2002 for Paravant and its
Subsidiaries, all in substance satisfactory to the Administrative Agent and in
the form of Form 10-Q filed by the Borrower and Paravant, respectively, with the
Securities and Exchange Commission.

        (ii)    Closing Balance Sheet.    The Administrative Agent shall have
received a closing balance sheet of the Borrower dated as of September 30, 2002
demonstrating that, after giving effect to the Paravant Acquisition, shall not
be materially different from the projections previously delivered to the
Administrative Agent and otherwise be in form and substance satisfactory to the
Administrative Agent.

        (iii)    No Material Adverse Change.    There shall have occurred no
material adverse change in the business, properties, prospects, operations or
condition (financial or otherwise) of (A) the Borrower and its Subsidiaries,
taken as a whole since March 31, 2002, or (B) Paravant and its Subsidiaries,
taken as a whole since September 30, 2001.

        (iv)    Financial Condition Certificate.    The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer, that (A) the Borrower and its Restricted Subsidiaries taken
as a whole are Solvent, (B) the Borrower's and its Restricted Subsidiaries'
payables are not past due beyond customary trade terms, (C) attached thereto are
calculations evidencing compliance with the covenants contained in Article X
hereof and an Asset Coverage Ratio equal to or exceeding 1.00 to 1.00, in each
case, determined on a pro forma basis, as of the Amendment and Restatement
Closing Date and after giving effect to the proposed Extensions of Credit to be
made on such date, (D) the financial projections previously delivered to the
Administrative Agent represent the

46

--------------------------------------------------------------------------------




good faith estimates (utilizing assumptions believed by the Borrower's
management to be reasonable) of the financial condition and operations of the
Borrower and its Restricted Subsidiaries and (E) attached thereto is a
calculation of the Applicable Margin pursuant to Section 5.1(c).

        (v)    Financial Projections.    The Administrative Agent shall have
received management approved four (4) year projected financial statements of the
Borrower and its Subsidiaries.

        (vi)    Payment at Closing; Fee Letters.    The Borrower shall have paid
to the Administrative Agent and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses) and to any other Person
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.

        (f)    Paravant Tender Offer.    

          (i)  The Administrative Agent shall have received the Paravant Merger
Agreement and all other documentation (including amendments, modifications, and
waivers thereof) relating to the Paravant Tender Offer and the form and
substance of such documentation (including the final terms and conditions
thereof) shall be reasonably satisfactory to the Administrative Agent.

         (ii)  All conditions to the Paravant Tender Offer shall be satisfied or
waived (with the consent of the Administrative Agent, not to be unreasonably
withheld) and the shares tendered pursuant to the Paravant Tender Offer shall
have been accepted for payment in accordance with the Paravant Tender Offer
documentation on or before the Amendment and Restatement Closing Date.

        (iii)  After acquiring the shares to be validly tendered and not
withdrawn by Paravant stockholders in the Paravant Tender Offer, the Borrower,
or a Subsidiary shall be the record and beneficial owner of not less than a
majority of the voting power of all shares of issued and outstanding capital
stock of Paravant which percentage is sufficient to enable the Borrower, or its
applicable Subsidiary, to approve and consummate the Paravant Merger without the
approval of any other stockholder of Paravant.

        (iv)  The Administrative Agent shall have received evidence satisfactory
thereto that all governmental (including approvals required under the Hart Scott
Rodino Antitrust Improvements Act of 1976, as amended), shareholder and third
party consents and approvals necessary in connection with the Paravant Tender
Offer shall have been obtained and remain in effect.

         (v)  The Administrative Agent shall be satisfied that the proposed tax
and accounting treatment of the Paravant Tender Offer and the Paravant Merger
and the proposed corporate and capital structure of the Borrower and its
Subsidiaries (including Paravant and its Subsidiaries, if any) after giving
effect to the Paravant Acquisition, (A) does not differ materially from the
treatment and structure previously disclosed in writing by the Borrower to the
Administrative Agent or (B) is otherwise satisfactory to the Administrative
Agent.

        (g)    Repayment of Certain Amounts Outstanding under Original Credit
Agreement.    On the Amendment and Restatement Closing Date, (i) there shall
have been paid in cash in full all accrued but unpaid interest due on the Loans
outstanding under the Original Credit Agreement to but excluding the Amendment
and Restatement Closing Date, and (ii) there shall have been paid in cash in
full all accrued but unpaid fees under the Original Credit Agreement due to but
excluding the Amendment and Restatement Closing Date and all other amounts,
costs and expenses then owing, if any, to any of the Lenders and/or any Agent,
as agent under the Original Credit Agreement, in each case to the satisfaction
of such Agent or Lender, as the case may be, regardless of whether or not such
amounts would otherwise be due and payable at such time pursuant to the terms of
the Original Credit

47

--------------------------------------------------------------------------------

Agreement. To the extent requested in writing by any Lender, all outstanding
Notes issued by the Borrower to such Lender under the Original Credit Agreement
shall be exchanged for amended and restated Notes and any such original Note so
exchanged shall be deemed canceled and the originally executed copies thereof
shall be promptly returned to the Administrative Agent which shall forward such
Notes to the Borrower.

        (h)    Miscellaneous.    

        (i)    Notice of Borrowing.    The Administrative Agent shall have
received a Notice of Borrowing, as applicable, from the Borrower in accordance
with Section 2.3(a) and Section 4.2, and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made after
the Amendment and Restatement Closing Date are to be disbursed.

        (ii)    Other Documents.    All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

        SECTION 6.3    Conditions to All Extensions of Credit.    The
obligations of the Lenders to make any Extensions of Credit (including the
initial Extension of Credit), or convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

        (a)    Continuation of Representations and Warranties.    The
representations and warranties contained in Article VII and in the other Loan
Documents shall be true and correct on and as of such borrowing or issuance date
or such date of continuation or conversion with the same effect as if made on
and as of such date; except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date.

        (b)    Asset Coverage Ratio.    After giving effect to any requested
Extension of Credit on a pro forma basis, the Asset Coverage Ratio of the
Borrower and its Restricted Subsidiaries shall be greater than or equal to 1.00
to 1.00.

        (c)    No Existing Default.    No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing date with respect to such Loan
or after giving effect to the Loans to be made on such date or (ii) on the issue
date with respect to such Letter of Credit or after giving effect to the
issuance of such Letter of Credit on such date or on such continuation or
conversion date after giving effect to such continuation or conversion.

        (d)    Notices.    The Administrative Agent shall have received a Notice
of Borrowing or Notice of Conversion/Continuation, as applicable, from the
Borrower in accordance with Section 2.3(a) and Section 4.2.

        (e)    Additional Documents.    The Administrative Agent shall have
received each additional document, instrument, legal opinion or other item
reasonably requested by it.


ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

        SECTION 7.1    Representations and Warranties.    To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Extensions of Credit, the Borrower

48

--------------------------------------------------------------------------------


hereby represents and warrants to the Administrative Agent and Lenders both
before and after giving effect to the transactions contemplated hereunder that:

        (a)    Organization; Power; Qualification.    Each of the Borrower and
its Restricted Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
and (ii) except to the extent as could not reasonably be expected to have a
Material Adverse Effect, has the power and authority to own its properties and
to carry on its business as now being and hereafter proposed to be conducted and
is duly qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization. The jurisdictions in which the Borrower and its
Restricted Subsidiaries are organized and qualified to do business as of the
Amendment and Restatement Closing Date are described on Schedule 7.1(a).

        (b)    Ownership.    Each Subsidiary (other than Paravant and its
Subsidiaries) of the Borrower as of the Amendment and Restatement Closing Date
is listed on Schedule 7.1(b). As of the Amendment and Restatement Closing Date,
the capitalization of the Borrower and its Subsidiaries (other than Paravant and
its Subsidiaries) consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.1(b). All outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, and not subject to any preemptive or similar
rights. The shareholders of the Subsidiaries of the Borrower (other than
Paravant and its Subsidiaries) and the number of shares owned by each as of the
Amendment and Restatement Closing Date are described on Schedule 7.1(b). As of
the Amendment and Restatement Closing Date, there are no outstanding stock
purchase warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of capital
stock of the Borrower or its Restricted Subsidiaries, except as described on
Schedule 7.1(b).

        (c)    Authorization of Agreement, Loan Documents and Borrowing.    Each
of the Borrower and its Restricted Subsidiaries has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Agreement and each of the other
Loan Documents to which it is a party in accordance with their respective terms,
in the case of the Borrower, the Extensions of Credit hereunder, and the
transactions contemplated hereby. This Agreement and each of the other Loan
Documents have been duly executed and delivered by the duly authorized officers
of the Borrower and each of its Restricted Subsidiaries party thereto, and each
such document constitutes the legal, valid and binding obligation of the
Borrower or its Restricted Subsidiary party thereto, enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors'
rights in general and the availability of equitable remedies.

        (d)    Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.    The execution, delivery and performance by the Borrower and its
Restricted Subsidiaries of the Loan Documents to which each such Person is a
party, in accordance with their respective terms, the Extensions of Credit
hereunder and the transactions contemplated hereby do not and will not, by the
passage of time, the giving of notice or otherwise, (i) require any Governmental
Approval or violate any Applicable Law relating to the Borrower or any of its
Restricted Subsidiaries, (ii) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of the Borrower or any of its Restricted Subsidiaries or any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Loan Documents or (iv) require
any consent or authorization of, filing with, or other

49

--------------------------------------------------------------------------------


act in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement.

        (e)    Compliance with Law; Governmental Approvals.    Except where the
failure to do so could not reasonably be expected to create a Material Adverse
Effect, each of the Borrower and its Restricted Subsidiaries (i) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to the best of its
knowledge, threatened attack by direct or collateral proceeding, (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties and (iii) has timely filed all material reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law.

        (f)    Tax Returns and Payments.    Each of the Borrower and its
Restricted Subsidiaries has duly filed or caused to be filed all federal, state,
local and other tax returns required by Applicable Law to be filed, and has
paid, or made adequate provision for the payment of, all federal, state, local
and other taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable, except (a) any
taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves in conformity with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect. Such returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries for the periods covered
thereby. There is no ongoing audit or examination or, to the knowledge of the
Borrower, other investigation by any Governmental Authority of the tax liability
of the Borrower and its Restricted Subsidiaries. No Governmental Authority has
asserted any Lien or other claim against the Borrower or any Restricted
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved other than Liens for taxes not yet due and payable. The charges,
accruals and reserves on the books of the Borrower and any of its Subsidiaries
in respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof for all open years of the Borrower and any of its Restricted
Subsidiaries are in the judgment of the Borrower adequate, and the Borrower does
not anticipate any additional material taxes or assessments for any of such
years.

        (g)    Intellectual Property Matters.    Except where the failure to do
so could not reasonably be expected to create a Material Adverse Effect, each of
the Borrower and its Restricted Subsidiaries owns or possesses rights to use all
franchises, licenses, copyright registrations, copyright applications, issued
patents, patent applications, trademarks, trademark applications, trademark
registrations, trademark rights, service marks, service mark rights, trade
names, trade name rights, copyrights and rights with respect to the foregoing
which are required to conduct its business. To the knowledge of the Borrower and
its Restricted Subsidiaries, no event has occurred which permits, or after
notice or lapse of time or both would permit, the revocation or termination of
any such rights (except for the expiration of patents in the ordinary course),
and neither the Borrower nor any Restricted Subsidiary thereof is liable to any
Person for infringement under Applicable Law with respect to any such rights as
a result of its business operations except to the extent any such revocation,
termination, or infringement could not reasonably be expected to have a Material
Adverse Effect.

50

--------------------------------------------------------------------------------



        (h)    Environmental Matters.    Except for any such matter that could
not reasonably be expected to create a Material Adverse Effect,

          (i)  The properties presently owned, leased or operated by the
Borrower and its Restricted Subsidiaries do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could reasonably be expected to give rise to liability
under applicable Environmental Laws;

         (ii)  The Borrower, each Restricted Subsidiary and such properties and
all operations conducted in connection therewith are in compliance, and have
been in compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties;

        (iii)  Neither the Borrower nor any Restricted Subsidiary thereof has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does the Borrower or any Restricted
Subsidiary thereof have knowledge or reason to believe that any such notice will
be received or is being threatened;

        (iv)  Hazardous Materials have not been transported or disposed of to or
from the properties owned, leased or operated by the Borrower and its Restricted
Subsidiaries in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, Environmental Laws, nor
have any Hazardous Materials been generated, treated, stored or disposed of at,
on or under any of such properties in violation of, or in a manner that could
give rise to liability under, any applicable Environmental Laws; and

         (v)  No judicial proceedings or governmental or administrative action
is pending under any Environmental Law to which the Borrower or any Restricted
Subsidiary thereof has been named as a potentially responsible party with
respect to such properties or operations conducted in connection therewith, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to Borrower or any
Restricted Subsidiary.

        (i)    ERISA.    

          (i)  As of the Amendment and Restatement Closing Date, neither the
Borrower nor any ERISA Affiliate maintains or contributes to, or has any
obligation under, any Employee Benefit Plans other than those identified on
Schedule 7.1(i);

         (ii)  The Borrower and each ERISA Affiliate is in material compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

        (iii)  Except for any such matter that could not reasonably be expected
to create a Material Adverse Effect, as of the Amendment and Restatement Closing
Date, no Pension Plan has been terminated, nor has any accumulated funding
deficiency (as defined in Section 412 of the Code)

51

--------------------------------------------------------------------------------




been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has the Borrower or
any ERISA Affiliate failed to make any contributions or to pay any amounts due
and owing as required by Section 412 of the Code, Section 302 of ERISA or the
terms of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;

        (iv)  Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (C) failed to make a required contribution or
payment to a Multiemployer Plan, or (D) failed to make a required installment or
other required payment under Section 412 of the Code;

         (v)  No Termination Event has occurred or is reasonably expected to
occur; and

        (vi)  Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.

        (j)    Margin Stock.    Neither the Borrower nor any Restricted
Subsidiary thereof is engaged principally or as one of its activities in the
business of extending credit for the purpose of "purchasing" or "carrying" any
"margin stock" (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock in violation of, or for any other purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors.

        (k)    Government Regulation.    Neither the Borrower nor any Restricted
Subsidiary thereof is an "investment company" or a company "controlled" by an
"investment company" (as each such term is defined or used in the Investment
Company Act of 1940, as amended) and neither the Borrower nor any Restricted
Subsidiary thereof is, or after giving effect to any Extension of Credit will
be, subject to regulation under the Public Utility Holding Company Act of 1935
or the Interstate Commerce Act, each as amended, or any other Applicable Law
which limits its ability to incur or consummate the transactions contemplated
hereby.

        (l)    Material Contracts.    Schedule 7.1(l) sets forth a complete and
accurate list of all Material Contracts of the Borrower and its Restricted
Subsidiaries in effect as of the Amendment and Restatement Closing Date not
listed on any other Schedule hereto; other than as set forth in Schedule 7.1(l),
each such Material Contract is, and after giving effect to the consummation of
the transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. The Borrower and its Subsidiaries
have made available to the Administrative Agent a true and complete copy of each
Material Contract required to be listed on Schedule 7.1(l) or any other Schedule
hereto. Neither the Borrower nor any Restricted Subsidiary (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract which could reasonably be expected to have a
Material Adverse Effect.

        (m)    Employee Relations.    Neither the Borrower nor any of its
Restricted Subsidiaries is, as of the Amendment and Restatement Closing Date,
party to any collective bargaining agreement nor has any

52

--------------------------------------------------------------------------------


labor union been recognized as the representative of its employees except as set
forth on Schedule 7.1(m). The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Restricted Subsidiaries.

        (n)    Burdensome Provisions.    Neither the Borrower nor any Restricted
Subsidiary thereof is a party to any indenture, agreement, lease or other
instrument, or subject to any corporate or partnership restriction, Governmental
Approval or Applicable Law which is so unusual or burdensome as in the
foreseeable future could be reasonably expected to have a Material Adverse
Effect. The Borrower and its Restricted Subsidiaries do not presently anticipate
that future expenditures needed to meet the provisions of any statutes, orders,
rules or regulations of a Governmental Authority will be so burdensome as could
reasonably be expected to have a Material Adverse Effect. No Restricted
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its capital stock to the Borrower
or any Restricted Subsidiary or to transfer any of its assets or properties to
the Borrower or any other Restricted Subsidiary in each case other than existing
under or by reason of the Loan Documents or Applicable Law.

        (o)    Financial Statements.    The financial statements required
pursuant to Section 6.2(e) and related unaudited interim statements of income
and retained earnings, copies of which have been furnished to the Administrative
Agent and each Lender, are complete and correct and fairly present on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Restricted Subsidiaries as at such dates, and the results of
the operations and changes of financial position for the periods then ended
(other than customary year-end adjustments for unaudited financial statements).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP.

        (p)    No Material Adverse Change.    Since March 31, 2002, there has
been no material adverse change in the properties, business, operations,
prospects, or condition (financial or otherwise) of the Borrower and its
Restricted Subsidiaries, taken as a whole. Since September 30, 2001, there has
been no material adverse change in the properties, business, operations, or
condition (financial or otherwise) of Paravant and its Subsidiaries, taken as a
whole and no event has occurred or condition arisen that could reasonably be
expected to have a Material Adverse Effect.

        (q)    Solvency.    As of the Amendment and Restatement Closing Date and
after giving effect to each Extension of Credit made hereunder, the Borrower and
its Restricted Subsidiaries taken as a whole will be Solvent.

        (r)    Titles to Properties.    Each of the Borrower and its Restricted
Subsidiaries has such title to the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, including, but not limited to, those
reflected on the balance sheets of the Borrower and its Restricted Subsidiaries
referred to in Section 7.1(o), except those which have been disposed of by the
Borrower or its Restricted Subsidiaries subsequent to such date which
dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder. As of the Amendment and Restatement Closing Date,
all real property owned or leased by the Borrower or any Restricted Subsidiary
is set forth on Schedule 7.1(r).

        (s)    Liens.    None of the properties and assets of the Borrower or
any Restricted Subsidiary thereof is subject to any Lien, except Permitted
Liens. No financing statement under the Uniform Commercial Code of any state
which names the Borrower or any Restricted Subsidiary thereof or any of their
respective trade names or divisions as debtor and which has not been terminated,
has been filed in any state or other jurisdiction and neither the Borrower nor
any Restricted Subsidiary thereof has signed any such financing statement or any
security agreement authorizing any secured party thereunder to file any such
financing statement, except to perfect those Liens permitted by Section 11.2
hereof.

53

--------------------------------------------------------------------------------


        (t)    Debt and Guaranty Obligations.    Schedule 7.1(t) is a complete
and correct listing of all Debt, Guaranty Obligations and Bonding Obligations of
the Borrower and its Restricted Subsidiaries as of the date set forth on such
Schedule 7.1(t) in excess of $1,000,000. The Borrower and its Restricted
Subsidiaries have performed and are in compliance with all of the terms of such
Debt and Guaranty Obligations and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
notice or lapse of time or both would constitute such a default or event of
default on the part of the Borrower or any of its Restricted Subsidiaries exists
with respect to any such Debt or Guaranty Obligation.

        (u)    Litigation.    Except for any such matter that could not
reasonably be expected to create a Material Adverse Effect, and except for
matters existing on the Amendment and Restatement Closing Date and set forth on
Schedule 7.1(u), there are no actions, suits or proceedings pending nor, to the
knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting the Borrower, any Restricted Subsidiary thereof or
Paravant or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority.

        (v)    Absence of Defaults.    No event has occurred or is continuing
which constitutes a Default or an Event of Default, or which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by the Borrower or any Restricted Subsidiary thereof
under any Material Contract (which such default under such Material Contract,
either individually, or in the aggregate with all other outstanding defaults
under other Material Contracts (including, for purposes hereof, the effect of
termination of any other Material Contracts that could reasonably be expected to
be terminated as a result of such existing default or defaults), could
reasonably be expected to have a Material Adverse Effect) or judgment, decree or
order to which the Borrower or any of its Restricted Subsidiaries is a party or
by which the Borrower or any of its Subsidiaries or any of their respective
properties may be bound or which would require the Borrower or any of its
Restricted Subsidiaries to make any payment thereunder prior to the scheduled
maturity date therefor.

        (w)    Senior Debt Status.    The Obligations of the Borrower and each
of its Restricted Subsidiaries under this Agreement, the Subsidiary Guaranteed
Obligations and each of the other Loan Documents ranks and shall continue to
rank at least senior in priority of payment to all Subordinated Debt and the
Obligations of the Borrower and each Restricted Subsidiary under this Agreement
are hereby designated as "Senior Indebtedness" under all instruments and
documents, now or in the future, relating to all Subordinated Debt.

        (x)    Accuracy and Completeness of Information.    All written
information, reports and other papers and data, when taken as a whole, produced
by or on behalf of the Borrower or any Restricted Subsidiary thereof (other than
financial projections, which shall be subject to the standard set forth in
Section 8.1(c)) and furnished to the Lenders were, at the time the same were so
furnished, complete and correct in all material respects to the extent necessary
to give the recipient a true and accurate knowledge of the subject matter. No
document furnished or written statement made to the Administrative Agent or the
Lenders by the Borrower or any Restricted Subsidiary thereof in connection with
the negotiation, preparation or execution of, or pursuant to, this Agreement or
any of the other Loan Documents contains or will contain any untrue statement of
a fact material to the creditworthiness of the Borrower or its Restricted
Subsidiaries or omits or will omit to state a fact necessary in order to make
the statements contained therein not misleading. The Borrower is not aware of
any facts which it has not disclosed in writing to the Administrative Agent
having a Material Adverse Effect, or insofar as the Borrower can now foresee,
which could reasonably be expected to have a Material Adverse Effect.

        SECTION 7.2    Survival of Representations and Warranties, Etc.    All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under

54

--------------------------------------------------------------------------------


this Agreement. All representations and warranties made under this Agreement
shall be made or deemed to be made at and as of the Amendment and Restatement
Closing Date (except those that are expressly made as of a specific date), shall
survive the Amendment and Restatement Closing Date and shall not be waived by
the execution and delivery of this Agreement, any investigation made by or on
behalf of the Lenders or any Extensions of Credit hereunder.


ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

        Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower will furnish or cause to be furnished to
(a) Standard & Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc., (b) Moody's Investors Service, Inc. and (c) the Administrative
Agent at the Administrative Agent's Office at the address set forth in
Section 14.1 and to each Lender at the respective address as set forth in
Section 14.1, or at such other office as may be designated by the Administrative
Agent and Lenders from time to time:

        SECTION 8.1    Financial Statements and Projections.    

        (a)    Quarterly Financial Statements.    As soon as practicable and in
any event within forty-five (45) days after the end of each fiscal quarter of
each Fiscal Year, an unaudited Consolidated and consolidating balance sheet of
the Borrower and its Restricted Subsidiaries as of the close of such fiscal
quarter and unaudited Consolidated and consolidating statements of income,
retained earnings and cash flows for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Restricted Subsidiaries on a Consolidated and consolidating basis as of their
respective dates and the results of operations of the Borrower and its
Restricted Subsidiaries for the respective periods then ended, subject to normal
year end adjustments.

        (b)    Annual Financial Statements.    As soon as practicable and in any
event within ninety (90) days after the end of each Fiscal Year, an audited
Consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the close of such Fiscal Year and audited Consolidated statements of income,
retained earnings and cash flows for the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared by an independent certified public accounting firm acceptable to the
Administrative Agent in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
year, and accompanied by a report thereon by such certified public accountants
that is not qualified with respect to scope limitations imposed by the Borrower
or any of its Restricted Subsidiaries or with respect to accounting principles
followed by the Borrower or any of its Restricted Subsidiaries not in accordance
with GAAP.

        (c)    Annual Business Plan and Financial Projections.    As soon as
practicable and in any event within forty-five (45) days following the beginning
of each Fiscal Year, a business plan of the Borrower and its Restricted
Subsidiaries for the ensuing four (4) fiscal quarters, such plan to be prepared
in accordance with GAAP and to include, on a quarterly basis, the following: a
quarterly operating and capital budget, a projected income statement, statement
of cash flows and balance sheet and a report containing management's discussion
and analysis of such projections, accompanied by a certificate from the chief
financial officer of the Borrower to the effect that, to the best of such
officer's knowledge,

55

--------------------------------------------------------------------------------


such projections are good faith estimates (utilizing assumptions believed by
Borrower's management to be reasonable) of the financial condition and
operations of the Borrower and its Restricted Subsidiaries for such four
(4) quarter period.

        SECTION 8.2    Officer's Compliance Certificate.    At each time
financial statements are delivered pursuant to Sections 8.1 (a) or (b) and at
such other times as the Administrative Agent shall reasonably request
(including, without limitation, in connection with any Permitted Acquisition), a
certificate of the chief financial officer or the treasurer of the Borrower in
the form of Exhibit F attached hereto (an "Officer's Compliance Certificate").

        SECTION 8.3    Accountants' Certificate.    At each time financial
statements are delivered pursuant to Section 8.1(b), a certificate of the
independent public accountants certifying such financial statements addressed to
the Administrative Agent for the benefit of the Lenders:

        (a)    stating that in making the examination necessary for the
certification of such financial statements, they obtained no knowledge of any
Default or Event of Default or, if such is not the case, specifying such Default
or Event of Default and its nature and period of existence; and

        (b)    including the calculations prepared by such accountants required
to establish whether or not the Borrower and its Restricted Subsidiaries are in
compliance with the financial covenants set forth in Article X hereof as at the
end of each respective period.

        SECTION 8.4    Other Reports.    

        (a)    Auditor's Management Letters.    Promptly upon receipt thereof,
copies of all reports, if any, submitted to the Borrower or its Board of
Directors by its independent public accountants in connection with their
auditing function, including, without limitation, any management report and any
management responses thereto.

        (b)    Borrowing Base Certificate; Asset Coverage Ratio Certificate.    

        (i)    Borrowing Base Certificate.    As soon as available, but in any
event within twenty-five (25) days after the end of each fiscal quarter (and,
upon the occurrence and during the continuation of an Event of Default, on a
more frequent basis if requested by the Administrative Agent or at such other
times as required pursuant to the terms of this Agreement) a Borrowing Base
Certificate; provided, that so long as the rating on the debt of the Borrower
under this Agreement is "BB-" or better by Standard & Poor's Ratings Services, a
division of The McGraw Hill Companies, Inc., and "Ba3" or better by Moody's
Investors Service, Inc., the Borrower's obligation to deliver the Borrowing Base
Certificate following the Amendment and Restatement Closing Date shall be
suspended. Such suspension shall be immediately terminated upon a downgrade of
the rating on debt issued pursuant to this Agreement and a Borrowing Base
Certificate shall be promptly delivered on the earlier to occur of (i) five
(5) days after such downgrade or (ii) twenty-five (25) days after the end of the
most recent fiscal quarter.

        (ii)    Asset Coverage Ratio Certificate.    As soon as available, but
in any event within twenty-five (25) days after the end of each fiscal quarter
(and, upon the occurrence and during the continuation of an Event of Default, on
a more frequent basis if requested by the Administrative Agent or at such other
times as required pursuant to the terms of this Agreement), an Asset Coverage
Ratio Certificate which shall include a calculation of the Asset Coverage Ratio
as of such date.

        (c)    Accounts Receivable Aging Report.    As soon as available, but in
any event within twenty-five (25) days after the end of each fiscal quarter of
each Fiscal Year (and, upon the occurrence and during the continuation of an
Event of Default, on a more frequent basis if requested by the Administrative
Agent), a summary accounts receivable aging report as of the last Business Day
of such quarter which report shall include such information as the
Administrative Agent may require, all in form and substance satisfactory to the
Administrative Agent. Upon the Administrative Agent's reasonable request, the
Borrower shall deliver annually on the first day of the second quarter of each
Fiscal Year

56

--------------------------------------------------------------------------------

and upon the occurrence and during the continuation of a Default or Event of
Default, within thirty (30) days upon the request of the Administrative Agent,
the name and mailing address of each Account Debtor.

        (d)    Accounts Payable Aging Report.    As soon as available, but in
any event within twenty-five (25) days after the end of each fiscal quarter of
each Fiscal Year (and, upon the occurrence and during the continuation of an
Event of Default, on a more frequent basis if requested by the Administrative
Agent), a summary accounts payable aging report which report shall include such
information as the Administrative Agent may require, all in form and substance
satisfactory to the Administrative Agent.

        (e)    Governmental Contract Report.    Upon the request of the
Administrative Agent, which such requests shall be limited to one per fiscal
quarter (and, upon the occurrence and during the continuance of an Event of
Default, as often as requested by the Administrative Agent), a status report
with respect to all Governmental Contracts in excess of $1,000,000 of the
Borrower and its Restricted Subsidiaries, in form and substance satisfactory to
the Administrative Agent.

        (f)    Acquisition Related Reports.    As soon as available, a copy of
any report issued by an Accounting Arbitrator pursuant to the terms of the
Sensors Purchase Agreement, including, without limitation, reports issued
pursuant to Section 2.5(d) of the Sensors Purchase Agreement.

        (g)    Contract Backlog Report.    As soon as available, but in any
event within forty-five (45) days after the close of each fiscal quarter of each
Fiscal Year of the Borrower, a contract backlog report for the Borrower, its
Restricted Subsidiaries and Affiliates signed by a Responsible Officer of the
Borrower.

        (h)    Other Information.    Such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Restricted Subsidiaries, including any reports delivered to the Securities
and Exchange Commission as the Administrative Agent or any Lender may reasonably
request.

        SECTION 8.5    Notice of Litigation and Other Matters.    Prompt (but in
no event later than ten (10) days after an officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:

        (a)    Except for any such matter that could not reasonably be expected
to create a Material Adverse Effect, the commencement of all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving the
Borrower or any Restricted Subsidiary thereof or any of their respective
properties, assets or businesses;

        (b)    Except for any such matter that could not reasonably be expected
to create a Material Adverse Effect, any notice of any violation received by the
Borrower or any Restricted Subsidiary thereof from any Governmental Authority
including, without limitation, any notice of violation of Environmental Laws;

        (c)    Except for any such matter that could not reasonably be expected
to create a Material Adverse Effect, any labor controversy that has resulted in,
or threatens to result in, a strike or other work action against the Borrower or
any Restricted Subsidiary thereof;

        (d)    any attachment, judgment, lien, levy or order exceeding
$2,500,000 that may be assessed against or threatened in writing against the
Borrower or any Restricted Subsidiary thereof;

57

--------------------------------------------------------------------------------



        (e)    (i) any Default or Event of Default, (ii) the occurrence or
existence of any event or circumstance that foreseeably will become a Default or
Event of Default or (iii) any event which constitutes or which with the passage
of time or giving of notice or both would constitute a default or event of
default under any Material Contract to which the Borrower or any of its
Restricted Subsidiaries is a party or by which the Borrower or any Restricted
Subsidiary thereof or any of their respective properties may be bound;

        (f)    (i) any unfavorable determination letter from the Internal
Revenue Service regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by the Borrower or any ERISA Affiliate of the PBGC's intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by the Borrower or any ERISA Affiliate
from a Multiemployer Plan sponsor concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge or reason to know that the Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA;

        (g)    any event which makes any of the representations set forth in
Section 7.1 or in any other Loan Document inaccurate in any respect; and

        (h)    any change in the government contracting status of the Borrower
or its Restricted Subsidiaries with respect to the government of the United
States or any department or agency thereof that could reasonably be expected to
have a Material Adverse Effect.

        SECTION 8.6    Accuracy of Information.    All written information,
reports, statements and other papers and data furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender whether pursuant to this
Article VIII or any other provision of this Agreement, or any of the Security
Documents, shall, at the time the same is so furnished, comply with the
representations and warranties set forth in Section 7.1.


ARTICLE IX

AFFIRMATIVE COVENANTS


        Until all of the Obligations have been paid and satisfied in full and
the Commitments terminated, unless consent has been obtained in the manner
provided for in Section 14.11, the Borrower will, and will cause each of its
Restricted Subsidiaries to:

        SECTION 9.1    Preservation of Corporate Existence and Related
Matters.    Except as permitted by Section 11.4, preserve and maintain (a) its
separate corporate existence and (b) all rights, franchises, licenses and
privileges necessary to the conduct of its business, and qualify and remain
qualified as a foreign corporation and authorized to do business in each
jurisdiction where the nature and scope of its activities require it to so
qualify under Applicable Law except (with respect to this clause (b) only) to
the extent such failure to preserve or maintain could not reasonably be expected
to have a Materially Adverse Effect.

        SECTION 9.2    Maintenance of Property.    In addition to the
requirements of any of the Security Documents, protect and preserve all
properties useful in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition all buildings, equipment and other tangible real and
personal property; and from time to time make or cause to be made all renewals,
replacements and additions to such property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner.

        SECTION 9.3    Insurance.    Maintain insurance with financially sound
and reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents, and on the
Amendment and Restatement Closing Date and from time to time thereafter deliver
to the Administrative Agent upon its request a reasonably detailed list of the
insurance then in effect, stating

58

--------------------------------------------------------------------------------


the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

        SECTION 9.4    Accounting Methods and Financial Records.    Maintain a
system of accounting, and keep such books, records and accounts (which shall be
true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

        SECTION 9.5    Payment and Performance of Obligations.    Pay and
perform all Obligations under this Agreement and the other Loan Documents, and
pay or perform (a) except where the failure to do so could not reasonably be
expected to create a Material Adverse Effect, all taxes, assessments and other
governmental charges that may be levied or assessed upon it or any of its
property, and (b) except where the failure to do so could not reasonably be
expected to create a Material Adverse Effect, all other indebtedness,
obligations and liabilities in accordance with customary trade practices;
provided, that the Borrower or such Restricted Subsidiary may contest any item
described in clauses (a) or (b) of this Section 9.5 in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.

        SECTION 9.6    Compliance With Laws and Approvals.    Except where the
failure to do so could not reasonably be expected to create a Material Adverse
Effect, observe and remain in compliance in all respects with all Applicable
Laws and maintain in full force and effect all Governmental Approvals, in each
case applicable to the conduct of its business.

        SECTION 9.7    Environmental Laws.    Except where the failure to do so
could not reasonably be expected to create a Material Adverse Effect, in
addition to and without limiting the generality of Section 9.6, (a) comply with,
and make commercially reasonable efforts to ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and make commercially reasonable efforts to ensure
that all tenants and subtenants, if any, obtain and comply with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower or any
such Restricted Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney's and consultant's fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor.

        SECTION 9.8    Compliance with ERISA.    In addition to and without
limiting the generality of Section 9.6, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with all material applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans, (ii) not take any action or fail to
take action the result of which could be a liability to the PBGC or to a
Multiemployer Plan, (iii) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and
(iv) operate each Employee Benefit Plan in such a manner that will not incur any
tax liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (b) furnish to the
Administrative Agent upon the Administrative Agent's request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

59

--------------------------------------------------------------------------------


        SECTION 9.9    Compliance With Agreements.    Except where the failure
to do so could not reasonably be expected to create a Material Adverse Effect,
comply in all respects with each term, condition and provision of all leases,
agreements and other instruments entered into in the conduct of its business
including, without limitation, any Material Contract; provided, that the
Borrower or any such Restricted Subsidiary may contest any such lease, agreement
or other instrument in good faith through applicable proceedings so long as
adequate reserves are maintained in accordance with GAAP.

        SECTION 9.10    Inspection of Property; Books and Records;
Discussions.    Except for information and records which the Borrower may not
under Applicable Law disseminate or disclose to the Administrative Agent and/or
the Lenders, the Borrower, its Restricted Subsidiaries and its Affiliates shall
permit any authorized representative(s) designated by the Administrative Agent
and/or any of the Lenders to visit, to conduct a field audit or to otherwise
inspect any of the Borrower's, its Restricted Subsidiaries' and/or its
Affiliates' respective properties, including their financial and accounting
records, and to make copies and take extracts therefrom, and to discuss the
Borrower's, its Restricted Subsidiaries' and/or Affiliates' respective affairs,
finances and accounts with the Administrative Agent's and the Lenders' officers,
employees, representatives or independent certified public accountants, upon
reasonable notice and during normal business hours. All information furnished to
the Administrative Agent and/or the Lenders shall be received and maintained by
the Administrative Agent and the Lenders in strict confidence and in accordance
with Applicable Law, and they shall not disseminate said information to any
Person for so long as said information has or retains a confidential or
proprietary nature, except where required by and in accordance with Applicable
Law, or pursuant to subpoena or other legal process or where contemplated by the
Loan Documents (including, without limitation, in connection with the
enforcement of any rights or remedies thereunder). Each of the Administrative
Agent and the Lenders agrees that it shall not take any action or omit to take
any action which would cause or result in the violation of Applicable Law
(including without limitation, any export control law) by the Borrower, its
Restricted Subsidiaries and its Affiliates. Each such visitation and inspection
by or on behalf of the Administrative Agent and/or the Lenders after the
occurrence and during the continuance of an Event of Default shall be at the
Borrower's own reasonable cost and expense. The Borrower shall, and shall cause
its Restricted Subsidiaries and its Affiliates, to keep proper books and records
and accounts in accordance with GAAP and Applicable Law.

        SECTION 9.11    Additional Subsidiaries.

        (a)    Within forty-five (45) days after (i) the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary in accordance with
Section 9.11(c) below or (ii) the creation or acquisition of any Domestic
Subsidiary (any such Subsidiary, a "New Subsidiary") of the Borrower or any
Restricted Subsidiary (including in connection with any Permitted Acquisition),
cause to be executed and delivered to the Administrative Agent (A) a duly
executed joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent joining such New Subsidiary (to the extent such New
Subsidiary is a Restricted Subsidiary) to the Subsidiary Guaranty Agreement, the
Collateral Agreement and any other applicable Security Documents, (B) updated
Schedules 7.1(a) and 7.1(b) reflecting the creation or acquisition of such
Subsidiary, (C) favorable legal opinions covering such matters consistent with
opinions for this Agreement and addressed to the Administrative Agent and
Lenders in form and substance reasonably satisfactory thereto with respect to
such joinder agreement, (D) original stock or other certificates and stock or
other transfer powers evidencing the ownership interests of the Borrower or such
Restricted Subsidiary, as applicable, in such New Subsidiary, and (E) any other
documents and certificates as may be reasonably requested by the Administrative
Agent or the Required Lenders (through the Administrative Agent).

        (b)    Within forty-five (45) days after the creation of any first tier
Foreign Subsidiary of the Borrower or any Restricted Subsidiary (including in
connection with a Permitted Acquisition), cause to be executed and delivered to
the Administrative Agent, (A) a supplement to the applicable Security Documents
previously executed and delivery by the Borrower or such Restricted Subsidiary,
as applicable, to provide for the pledge of sixty-five percent (65%) of the
capital stock or other ownership interests of such Foreign Subsidiary,
(B) updated Schedules 7.1(a) and 7.1(b) reflecting the creation or

60

--------------------------------------------------------------------------------


acquisition of such Subsidiary, (C) favorable legal opinions addressed to the
Administrative Agent and Lenders in form and substance reasonably satisfactory
thereto with respect to such supplement, (D) original stock or other
certificates and stock or other transfer powers evidencing the ownership
interests of the Borrower or such Restricted Subsidiary in such Foreign
Subsidiary, and (E) any other documents and certificates as may be reasonably
requested by the Administrative Agent or the Required Lenders (through the
Administrative Agent).

        (c)    The Borrower may, at any time and upon written notice to the
Administrative Agent, redesignate an Unrestricted Subsidiary as a Restricted
Subsidiary. Further, promptly after the date on which the Borrower or the
Administrative Agent determines that:

        (i)    any individual Unrestricted Subsidiary and its respective
Subsidiaries (A) represent five percent (5%) or more of (I) the Consolidated
assets of the Borrower and its Subsidiaries as of the most recently ended fiscal
quarter prior to such date or (II) Consolidated EBITDA (notwithstanding the
definition thereof, calculated to include all Unrestricted Subsidiaries) of the
Borrower and its Subsidiaries for the four (4) consecutive fiscal quarters most
recently ended prior to such date or (B) are or become the obligor on any Debt
(notwithstanding the definition thereof, determined by reference to such
Unrestricted Subsidiary) which is guaranteed by, credit supported by, or
recourse to the Borrower or any Restricted Subsidiary, or

        (ii)    all Unrestricted Subsidiaries and their respective Subsidiaries
represent ten percent (10%) or more of (A) the Consolidated assets of the
Borrower and its Subsidiaries as of the most recently ended fiscal quarter prior
to such date or (B) Consolidated EBITDA (notwithstanding the definition thereof,
calculated to include all Unrestricted Subsidiaries) for the four consecutive
fiscal quarters most recently ended prior to such date,

then, in the case of clause (i), such Unrestricted Subsidiary shall be
redesignated as a Restricted Subsidiary and in the case of clause (ii), the
Borrower shall promptly identify in writing to the Administrative Agent such
Unrestricted Subsidiaries to be redesignated as Restricted Subsidiaries to cause
such remaining Unrestricted Subsidiaries and their Subsidiaries (after giving
effect to such redesignation) to represent less than ten percent (10%) of
(A) the Consolidated assets of the Borrower and its Subsidiaries as of the most
recently ended fiscal quarter prior to such date and (B) Consolidated EBITDA
(notwithstanding the definition thereof, calculated to include all Unrestricted
Subsidiaries) for the four consecutive fiscal quarters most recently ended prior
to such date.

        (d)    So long as no Default or Event of Default has occurred and is
continuing, the Borrower shall be permitted, on prior written notice to the
Administrative Agent, to redesignate any Restricted Subsidiary as an
Unrestricted Subsidiary (or designate any newly formed or acquired Subsidiary as
an Unrestricted Subsidiary; provided that such formation or acquisition is
otherwise permitted hereunder), so long as the following conditions have been
satisfied as reasonably determined by the Administrative Agent:

        (i)    any such individual Subsidiary and its respective Subsidiaries to
be designated (or redesignated, as applicable) as an Unrestricted Subsidiary
(A) represent less than five percent (5%) of (I) the Consolidated assets of the
Borrower and its Subsidiaries as of the most recently ended fiscal quarter prior
to such date and (II) Consolidated EBITDA (notwithstanding the definition
thereof, calculated to include all Unrestricted Subsidiaries) of the Borrower
and its Subsidiaries for the four (4) consecutive fiscal quarters most recently
ended prior to such date and (B) are not the obligors on any Debt
(notwithstanding the definition thereof, determined by reference to such
Unrestricted Subsidiary) which is guaranteed by, credit supported by, or
recourse to the Borrower or any Restricted Subsidiary; and

        (ii)    at the time of such proposed designation (or redesignation, as
applicable), and after giving effect thereto, all Unrestricted Subsidiaries and
their respective Subsidiaries (including the Subsidiary and its respective
Subsidiaries to be designated (or redesignated, as applicable) as an
Unrestricted Subsidiary) represent less than ten percent (10%) of (A) the
Consolidated assets of

61

--------------------------------------------------------------------------------




the Borrower and its Subsidiaries as of the most recently ended fiscal quarter
prior to such date and (B) Consolidated EBITDA (notwithstanding the definition
thereof, calculated to include all Unrestricted Subsidiaries) for the four
consecutive fiscal quarters most recently ended prior to such date.

        Such designation (or redesignation, as applicable) shall have an
effective date mutually acceptable to the Administrative Agent and Borrower, but
in no event earlier than fifteen (15) Business Days following receipt by the
Administrative Agent of such written notice.

        SECTION 9.12    Certain Agreements with Respect to the Paravant
Merger.    Notwithstanding anything in Section 9.11 to the contrary, as promptly
as possible, but in no event later than the fifteenth (15th) Business Day
following the closing of the Paravant Merger, the Borrower shall:

        (a)    Designate each Restricted Paravant Entity as a Restricted
Subsidiary;

        (b)    Deliver, or cause to be delivered, to the Administrative Agent
(i) a duly executed joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent joining such Person to the Subsidiary
Guaranty Agreement, the Collateral Agreement and any other applicable Security
Documents, and (ii) original stock or other certificates and stock or other
transfer powers evidencing the ownership interests of the Borrower or a
Subsidiary, as applicable, in each such Person;

        (c)    Deliver, or cause to be delivered, to the Administrative Agent
satisfactory evidence that all Debt of each Restricted Paravant Entity other
than Debt permitted by Section 11.1 has been repaid in full and any Liens or
other security interests related to such repaid Debt have been terminated;

        (d)    Deliver, or cause to be delivered, to the Administrative Agent
updated schedules to this Agreement dated as of the closing date of the Paravant
Merger to the extent necessary to make such schedules accurate after giving
effect to the Paravant Merger and such schedules shall be in form and substance
satisfactory to the Administrative Agent;

        (e)    Deliver, or cause to be delivered, to the Administrative Agent a
certificate from a Responsible Officer, in form and substance satisfactory to
the Administrative Agent, to the effect that, after giving effect to the
Paravant Merger, all representations and warranties contained in this Agreement
and the other Loan Documents are true, correct and complete and that, after
giving effect to the Paravant Merger, no Default or Event of Default has
occurred and is continuing;

        (f)    Deliver, or cause to be delivered, to the Administrative Agent a
certificate of the secretary or assistant secretary of each of Restricted
Paravant Entity as to the incumbency and genuineness of the signature of each
officer thereof executing any Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (i) the
certificate of limited partnership, articles of incorporation or other
organizational document thereof and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation, (ii) the bylaws, partnership
agreement, operating agreement or other operative document thereof as in effect
on the date of such certifications, and (iii) resolutions duly adopted by the
Board of Directors, partners or members thereof authorizing the execution,
delivery and performance of the Loan Documents to which it is a party;

        (g)    Deliver, or cause to be delivered, to the Administrative Agent
certificates as of a recent date of the good standing of each Restricted
Paravant Entity under the laws of its jurisdiction of incorporation,
organization or formation and, to the extent requested by the Administrative
Agent in its reasonable judgment, each other jurisdiction where such Restricted
Paravant Entity is qualified to do business and a certificate of the relevant
taxing authorities of such jurisdictions certifying that such Person has filed
required tax returns and owes no delinquent taxes; and

        (h)    Deliver, or cause to be delivered, to the Administrative Agent
favorable opinions of counsel to each Restricted Paravant Entity addressed to
the Administrative Agent and the Lenders with respect to such Restricted
Paravant Entities, the Loan Documents and such other matters as the
Administrative Agent shall reasonably request.

        SECTION 9.13    Use of Proceeds.    The Borrower shall use the proceeds
of the Extensions of Credit (a) to finance the Paravant Acquisition (b) to
finance Permitted Acquisitions, (c) to refinance

62

--------------------------------------------------------------------------------


existing indebtedness of the Borrower, (d) to finance Capital Expenditures of
the Borrower, and (e) for working capital and general corporate requirements of
the Borrower and its Restricted Subsidiaries, including the payment of certain
fees and expenses incurred in connection with the Paravant Acquisition and the
other transactions contemplated hereby and refunding Letters of Credit.

        SECTION 9.14    Conduct of Business.    Engage only in businesses in
substantially the same fields as the business conducted on the Amendment and
Restatement Closing Date and in lines of business reasonably related thereto.

        SECTION 9.15    Account Designation.    Designate only accounts with the
Administrative Agent as the location for all deposits and payments required to
be made to the Borrower as Buyer pursuant to the terms of the Sensors Purchase
Agreement and the Paravant Merger Agreement.

        SECTION 9.16    Debt Rating.    Maintain an up to date debt rating with
both Standard & Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc., and Moody's Investors Service, Inc. or, in the event one or
both such entities cease to provide any such rating, such other rating agency or
agencies that are reasonably acceptable to the Administrative Agent.

        SECTION 9.17    Post Closing Covenants; Further Assurances; Existing
Letters of Credit.

        (a)    Prior to January 31, 2003, as such date may be extended by the
Administrative Agent in its sole discretion, but in no event later than
February 28, 2003, deliver such additional (i) Deposit Account Control
Agreements pursuant to the Collateral Agreement, (ii) curative intellectual
property filings, in each case as previously identified to the Borrower in
writing by the Administrative Agent, and (iii) such additional documents,
instruments, and agreements as are reasonably requested by the Administrative
Agent to confirm any Security Documents governed by the laws of a jurisdiction
other than the United States.

        (b)    Make, execute and deliver all such additional and further acts,
things, deeds and instruments as the Administrative Agent or the Required
Lenders (through the Administrative Agent) may reasonably require to document
and consummate the transactions contemplated hereby and to vest completely in
and insure the Administrative Agent and the Lenders their respective rights
under this Agreement, the Notes, the Letters of Credit and the other Loan
Documents.

        (c)    Cause each Existing Letter of Credit to be replaced (if required
by the beneficiary thereof) on or before the current expiration date of such
Existing Letter of Credit.


ARTICLE X

FINANCIAL COVENANTS


        Until all of the Obligations have been paid and satisfied in full and
the Commitments terminated, unless consent has been obtained in the manner set
forth in Section 14.11, the Borrower and its Restricted Subsidiaries on a
Consolidated basis will not:

        SECTION 10.1    Maximum Adjusted Leverage Ratio:    As of any fiscal
quarter end, permit the Adjusted Leverage Ratio to be greater than the
corresponding ratio set forth below:

Period

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------


Fiscal quarters ending
12/31/02 through
3/31/04
 
3.25 to 1.00
Fiscal quarters ending
6/30/04 through 3/31/05
 
3.00 to 1.00
Fiscal quarters ending
6/30/05 and thereafter
 
2.75 to 1.00

        SECTION 10.2    Minimum Fixed Charge Coverage Ratio:    As of any fiscal
quarter end, permit the ratio of (a) the sum of (i) EBITDA for the period of
four (4) consecutive fiscal quarters ending on or

63

--------------------------------------------------------------------------------


immediately prior to such date minus (ii) Capital Expenditures for such period
to (b) Fixed Charges for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date to be less than the corresponding
ratio set forth below.

Period

--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------


Fiscal quarters ending
12/31/02 through
12/31/03
 
1.25 to 1.00
Fiscal quarters ending
3/31/04 through
12/31/04
 
1.35 to 1.00
Fiscal quarters ending
3/31/05 and thereafter
 
1.50 to 1.00

        SECTION 10.3    Maximum Capital Expenditures.    Permit Capital
Expenditures during any Fiscal Year to exceed an aggregate amount of Thirty-Five
Million Dollars ($35,000,000). Notwithstanding the foregoing, the maximum amount
of Capital Expenditures permitted by this Section 10.3 in any Fiscal Year shall
be increased by an amount equal to the lesser of (a) $5,000,000 and (b) the
excess of (i) the amount of Capital Expenditures that were permitted to be made
under this Section 10.3 in the immediately preceding Fiscal Year (without giving
effect to any carryover amount from prior Fiscal Years) over (ii) the amount of
Capital Expenditures actually made during such preceding Fiscal Year.


ARTICLE XI

NEGATIVE COVENANTS


        Until all of the Obligations have been paid and satisfied in full and
the Commitments terminated, unless consent has been obtained in the manner set
forth in Section 14.11, the Borrower has not and will not and will not permit
any of its Restricted Subsidiaries to:

        SECTION 11.1    Limitations on Debt.    Create, incur, assume or suffer
to exist any Debt except:

        (a)    the Obligations (excluding Hedging Obligations permitted pursuant
to Section 11.1(b));

        (b)    Debt incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender shall be deemed satisfactory to the Administrative Agent.

64

--------------------------------------------------------------------------------

        (c)   Debt existing on the Amendment and Restatement Closing Date and
not otherwise permitted under this Section 11.1, as set forth on Schedule 7.1(t)
and the renewal, refinancing, extensions and replacements (but not the increase
in the aggregate principal amount) thereof;

        (d)   Debt of the Borrower and its Restricted Subsidiaries incurred in
connection with Capitalized Leases in an aggregate amount not to exceed
$25,000,000 on any date of determination;

        (e)   purchase money Debt of the Borrower and its Restricted
Subsidiaries in an aggregate amount not to exceed $5,000,000 on any date of
determination;

        (f)    Guaranty Obligations in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders;

        (g)   other unsecured Debt in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding;

        (h)   Debt of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that if requested by the Administrative Agent any such loans and
advances made by a Borrower or any other Restricted Subsidiary that are
evidenced by a promissory note or other instrument shall be pledged pursuant to
the Collateral Agreement;

        (i)    Guaranty Obligations with respect to Debt permitted pursuant to
subsections (a) through (f) and subsection (j) of this Section 11.1 (provided
that any Guaranty Obligation with respect to subsection (j) is subordinated at
least to the same extent as the obligation guaranteed);

        (j)    Permitted Subordinated Debt; provided, that (A) no Default or
Event of Default exists and is continuing or would be caused by the issuance of
such Permitted Subordinated Debt and (B) the Administrative Agent shall have
received satisfactory written evidence that the Borrower would be in compliance
with all covenants in this Agreement on a pro forma basis after giving effect to
the issuance of such Permitted Subordinated Debt; and

        (k)   Unsecured Debt of DRS Technologies Canada Company in an aggregate
amount not to exceed $15,000,000 (US Dollars) on any date of determination;

provided, that no agreement or instrument with respect to Debt permitted to be
incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Restricted Subsidiary of the Borrower
to make any payment to the Borrower or any of its Restricted Subsidiaries (in
the form of dividends, intercompany advances or otherwise) for the purpose of
enabling the Borrower to pay the Obligations.

        SECTION 11.2    Limitations on Liens.    Create, incur, assume or suffer
to exist any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of capital stock or other ownership
interests), real or personal, whether now owned or hereafter acquired, except:

        (a)   Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

        (b)   the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings;

        (c)   Liens consisting of deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers' compensation, unemployment insurance or similar legislation;

        (d)   Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business;

65

--------------------------------------------------------------------------------


        (e)   Liens of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders;

        (f)    Liens not otherwise permitted by this Section 11.2 and in
existence on the Amendment and Restatement Closing Date and described on
Schedule 11.2;

        (g)   Liens securing Debt permitted under Sections 11.1(d) and (e);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any property other than the property financed by such Debt,
(iii) the amount of Debt secured thereby is not increased and (iv) the principal
amount of Debt secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original purchase price or lease payment amount of such
property at the time it was acquired; and

        (h)   any Lien existing on any property or asset (other than properties
or assets acquired pursuant to the Paravant Acquisition) prior to the
acquisition thereof by the Borrower or any Restricted Subsidiary or existing on
any property or asset of any Person that becomes a Restricted Subsidiary after
the date of consummation of the Paravant Tender Offer prior to the time such
Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, (ii) such Lien
shall not apply to any other property or assets of the Borrower or any
Restricted Subsidiary and (iii) such Lien shall secure only those obligations
that it secures on the date of such acquisition or the date such Person becomes
a Restricted Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof; and

        (i)    deposits to secure the performance of bids, trade contracts,
obligations for utilities, leases, Bonding Obligations permitted pursuant to
Section 11.14 and other obligations of a like nature (other than obligations for
borrowed money or other Debt), in each case in the ordinary course of business.

        SECTION 11.3    Limitations on Loans, Advances, Investments and
Acquisitions.    Purchase, own, invest in or otherwise acquire, directly or
indirectly, any capital stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any Restricted
Subsidiary), evidence of Debt or other obligation or security, substantially all
or a portion of the business or assets of any other Person or any other
investment or interest whatsoever in any other Person, or make or permit to
exist, directly or indirectly, any loans, advances or extensions of credit to,
or any investment in cash or by delivery of property in, any Person except:

        (a)   (i) investments in Restricted Subsidiaries existing on the
Amendment and Restatement Closing Date, (ii) investments in Restricted
Subsidiaries formed or acquired after the Amendment and Restatement Closing Date
so long as the Borrower and its Restricted Subsidiaries comply with the
applicable provisions of Section 9.11 and Section 11.3(d) and (iii) the other
loans, advances and investments described on Schedule 11.3 existing on the
Amendment and Restatement Closing Date;

        (b)   investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (ii) commercial paper maturing no more than one hundred twenty
(120) days from the date of creation thereof and currently having the highest
rating obtainable from either Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc., or Moody's Investors Service, Inc.,
(iii) certificates of deposit maturing no more than one hundred twenty
(120) days from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States of America, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of "A" or better by a nationally recognized rating agency;
provided, that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (iv) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder; and (v) repurchase
agreements with a Lender or a bank or trust company or a

66

--------------------------------------------------------------------------------


recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America (such investments described in items (i) through (v) above,
"Cash Equivalents");

        (c)   the Paravant Acquisition; provided, that the Paravant Merger shall
be subject to the conditions set forth in Section 11.4(d);

        (d)   investments by the Borrower or any Restricted Subsidiary thereof
in the form of acquisitions of all or substantially all of the business or a
line of business (whether by the acquisition of capital stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the following requirements (such acquisitions being, "Permitted Acquisitions"):

        (i)    the Person to be acquired shall be in a substantially similar
line of business as the Borrower,

        (ii)   evidence of approval of the acquisition by the acquiree's board
of directors or equivalent governing body or a copy of the opinion of counsel
delivered by legal counsel to the acquiree in connection with the acquisition
which evidences such approval shall be delivered to the Administrative Agent at
the time the documents referred to in clause (vi) of this Section 11.3(d) are
required to be delivered;

        (iii)  a description of the acquisition in the form customarily prepared
by the Borrower shall have been delivered to the Administrative Agent and the
Lenders prior to the consummation of the acquisition;

        (iv)  the Borrower or any Restricted Subsidiary shall be the surviving
Person and no Change of Control shall have been effected thereby;

        (v)   the Borrower shall have demonstrated to the Administrative Agent
(A) pro forma compliance (as of the date of the proposed acquisition and after
giving effect thereto and any Extensions of Credit made or to be made in
connection therewith) with each covenant contained in and in the manner set
forth in, Article X, (B) a pro forma Asset Coverage Ratio (as of the date of the
proposed acquisition and after giving effect thereto and any Extensions of
Credit made or to be made in connection therewith) equal to or exceeding 1.00 to
1.00, (C) maintenance of at least $30,000,000 of availability under the
Revolving Credit Facility both before and after giving effect to the proposed
acquisition; and (D) a pro forma Adjusted Leverage Ratio (as of the date of the
proposed acquisition and after giving effect thereto and any Extensions of
Credit made or to be made in connection therewith) at least 0.25 below the
applicable ratio set forth in Section 10.1, and no Default or Event of Default
shall have occurred and be continuing both before and after giving effect to the
acquisition;

        (vi)  the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 9.11 to be
delivered at the time required pursuant to Section 9.11 confirming that such
Person is or will be a Subsidiary Guarantor hereunder, and its Subsidiary
Guaranteed Obligations incurred in such capacity are secured by the Security
Documents, said documents to include a favorable opinion of counsel to the
Borrower acceptable to the Administrative Agent addressed to the Administrative
Agent and the Lenders with respect to the Borrower, the Person to be acquired
and the acquisition in form and substance reasonably acceptable to the
Administrative Agent;

        (vii) the aggregate amount of Permitted Acquisition Consideration
(A) for any such acquisition (or series of related acquisitions) shall not
exceed $75,000,000 payable in cash, Cash Equivalents or Debt and (B) for such
acquisition, together with all other acquisitions consummated in the
twelve-month period ending on the date of such acquisition shall not exceed
$125,000,000 in the aggregate, regardless of the form of such Permitted
Acquisition Consideration; provided that any Permitted Acquisition Consideration
paid with respect to any acquisition consummated prior to the Amendment and
Restatement Closing Date shall not count toward such $125,000,000 limit;

67

--------------------------------------------------------------------------------




        (viii) the Person to be acquired shall demonstrate positive EBITDA for
the most recent twelve (12) month period then ended, both prior to the
acquisition and after giving effect thereto, by providing the Administrative
Agent and Lenders copies of the most recent financial statements and
projections, all in form and substance reasonably satisfactory to the
Administrative Agent and Lenders; and

        (ix)  the Borrower shall provide such other documents and other
information as may be reasonably requested by the Administrative Agent or the
Required Lenders (through the Administrative Agent) in connection with the
proposed acquisition;

        (e)   Hedging Agreements permitted pursuant to Section 11.1;

        (f)    loans or advances made by the Borrower to any Restricted
Subsidiary and made by any Subsidiary to the Borrower or any other Subsidiary;
provided that any such loans and advances made by a Borrower or any Restricted
Subsidiary that are evidenced by a promissory note or other instrument shall be
pledged pursuant to the Collateral Agreement;

        (g)   investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

        (h)   investments made after the Amendment and Restatement Closing Date
in joint ventures and other business entities (in each case that are not
Subsidiaries of the Borrower) that are engaged in the same line or lines of
business as the Borrower and its Restricted Subsidiaries in an aggregate amount
not to exceed $5,000,000;

        (i)    loans to employees of the Borrower and the Restricted
Subsidiaries in their capacity as such, in an aggregate principal amount not to
exceed $1,000,000 at any time outstanding;

        (j)    any investment received as consideration, in whole or in part,
for any asset sale otherwise permitted hereunder in an aggregate principal
amount not to exceed $5,000,000; provided, that the promissory note issued to
DRS Data Systems, Inc. in connection with the sale of certain assets thereof in
an original principal amount of approximately $2,813,000 shall not be applied to
reduce such $5,000,000 basket; and

        (k)   purchases of assets in the ordinary course of business.

        SECTION 11.4    Limitations on Mergers and Liquidation.    Merge,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:

        (a)   any Wholly-Owned Subsidiary of the Borrower may merge with the
Borrower or any other Wholly-Owned Restricted Subsidiary of the Borrower;
provided that (i) in any merger involving the Borrower, the Borrower shall be
the surviving entity and (ii) in any merger involving a Restricted Subsidiary,
the Restricted Subsidiary shall be the surviving entity;

        (b)   any Wholly-Owned Subsidiary of the Borrower may merge into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition (and, in the case of any merger involving a Restricted
Subsidiary, such Person is or becomes a Restricted Subsidiary);

        (c)   any Wholly-Owned Subsidiary of the Borrower may wind-up into the
Borrower or any other Wholly-Owned Restricted Subsidiary of the Borrower; and

        (d)   the Paravant Merger; provided, that prior to or upon the
consummation thereof:

        (i)    Conditions to Paravant Merger.    Each of the conditions to the
consummation of the Paravant Merger shall have been satisfied or waived (with
the consent of the Administrative Agent, such consent not to be unreasonably
withheld);

        (ii)   No Event of Default.    No Default or Event of Default shall have
occurred and be continuing or would be in existence after giving effect to the
consummation of the Paravant Merger;

        (iii)  No Material Adverse Change.    The Administrative Agent shall be
satisfied that no material adverse change has occurred in the business,
properties, prospects, operations or

68

--------------------------------------------------------------------------------




condition (financial or otherwise) of (A) the Borrower and its Subsidiaries,
taken as a whole, or (B) Paravant and its Subsidiaries, taken as a whole; and

        (iv)  Representations and Warranties.    The representations and
warranties contained in Article VII and in the other Loan Documents shall be
true and correct on and as of the date of consummation of the Paravant Merger
and after giving effect to the Paravant Merger, in each case with the same
effect as if made on and as of such date.

        SECTION 11.5    Limitations on Sale of Assets.    Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:

        (a)   the sale of inventory in the ordinary course of business;

        (b)   the sale of obsolete assets no longer used or usable in the
business of the Borrower or any of its Subsidiaries;

        (c)   the transfer of assets to the Borrower or any Restricted
Subsidiary of the Borrower pursuant to Section 11.4 (c);

        (d)   the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;

        (e)   the sale of DRS Data Systems, Inc.;

        (f)    the sale of DRS Advanced Programs, Inc.; and

        (g)   the sale, transfer and other disposition of assets of the Borrower
or its Restricted Subsidiaries (other than less than 100% of the equity
ownership interest in a Subsidiary) that are not permitted by any other clause
of this Section 11.5; provided that (i) the aggregate fair market value of all
assets sold, transferred or otherwise disposed of in reliance upon this
clause (g) in the aggregate shall not exceed $25,000,000 in a Fiscal Year;
provided, that such fair market value shall be determined without regard to any
earnout or other contingent payments based on the financial performance or other
results of the assets sold and (ii) the Borrower or applicable Restricted
Subsidiary complies with the provisions of Section 4.4(b).

        SECTION 11.6    Limitations on Dividends and Distributions.    Declare
or pay any dividends upon any of its capital stock; purchase, redeem, retire or
otherwise acquire, directly or indirectly, any shares of its capital stock, or
make any distribution of cash, property or assets among the holders of shares of
its capital stock, or make any change in its capital structure which such change
in its capital structure could reasonably be expected to have a Material Adverse
Effect; provided that:

        (a)   the Borrower or any Restricted Subsidiary may pay dividends in
shares of its own capital stock;

        (b)   any Restricted Subsidiary may pay cash dividends to the Borrower;

        (c)   the Borrower or any Restricted Subsidiary may make any
distribution (whether direct or indirect and whether in the form of cash,
property, securities or otherwise) to shareholders, employees or other permitted
distributees under Borrower's 1996 Omnibus Plan and other benefit or retirement
plans maintained and created by the Borrower, its Restricted Subsidiaries and
its Affiliates; and

        (d)   the Borrower and its Subsidiaries may pay the cash consideration
payable in the Paravant Tender Offer and the cash consideration payable in the
Paravant Merger (including any payments in respect of appraisal rights).

        SECTION 11.7    Limitations on Exchange and Issuance of Capital
Stock.    Issue, sell or otherwise dispose of any class or series of capital
stock that, by its terms or by the terms of any security into which it is
convertible or exchangeable, is, or upon the happening of an event or passage of
time would be, (a) convertible or exchangeable into Debt or (b) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part, or has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due, except for any class or series of capital
stock that is not required to be redeemed or repurchased prior to the date which
is one (1) year and one (1) day following the Term Loan Maturity Date.

69

--------------------------------------------------------------------------------


        SECTION 11.8    Transactions with Affiliates.    Except for transactions
permitted by Sections 11.6, 11.7 and 11.3 and those listed on Schedule 11.8,
directly or indirectly (a) make any loan or advance to, or purchase or assume
any note or other obligation to or from, any of its officers, directors,
shareholders or other Affiliates, or to or from any member of the immediate
family of any of its officers, directors, shareholders or other Affiliates, or
subcontract any operations to any of its Affiliates or (b) enter into, or be a
party to, any other transaction not described in clause (a) above with any of
its Affiliates, except pursuant to the reasonable requirements of its business
and upon fair and reasonable terms that are (i) fully disclosed to and approved
in writing by (A) the Administrative Agent; provided, that the aggregate of all
such transactions approved by the Administrative Agent does not exceed
$5,000,000, or (B) the Required Lenders, if the aggregate of all such
transactions exceeds $5,000,000, prior to the consummation thereof and (ii) no
less favorable to it than it would obtain in a comparable arm's length
transaction with a Person not its Affiliate.

        SECTION 11.9    Certain Accounting Changes; Organizational
Documents.    (a) Change its Fiscal Year end, or make any change in its
accounting treatment and reporting practices except as required by GAAP or
(b) amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse in any respect to
the rights or interests of the Lenders.

        SECTION 11.10    Amendments; Payments and Prepayments of Subordinated
Debt.    Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Debt, or cancel or forgive, make any
voluntary or optional payment or prepayment on, or redeem or acquire for value
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due) any Subordinated Debt.

        SECTION 11.11    Amendments, Consents and Waivers under the Sensors
Purchase Agreement or Paravant Acquisition Documents.    Materially amend,
modify, waive (or permit the material amendment, modification of or waiver of)
any of the terms or provisions of (a) the Sensors Purchase Agreement, (b) the
offer to purchase filed in connection with the Paravant Tender Offer or (c) the
Paravant Merger Agreement, in each case, without the prior written approval of
the Administrative Agent and Required Lenders, which shall not be unreasonably
withheld. Notwithstanding Section 2.2 of the Paravant Merger Agreement, the
Borrower will not agree to any Closing Date (as defined therein) later than the
second Business Day following satisfaction of the closing conditions set forth
in Article VII of the Paravant Merger Agreement as in effect on the date hereof
without the consent of the Administrative Agent.

        SECTION 11.12    Restrictive Agreements.    

        (a)   Enter into any Debt which (i) contains any negative pledge on
assets or any covenants more restrictive than the provisions of Articles IX, X,
or XI hereof, or (ii) restricts, limits or otherwise encumbers its ability to
incur Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Debt (excluding the Permitted Subordinated
Debt solely for the purposes of this Section 11.12(a)(ii) so long as such
Permitted Subordinated Debt does not restrict, limit or otherwise encumber the
ability of the Borrower or any Restricted Subsidiary to incur Liens in favor of
the Administrative Agent or any Lender).

        (b)   Enter into or permit to exist any agreement which impairs or
limits the ability of any Restricted Subsidiary of the Borrower to pay dividends
to the Borrower.

70

--------------------------------------------------------------------------------



        SECTION 11.13    Nature of Business.    Alter in any material respect
the character or conduct of the business conducted by the Borrower and its
Restricted Subsidiaries as of the Amendment and Restatement Closing Date.

        SECTION 11.14    Limitation on Bonding Obligations.    Create, incur,
assume or suffer to exist Bonding Obligations in an aggregate amount in excess
of $5,000,000 outstanding at any time during the term hereof.

        SECTION 11.15    Impairment of Security Interests.    Take or omit to
take any action, which might or would have the result of materially impairing
the security interests in favor of the Administrative Agent for the ratable
benefit of itself and the Lenders with respect to the Collateral or grant to any
Person (other than the Administrative Agent for the benefit of itself and the
Lenders pursuant to the Security Documents) any interest whatsoever in the
Collateral, except for Liens permitted under Section 11.2 and asset sales
permitted under Section 11.5.


ARTICLE XII

DEFAULT AND REMEDIES


        SECTION 12.1    Events of Default.    Each of the following shall
constitute an Event of Default, whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule or regulation
of any Governmental Authority or otherwise:

        (a)    Default in Payment of Principal of Loans and Reimbursement
Obligations.    The Borrower shall default in any payment of principal of any
Loan, Note or Reimbursement Obligation when and as due (whether at maturity, by
reason of acceleration or otherwise).

        (b)    Other Payment Default.    The Borrower shall default in the
payment when and as due (whether at maturity, by reason of acceleration or
otherwise) of interest on any Loan, Note or Reimbursement Obligation or the
payment of any other Obligation and such default shall continue for a period of
three (3) Business Days.

        (c)    Misrepresentation.    Any representation or warranty made or
deemed to be made by the Borrower or any of its Restricted Subsidiaries under
this Agreement, any other Loan Document or any amendment hereto or thereto,
shall at any time prove to have been incorrect or misleading in any material
respect when made or deemed made.

        (d)    Default in Performance of Certain Covenants.    The Borrower
shall default in the performance or observance of any covenant or agreement
contained in Sections 8.1, 8.2, 8.4(b), (c) or (d) or 8.5(e)(i) or Articles X or
XI of this Agreement.

        (e)    Default in Performance of Other Covenants and Conditions.    The
Borrower or any Restricted Subsidiary thereof shall default in the performance
or observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this
Section 12.1) or any other Loan Document and such default shall continue for a
period of thirty (30) days after written notice thereof has been given to the
Borrower by the Administrative Agent.

        (f)    Hedging Agreement.    The Borrower or any of its Restricted
Subsidiaries shall default in the performance or observance of any terms,
covenant, condition or agreement (after giving effect to any applicable grace or
cure period) under any Hedging Agreement and such default causes the termination
of such Hedging Agreement or permits any counterparty to such Hedging Agreement
to terminate any such Hedging Agreement.

        (g)    Debt Cross-Default.    The Borrower or any of its Restricted
Subsidiaries shall (i) default in the payment of any Debt (other than the Notes
or any Reimbursement Obligation) the aggregate outstanding amount of which Debt
is in excess of $5,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Debt was created, or (ii) default in
the

71

--------------------------------------------------------------------------------


observance or performance of any other agreement or condition relating to any
Debt (other than the Notes or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $5,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, any such Debt to become due prior to its stated maturity
(any applicable grace period having expired).

        (h)    Other Cross-Defaults.    The Borrower or any of its Restricted
Subsidiaries shall default in the payment when due, or in the performance or
observance, of any obligation or condition of any Material Contract (including,
without limitation, the Paravant Merger Agreement), which such default, either
individually, or in the aggregate with all other outstanding defaults under
other Material Contracts (including, for purposes hereof, the effect of
termination of any other Material Contracts that could reasonably be expected to
be terminated as a result of such existing default or defaults), could
reasonably be expected to have a Material Adverse Effect.

        (i)    Change in Control.    Any person or group of persons (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
shall obtain ownership or control in one or more series of transactions of more
than thirty percent (30%) of the common stock or thirty percent (30%) of the
voting power of the Borrower entitled to vote in the election of members of the
board of directors of the Borrower or there shall have occurred under any
indenture or other instrument evidencing any Debt in excess of $5,000,000 any
"change in control" (as defined in such indenture or other evidence of Debt)
obligating the Borrower to repurchase, redeem or repay all or any part of the
Debt or capital stock provided for therein (any such event, a "Change in
Control").

        (j)    Voluntary Bankruptcy Proceeding.    The Borrower or any
Restricted Subsidiary thereof shall (i) commence a voluntary case under the
federal bankruptcy laws (as now or hereafter in effect), (ii) file a petition
seeking to take advantage of any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or composition for adjustment
of debts, (iii) consent to or fail to contest in a timely and appropriate manner
any petition filed against it in an involuntary case under such bankruptcy laws
or other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) be generally unable to, or admit in
writing its inability to, pay its debts as they become due, (vi) make a general
assignment for the benefit of creditors, or (vii) take any corporate action for
the purpose of authorizing any of the foregoing.

        (k)    Involuntary Bankruptcy Proceeding.    A case or other proceeding
shall be commenced against the Borrower or any Restricted Subsidiary thereof in
any court of competent jurisdiction seeking (i) relief under the federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for the Borrower or any Restricted Subsidiary
thereof or for all or any substantial part of their respective assets, domestic
or foreign, and such case or proceeding shall continue without dismissal or stay
for a period of sixty (60) consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such federal bankruptcy laws) shall be entered.

        (l)    Failure of Agreements.    Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower or any Restricted Subsidiary party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien on, or security
interest in, any of the collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof.

72

--------------------------------------------------------------------------------


        (m)    Termination Event.    Except where the failure to do so could not
reasonably be expected to create a Material Adverse Effect, the occurrence of
any of the following events: (i) the Borrower or any ERISA Affiliate fails to
make full payment when due of all amounts which, under the provisions of any
Pension Plan or Section 412 of the Code, the Borrower or any ERISA Affiliate is
required to pay as contributions thereto, (ii) an accumulated funding deficiency
occurs or exists, whether or not waived, with respect to any Pension Plan,
(iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability.

        (n)    Judgment.    A judgment or order for the payment of money which
causes the aggregate amount of all such judgments to exceed $5,000,000 in any
Fiscal Year shall be entered against the Borrower or any of its Restricted
Subsidiaries by any court and such judgment or order shall continue without
discharge or stay for a period of thirty (30) days.

        (o)    Environmental.    Any one or more Environmental Claims shall have
been asserted against the Borrower or any of its Restricted Subsidiaries; the
Borrower and its Restricted Subsidiaries would be reasonably likely to incur
liability as a result thereof; and such liability would be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect.

        (p)    Government Contracts.    Any of the Borrower, its Restricted
Subsidiaries or its Affiliates, (i) is debarred or suspended by any Governmental
Authority, or has been issued a notice of proposed debarment or notice of
proposed suspension by any Governmental Authority; (ii) is the subject of an
investigation by any Governmental Authority (other than a normal and customary
review) involving or possibly involving fraud or willful misconduct which could
reasonably be expected to result in criminal liability, civil liability or
expense in excess of $250,000, suspension, debarment or any other adverse
administrative action; and (iii) is a party to any Material Contract with any
Governmental Authority which has been actually terminated due to the Borrower's,
such Restricted Subsidiary's or such Affiliate's alleged fraud or willful
misconduct.

        SECTION 12.2    Remedies.    Upon the occurrence of an Event of Default
(which such Event of Default has not previously been cured or waived in
accordance with Section 14.11), with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:

        (a)    Acceleration; Termination of Facilities.    Declare the principal
of and interest on the Loans, the Notes and the Reimbursement Obligations at the
time outstanding, and all other amounts owed to the Lenders and to the
Administrative Agent under this Agreement or any of the other Loan Documents
(including, without limitation, all L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented or
shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 12.1(j) or (k), the
Credit Facility shall be automatically terminated and all Obligations (other
than Hedging Obligations) shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in this Agreement or in any other Loan Document to
the contrary notwithstanding.

        (b)    Letters of Credit.    With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired Dollar Equivalent
amount of such Letters

73

--------------------------------------------------------------------------------


of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

        (c)    Rights of Collection.    Exercise on behalf of the Lenders all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower's Obligations.

        SECTION 12.3    Rights and Remedies Cumulative; Non-Waiver; etc.    The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.


ARTICLE XIII

THE ADMINISTRATIVE AGENT


        SECTION 13.1    Appointment.    Each of the Lenders hereby irrevocably
designates and appoints Wachovia as Administrative Agent of such Lender under
this Agreement and the other Loan Documents for the term hereof and each such
Lender irrevocably authorizes Wachovia, as Administrative Agent for such Lender,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or such other Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents or otherwise exist
against the Administrative Agent. Any reference to the Administrative Agent in
this Article XIII shall be deemed to refer to the Administrative Agent solely in
its capacity as Administrative Agent and not in its capacity as a Lender. In
performing its functions and duties under this Agreement and each of the other
Loan Documents or in connection with them and in respect of anything relating to
them, the Administrative Agent shall act solely as the administrative agent of
(but not as trustee for (except to the extent specifically required pursuant to
the Security Documents)) the Lenders, and the Administrative Agent shall not
have any fiduciary duty towards any Person (except as expressly referred to
above) or be under any obligation other than those expressly provided for in
this Agreement and any of the other Loan Documents.

        The Administrative Agent shall not in any way whatsoever assume, nor
shall it be deemed to have assumed, any obligation as agent of or trustee for,
or any relationship of agency or trust with or for, the Borrower or any
Subsidiary thereof.

74

--------------------------------------------------------------------------------


        SECTION 13.2    Delegation of Duties.    The Administrative Agent may
execute any of its respective duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by the Administrative Agent with
reasonable care.

        SECTION 13.3    Exculpatory Provisions.    Neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or the other Loan Documents (except for actions occasioned solely by
its or such Person's own gross negligence or willful misconduct), or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any of its
Subsidiaries or any officer thereof contained in this Agreement or the other
Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or the other Loan Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents or for any failure of the Borrower or any
of its Subsidiaries to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower or any of its Subsidiaries.

        SECTION 13.4    Reliance by the Administrative Agent.    The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 14.10. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement and the other Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or, when expressly
required hereby or by the relevant other Loan Documents, all the Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action except for its own gross
negligence or willful misconduct. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the Notes in accordance with a request of the Required Lenders (or, when
expressly required hereby, all the Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Notes.

        SECTION 13.5    Notice of Default.    The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless it has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a "notice of default". In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or,
when expressly required hereby, all the Lenders); provided that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders, except to the extent that
other provisions of this Agreement expressly require that any such action be
taken or not be

75

--------------------------------------------------------------------------------


taken only with the consent and authorization or the request of the Lenders or
Required Lenders, as applicable.

        SECTION 13.6    Non-Reliance on the Administrative Agent and Other
Lenders.    Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its respective officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any of its Subsidiaries,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries and made its own decision
to make its Loans and issue or participate in Letters of Credit hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or by the other Loan Documents, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower or
any of its Subsidiaries which may come into the possession of the Administrative
Agent or any of its respective officers, directors, employees, agents,
attorneys-in-fact, Subsidiaries or Affiliates.

        SECTION 13.7    Indemnification.    The Lenders severally agree to
indemnify the Administrative Agent in its capacity as such and (to the extent
that the Administrative Agent shall be entitled to be, and shall not have been,
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to the respective amounts of their Revolving Credit
Commitment Percentages and/or applicable Term Loan Percentages, as applicable,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Notes or any Reimbursement Obligation) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents, or any
documents, reports or other information provided to the Administrative Agent or
any Lender or contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Administrative
Agent's bad faith, gross negligence or willful misconduct. The agreements in
this Section 13.7 shall survive the payment of the Notes, any Reimbursement
Obligation and all other amounts payable hereunder and the termination of this
Agreement.

        SECTION 13.8    The Administrative Agent in Its Individual
Capacity.    The Administrative Agent and its respective Subsidiaries and
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower as though the Administrative Agent were not
the Administrative Agent hereunder. With respect to any Loans made or renewed by
it and any Note issued to it and with respect to any Letter of Credit issued by
it or participated in by it, the Administrative Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not the Administrative Agent,

76

--------------------------------------------------------------------------------


and the terms "Lender" and "Lenders" shall include the Administrative Agent in
its individual capacity.

        SECTION 13.9    Resignation of the Administrative Agent; Successor
Administrative Agent.    Subject to the appointment and acceptance of a
successor as provided below, the Administrative Agent may resign at any time by
giving thirty (30) days notice thereof to the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent, which successor shall have minimum capital and
surplus of at least $500,000,000 and (so long as no Default or Event of Default
has occurred and is continuing) be reasonably acceptable to the Borrower. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the Administrative Agent's giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which successor shall have minimum capital and surplus of
at least $500,000,000 and be reasonably acceptable to the Borrower (so long as
no Default or Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder. After any retiring
Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Section 13.9 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

        SECTION 13.10    Trustee Powers.    Except as otherwise expressly
provided in this Agreement and any of the other Loan Documents, in its capacity
as trustee under certain of the Security Documents the Administrative Agent
shall have:

(a)the benefit of all the provisions in this Article XIII and all other agency,
indemnification and exculpatory provisions set forth in any other Loan
Documents;

(b)all the powers of an absolute owner of the Lien constituted by such Security
Documents;

(c)the power of appointing new and/or additional trustees; and

(d)all the powers and discretions conferred on trustees by the Trustee Act 1925
of the laws of England (to the extent not inconsistent with this Agreement and
the other Loan Documents) and on the Administrative Agent by this Agreement and
the other Loan Documents (including without limitation the power to invest all
monies which are received by the Administrative Agent under the trusts contained
in such Security Documents in its name or under its control in any investment
for the time being authorized by United States, English or other applicable law
for the investment by trustees of trust money or in any other investments which
may be selected by the Administrative Agent). Additionally, the Administrative
Agent shall have the power to place such monies on deposit in its name or under
its control at such bank or institution (including at the Administrative Agent)
and on such terms as the Administrative Agent may determine.

        SECTION 13.11    Documentation and Syndication Agent.    The
Documentation and Syndication Agents, in their respective capacities as
documentation and syndication agents, shall have no duties or responsibilities
under this Agreement or any other Loan Document.


ARTICLE XIV

MISCELLANEOUS


        SECTION 14.1    Notices.    

        (a)    Method of Communication.    Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing, or by
telephone subsequently confirmed in writing. Any

77

--------------------------------------------------------------------------------


notice shall be effective if delivered by hand delivery or sent via telecopy,
recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by telecopy, (ii) on the next
Business Day if sent by recognized overnight courier service and (iii) on the
third Business Day following the date sent by certified mail, return receipt
requested. A telephonic notice to the Administrative Agent as understood by the
Administrative Agent will be deemed to be the controlling and proper notice in
the event of a discrepancy with or failure to receive a confirming written
notice.

        (b)    Addresses for Notices.    Notices to any party shall be sent to
it at the following addresses, or any other address as to which all the other
parties are notified in writing.

If to the Borrower:   DRS Technologies, Inc.
Corporate Headquarters
5 Sylvan Way
Parsippany, New Jersey 07054
Attention: Richard Schneider, Executive Vice-President
Telephone No.: (973) 898-6021
Telecopy No.: (973) 898-0952
If to Wachovia as
    Administrative Agent:
 
Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services
Telephone No.: (704) 374-2698
Telecopy No.: (704) 383-0288
If to any Lender:
 
To the address set forth in the Register

        (c)    Administrative Agent's Office.    The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent's Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit issued.

        SECTION 14.2    Expenses; Indemnity.    The Borrower will (a) pay all
reasonable out-of-pocket expenses of the Administrative Agent in connection with
(i) the preparation, execution and delivery of this Agreement and each other
Loan Document, whenever the same shall be executed and delivered, including,
without limitation, all out-of-pocket syndication and due diligence expenses and
reasonable fees and disbursements of counsel for the Administrative Agent and
(ii) the preparation, execution and delivery of any waiver, amendment or consent
by the Administrative Agent or the Lenders relating to this Agreement or any
other Loan Document, including, without limitation, reasonable fees and
disbursements of counsel for the Administrative Agent, (b) after the occurrence
and during the continuance of an Event of Default, pay all reasonable
out-of-pocket expenses of the Administrative Agent and each Lender actually
incurred in connection with the administration and enforcement of any rights and
remedies of the Administrative Agent and Lenders under the Credit Facility
including, without limitation, in connection with any workout, restructuring,
bankruptcy or other similar proceeding, creating and perfecting Liens in favor
of Administrative Agent on behalf of Lenders pursuant to any Security Document,
enforcing any Obligations of or collecting any payments due from the Borrower or
any Subsidiary Guarantor by reason of an Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Subsidiary Guaranty Agreement,
consulting with appraisers, accountants, engineers, attorneys and other Persons
concerning the nature, scope or value of any right or remedy of the
Administrative Agent or any Lender hereunder or under any other Loan Document or
any factual matters in

78

--------------------------------------------------------------------------------


connection therewith, which expenses shall include without limitation the
reasonable fees and disbursements of such Persons, and (c) defend, indemnify and
hold harmless the Administrative Agent and the Lenders, and their respective
parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any losses, penalties, fines, liabilities, settlements,
damages, costs and expenses, suffered by any such Person in connection with any
claim (including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents, reports or other information provided to the
Administrative Agent or any Lender or contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby, including, without
limitation, reasonable attorney's and consultant's fees, except to the extent
that any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor.

        SECTION 14.3    Set-off.    In addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
upon and after the occurrence of any Event of Default and during the continuance
thereof, the Lenders and any assignee or participant of a Lender in accordance
with Section 14.10 are hereby authorized by the Borrower at any time or from
time to time, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, time or demand, including, but not
limited to, indebtedness evidenced by certificates of deposit, whether matured
or unmatured) and any other indebtedness at any time held or owing by the
Lenders, or any such assignee or participant to or for the credit or the account
of the Borrower against and on account of the Obligations irrespective of
whether or not (a) the Lenders shall have made any demand under this Agreement
or any of the other Loan Documents or (b) the Administrative Agent shall have
declared any or all of the Obligations to be due and payable as permitted by
Section 12.2 and although such Obligations shall be contingent or unmatured.
Notwithstanding the preceding sentence, each Lender agrees to notify within
three (3) Business Days the Borrower and the Administrative Agent after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application.

        SECTION 14.4    Governing Law.    This Agreement, the Notes and the
other Loan Documents, unless otherwise expressly set forth therein, shall be
governed by, construed and enforced in accordance with, the laws of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
Law of the State of New York), without regard to the conflicts of law provisions
of such state.

        SECTION 14.5    Jurisdiction and Venue.

        (a)    Jurisdiction.    The Borrower hereby irrevocably consents to the
personal jurisdiction of the state and federal courts located in New York, New
York (and any courts from which an appeal from any of such courts must or may be
taken), in any action, claim or other proceeding arising out of any dispute in
connection with this Agreement, the Notes and the other Loan Documents, any
rights or obligations hereunder or thereunder, or the performance of such rights
and obligations. The Borrower hereby irrevocably consents to the service of a
summons and complaint and other process in any action, claim or proceeding
brought by the Administrative Agent or any Lender in connection with this
Agreement, the Notes or the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations, on
behalf of itself or its property, in the manner specified in Section 14.1.
Nothing in this Section 14.5 shall affect the right of the Administrative Agent
or any Lender to serve legal process in any other manner permitted by Applicable
Law or affect the right of the Administrative Agent or any Lender to bring any
action or proceeding against the Borrower or its properties in the courts of any
other jurisdictions.

79

--------------------------------------------------------------------------------

        (b)    Venue.    The Borrower hereby irrevocably waives any objection it
may have now or in the future to the laying of venue in the aforesaid
jurisdiction in any action, any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document
("Disputes") or the rights and obligations of the parties hereunder or
thereunder. The Borrower irrevocably waives, in connection with such action,
claim or proceeding, any plea or claim that the action, claim or other
proceeding has been brought in an inconvenient forum.

        SECTION 14.6    Waiver of Jury Trial.    

(a)[Reserved]

        (b)    Jury Trial.    THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
BORROWER HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH
RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.

        (c)    Preservation of Certain Remedies.    Notwithstanding the
preceding binding arbitration provisions, the parties hereto and the other Loan
Documents preserve, without diminution, certain remedies that such Persons may
employ or exercise freely, either alone, in conjunction with or during a
Dispute. Each such Person shall have and hereby reserves the right to proceed in
any court of proper jurisdiction or by self help to exercise or prosecute the
following remedies, as applicable: (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale granted in
the Loan Documents or under Applicable Law or by judicial foreclosure and sale,
including a proceeding to confirm the sale, (ii) all rights of self help
including peaceful occupation of property and collection of rents, set off, and
peaceful possession of property, (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding, and
(iv) when applicable, a judgment by confession of judgment. Preservation of
these remedies does not limit the power of an arbitrator to grant similar
remedies that may be requested by a party in a Dispute.

        SECTION 14.7    Reversal of Payments.    To the extent the Borrower
makes a payment or payments to the Administrative Agent for the ratable benefit
of the Lenders or the Administrative Agent receives any payment or proceeds of
the collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
otherwise required to be repaid to a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause (whether
by demand, settlement, litigation or otherwise), then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

        SECTION 14.8    Injunctive Relief; Punitive Damages.    

        (a)   The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower agrees that the Lenders, at the Lenders' option, shall
be entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

        (b)   The Administrative Agent, the Lenders and the Borrower (on behalf
of itself and its Subsidiaries) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

80

--------------------------------------------------------------------------------


        SECTION 14.9    Accounting Matters.    Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time, provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance therewith.

        SECTION 14.10    Successors and Assigns; Participations.    

        (a)    Benefit of Agreement.    This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and the Lenders,
all future holders of the Notes, and their respective successors and assigns,
except that the Borrower shall not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender (and any attempted such assignment or transfer without such consent shall
be null and void).

        (b)    Assignment by Lenders.    Each Lender may, in the ordinary course
of its business and in accordance with Applicable Law, sell or assign to any
Lender, any Affiliate of a Lender or in the case of the Term Loans any Approved
Fund and with the consent of the Borrower (so long as no Default or Event of
Default has occurred and is continuing) and the consent of the Administrative
Agent, which consents shall not be unreasonably withheld or delayed, assign to
one or more other Eligible Assignees (any of the forgoing assignees or
purchasers, a "Purchasing Lender") all or a portion of its interests, rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of the Extensions of Credit at the time
owing to it and the Notes held by it); provided that:

        (i)    each such assignment shall be of a constant, and not a varying,
percentage of the Revolving Credit Commitment and/or the Term Loan Commitment,
as applicable, of the assigning Lender's rights and obligations under this
Agreement;

        (ii)   if less than all of the assigning Lender's Revolving Credit
Commitment or Term Loan Commitment, as applicable, is to be assigned, the
Commitment so assigned shall not be less than $5,000,000 with respect to the
Revolving Credit Facility and $1,000,000 with respect to the Term Loan Facility
(or otherwise agreed by the Administrative Agent and Borrower), unless such sale
or assignment is made to an existing Lender, to an Affiliate thereof, or (with
respect to any Term Loan) to an Approved Fund, in which case no minimum amount
shall apply;

        (iii)  the Purchasing Lender shall have delivered to the Administrative
Agent all United States Internal Revenue Service Forms required pursuant to
Section 5.11(e) and all of the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance substantially in the form of Exhibit G
attached hereto (an "Assignment and Acceptance"), together with (to the extent
requested by any Purchasing Lender) any Note or Notes subject to such
assignment;

        (iv)  no assignment of a Revolving Credit Commitment, or participation
in L/C Obligations or Swingline Loans shall be made without the prior written
consent of the Administrative Agent, the Swingline Lender, the Issuing Lender
and (so long as no Default or Event of Default has occurred and is continuing)
the Borrower (which consents shall not be unreasonably withheld);

        (v)   where consent of the Borrower to an assignment to a Purchasing
Lender is required hereunder (including consent to an assignment to an Approved
Fund), the Borrower shall be deemed to have given its consent five (5) Business
Days after the date written notice thereof has

81

--------------------------------------------------------------------------------




been delivered by the assigning Lender (through the Administrative Agent) unless
such consent is expressly refused by the Borrower prior to such fifth (5th)
Business Day;

        (vi)  such assignment shall not, without the consent of the Borrower,
require the Borrower to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Loans or the Notes under the blue
sky laws of any state; and

        (vii) the assigning Lender shall pay to the Administrative Agent an
assignment fee of $2,500 upon the execution by such Lender of the Assignment and
Acceptance; provided that no such fee shall be payable upon any assignment by a
Lender to an Affiliate thereof; and provided further that, in any case of
contemporaneous assignments by a Lender (including a group of affiliated Lenders
that are funds managed by the same investment advisor) to a single assignee or
more than one fund managed by the same investment advisor (which funds are not
then Lenders hereunder), only a single $2,500 fee shall be payable for all such
contemporaneous assignments.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five (5) Business Days after the execution thereof (unless
otherwise agreed to by the Administrative Agent), (A) the Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) the Lender thereunder shall, to the extent provided in such assignment,
be released from its obligations under this Agreement.

        (c)    Rights and Duties Upon Assignment.    By executing and delivering
an Assignment and Acceptance, the assigning Lender thereunder and the Purchasing
Lender thereunder confirm to and agree with each other and the other parties
hereto as set forth in such Assignment and Acceptance.

        (d)    Register.    The Administrative Agent shall maintain a copy of
each Assignment and Acceptance and each Lender Addition and Acknowledgment
delivered to it and a register for the recordation of the names and addresses of
the Lenders and the amount of the Extensions of Credit with respect to each
Lender from time to time (the "Register"). The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

        (e)    Issuance of New Notes.    Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and a Purchasing Lender together with
any Note or Notes (if applicable) subject to such assignment and (if applicable)
the written consent to such assignment, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is substantially in the form of
Exhibit G:

(i)accept such Assignment and Acceptance;

(ii)record the information contained therein in the Register;

(iii)give prompt notice thereof to the Lenders and the Borrower; and

(iv)promptly deliver a copy of such Assignment and Acceptance to the Borrower.

Within five (5) Business Days after receipt of notice, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for the surrendered
Note or Notes, a new Note or Notes to the order of such Purchasing Lender (to
the extent requested thereby) in amounts equal to the Revolving Credit
Commitment and/or Term Loan Commitment assumed by it pursuant to such Assignment
and Acceptance and a new Note or Notes to the order of the assigning Lender (to
the extent requested thereby) in an amount equal to the Revolving Credit
Commitment and/or Term Loan Commitment retained by it hereunder. Such new Note
or Notes shall be in an aggregate principal amount equal to

82

--------------------------------------------------------------------------------


the aggregate principal amount of such surrendered Note or Notes, shall be dated
the effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the assigned Notes delivered to the assigning Lender.
Each surrendered Note or Notes shall be canceled and returned to the Borrower.
Notwithstanding anything in this Agreement to the contrary, any Lender which has
not been issued a Note or Notes hereunder may at any time deliver a written
request for a Note or Notes to the Administrative Agent and Borrower. Within
five (5) Business Days after receipt of notice, the Borrower shall execute and
deliver to the Administrative Agent, a Note or Notes (as applicable) to the
order of such Lender in amounts equal to the Revolving Credit Commitment and/or
Term Loan Commitment of such Lender. Upon receipt thereby, the Administrative
Agent shall promptly deliver such Note or Notes to such Lender.

        (f)    Participations.    Each Lender may, without notice to or the
consent of the Borrower or the Administrative Agent, in the ordinary course of
its commercial banking business and in accordance with Applicable Law, sell
participations to one or more banks or other entities (any such bank or other
entity, a "Participant") in all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Extensions of Credit and the Notes held by it); provided that:

        (i)    such Lender's obligations under this Agreement (including,
without limitation, its Revolving Credit Commitment and/or Term Loan Commitment,
as applicable) shall remain unchanged;

        (ii)   such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

        (iii)  such Lender shall remain the holder of the Notes held by it for
all purposes of this Agreement;

        (iv)  the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement;

        (v)   such Lender shall not permit such Participant the right to approve
any waivers, amendments or other modifications to this Agreement or any other
Loan Document other than waivers, amendments or modifications which would reduce
the principal of or the interest rate on any Loan or Reimbursement Obligation,
extend the term or increase the amount of the Revolving Credit Commitment and/or
Term Loan Commitment of such Lender, reduce the amount of any fees to which such
Participant is entitled, extend any scheduled payment date for principal of or
interest on any Loan or any fee or Reimbursement Obligation or, except as
expressly contemplated hereby or thereby, release substantially all of the
Collateral or release any Subsidiary Guarantor (except as expressly contemplated
hereby); and

        (vi)  any such disposition shall not, without the consent of the
Borrower, require the Borrower to file a registration statement with the
Securities and Exchange Commission or apply to qualify the Loans or the Notes
under the blue sky law of any state.

        The Borrower agrees that each Participant shall be entitled to the
benefits of Section 5.7, Section 5.8, Section 5.9, Section 5.10, Section 5.11
and Section 14.3 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 14.10; provided
that a Participant shall not be entitled to receive any greater payment under
Section 5.7, Section 5.8, Section 5.9, Section 5.10, and Section 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent and such
Participant shall have delivered to the Administrative Agent all United States
Internal Revenue Service Forms required pursuant to Section 5.11(e).

83

--------------------------------------------------------------------------------

        (g)    Disclosure of Information; Confidentiality.    The Administrative
Agent and the Lenders shall hold all non-public information with respect to the
Borrower obtained pursuant to the Loan Documents (or any Hedging Agreement with
a Lender or the Administrative Agent) in accordance with their customary
procedures for handling confidential information; provided, that the
Administrative Agent may disclose information relating to this Agreement to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications and
provided further, that the Administrative Agent or any Lender may disclose any
such information to the extent such disclosure is (i) required by law or
requested or required pursuant to any legal process, (ii) requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority (including, without limitation, the National Association of Insurance
Commissioners) or (iii) used in any suit, action or proceeding for the purpose
of defending itself, reducing its liability or protecting any of its claims,
rights, remedies or interests under or in connection with the Loan Documents (or
any Hedging Agreement with a Lender or the Administrative Agent). Any Lender
may, in connection with any assignment, proposed assignment, participation or
proposed participation pursuant to this Section 14.10, disclose to the
Purchasing Lender, proposed Purchasing Lender, Participant, proposed
Participant, or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty's professional advisor any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided, that prior to any such disclosure, each such Purchasing
Lender, proposed Purchasing Lender, Participant, proposed Participant,
contractual counterparty or professional advisor shall agree to be bound by the
provisions of this Section 14.10(g).

        (h)    Certain Pledges or Assignments.    Any Lender may at any time
pledge or assign or grant a security interest in, all or any portion of its
rights under this Agreement or any other Loan Document to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment or grant of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

        SECTION 14.11    Amendments, Waivers and Consents.    Except as set
forth below or as specifically provided in any Loan Document, any term,
covenant, agreement or condition of this Agreement or any of the other Loan
Documents may be amended or waived by the Lenders, and any consent given by the
Lenders, if, but only if, such amendment, waiver or consent is in writing signed
by the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:

        (a)   (i) increase the Revolving Credit Commitment of any Lender,
(ii) reduce the rate of, or forgive any, interest payable on any Revolving
Credit Loan or Reimbursement Obligation, or any fees, (iii) reduce or forgive
the principal amount of any Revolving Credit Loan or Reimbursement Obligation,
(iv) extend the originally scheduled time or times of payment of the principal
of any Revolving Credit Loan or Reimbursement Obligation or the time or times of
payment of interest on any Revolving Credit Loan or Reimbursement Obligation or
any fee or commission with respect hereto, (v) permit any subordination of the
principal or interest on any Revolving Credit Loan or Reimbursement Obligation
or (vi) extend the time of the obligation of the Revolving Credit Commitment
Lenders to make or issue or participate in Letters of Credit or Swingline Loans,
in any case, without the written consent of each Lender holding Revolving Credit
Loans or a Revolving Credit Commitment;

        (b)   (i) except as otherwise provided in Section 4.6, increase the Term
Loan Commitment of any Lender, (ii) reduce the rate of, or forgive any, interest
payable on any Term Loan, or any fees, (iii) reduce or forgive the principal
amount of any Term Loan, (iv) permit any subordination of the principal or
interest on, or any Lien securing, any Term Loan or (v) extend the originally

84

--------------------------------------------------------------------------------




scheduled time or times of payment of the principal of any Term Loan or the time
or times of payment of interest on any Term Loan or any fee or commission with
respect thereto, in any case, without the written consent of each Lender holding
a Term Loan or a Term Loan Commitment;

        (c)   release any material portion of the Collateral or release any
Security Document or release any Subsidiary Guarantor (other than in connection
with the redesignation of a Restricted Subsidiary as an Unrestricted Subsidiary
in accordance with Section 9.11, with a sale of assets permitted pursuant to
Section 11.5, or as otherwise specifically permitted in this Agreement or the
applicable Security Document), amend the provisions of this Section 14.11, or
amend the definition or percentage of Required Lenders or amend the definition,
or any percentage therein, of Borrowing Base without the written consent of each
Lender; or

        (d)   release any Borrower from all or any material portion of the
Obligations (other than Hedging Obligations) hereunder or under any other Loan
Document or permit any assignment (other than as specifically permitted or
contemplated in this Agreement or any other Loan Document) of any Borrower's
rights and obligations hereunder or under any other Loan Document without the
written consent of each Lender.

In addition, no amendment, waiver or consent to the provisions of
(a) Article XIII shall be made without the written consent of the Administrative
Agent and (b) Article III without the written consent of the Issuing Lender.

        SECTION 14.12    Performance of Duties.    The Borrower's obligations
under this Agreement and each of the other Loan Documents shall be performed by
the Borrower at its sole cost and expense.

        SECTION 14.13    [Reserved].    

        SECTION 14.14    All Powers Coupled with Interest.    All powers of
attorney and other authorizations granted to the Lenders, the Administrative
Agent and any Persons designated by the Administrative Agent or any Lender
pursuant to any provisions of this Agreement (including, without limitation,
Sections 5.8, 5.9, 5.10, 9.7 and 14.2) or any of the other Loan Documents shall
be deemed coupled with an interest and shall be irrevocable so long as any of
the Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

        SECTION 14.15    Survival of Indemnities.    Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the Lenders are entitled under the provisions of this Article XV and any
other provision of this Agreement and the other Loan Documents shall continue in
full force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

        SECTION 14.16    Titles and Captions.    Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.

        SECTION 14.17    Severability of Provisions.    Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

        SECTION 14.18    Counterparts.    This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement.

85

--------------------------------------------------------------------------------


        SECTION 14.19    Term of Agreement.    This Agreement shall remain in
effect from the Amendment and Restatement Closing Date through and including the
date upon which all Obligations arising hereunder or under any other Loan
Document shall have been indefeasibly and irrevocably paid and satisfied in full
and all Commitments have been terminated. The Administrative Agent is hereby
permitted to release all Liens on the Collateral in favor of the Administrative
Agent, for the ratable benefit of itself and the Lenders, upon repayment of the
outstanding principal of and all accrued interest on the Loans, payment of all
outstanding fees and expenses hereunder and the termination of the Lenders'
Commitments. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

        SECTION 14.20    Advice of Counsel.    Each of the parties represents to
each other party hereto that it has discussed this Agreement with its counsel.

        SECTION 14.21    No Strict Construction.    The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

        SECTION 14.22    Inconsistencies with Other Documents; Independent
Effect of Covenants.    

        (a)   In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided, that any provision of the Security Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

        (b)   This Agreement constitutes an amendment and restatement of the
Original Credit Agreement, as amended by the Prior Amendments, effective from
and after the Amendment and Restatement Closing Date. The execution and delivery
of this Agreement shall not constitute a novation of any Debt or other
obligations owing to the Lenders or the Administrative Agent under the Original
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Amendment and Restatement
Closing Date, the credit facilities described in the Original Credit Agreement,
as amended by the Prior Amendments, shall be amended, supplemented, modified and
restated in their entirety by the facilities described herein, and all loans and
other obligations of the Borrower outstanding as of such date under the Original
Credit Agreement, as amended by the Prior Amendments, shall be deemed to be
loans and obligations outstanding under the corresponding facilities described
herein, without any further action by any Person, except that the Administrative
Agent shall make such transfers of funds as are necessary in order that the
outstanding balance of such Loans, together with any Loans funded on the
Amendment and Restatement Closing Date, reflect the Commitments of the Lenders
hereunder.

        (c)   The Borrower expressly acknowledges and agrees that each covenant
contained in Articles IX, X and XI hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles IX, X and XI if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles IX, X, or XI.

[Signature pages to follow]

86

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

[CORPORATE SEAL]   DRS TECHNOLOGIES, INC., as Borrower
 
 
By:
       

--------------------------------------------------------------------------------

        Name:            

--------------------------------------------------------------------------------

        Title:            

--------------------------------------------------------------------------------

87

--------------------------------------------------------------------------------

    WACHOVIA BANK,
NATIONAL ASSOCIATION,
as Administrative Agent,
on behalf of itself and the Lenders
 
 
By:
       

--------------------------------------------------------------------------------

        Name:            

--------------------------------------------------------------------------------

        Title:            

--------------------------------------------------------------------------------

88

--------------------------------------------------------------------------------

Acknowledged and Agreed by the Subsidiary Guarantors:

[CORPORATE SEAL]   DRS TECHNOLOGIES CANADA, INC.

    DRS INTERNATIONAL, INC.
DRS COMMUNICATIONS COMPANY, LLC
        By: DRS Technologies, Inc., its Sole
                Member and Manager
DRS INFRARED TECHNOLOGIES, LP
        By: DRS FPA, Inc., its General Partner
DRS FPA, INC.
    as Subsidiary Guarantors
 
 
By:


--------------------------------------------------------------------------------

Name:  Mark S. Newman
Title:    President




[CORPORATE SEAL]
 
DRS ELECTRONIC SYSTEMS, INC.

    DRS TECHNICAL SERVICES, INC.
LAUREL TECHNOLOGIES PARTNERSHIP
        By: DRS Systems Management Corporation, a
                General Partner
DRS SURVEILLANCE SUPPORT SYSTEMS, INC.
DRS SYSTEMS MANAGEMENT CORPORATION
NAI TECHNOLOGIES, INC.
DRS POWER AND CONTROL TECHNOLOGIES, INC.
    as Subsidiary Guarantors
 
 
By:


--------------------------------------------------------------------------------

Name:  Terrence L. DeRosa
Title:    President




[CORPORATE SEAL]
 
LAUREL TECHNOLOGIES PARTNERSHIP

            By: Sunburst Management Corporation, a
        General Partner
 
 
By:


--------------------------------------------------------------------------------

Name:  Kim Kunkle
Title:    President



89

--------------------------------------------------------------------------------


[CORPORATE SEAL]
 
DRS PHOTRONICS, INC.

    DRS PRECISION ECHO, INC.
DRS UNMANNED TECHNOLOGIES, INC.
    as Subsidiary Guarantors
 
 
By:


--------------------------------------------------------------------------------

Name:  Paul G. Casner, Jr.
Title:    President




[CORPORATE SEAL]
 
DRS OPTRONICS, INC.

    DRS SENSOR SYSTEMS, INC.
DRS SENSORS & TARGETING SYSTEMS, INC.
DRS NYTECH IMAGING SYSTEMS, INC.
    as Subsidiary Guarantors
 
 
By:


--------------------------------------------------------------------------------

Name:  Fred Marion
Title:    President




[CORPORATE SEAL]
 
DRS DATA SYSTEMS, INC., as Subsidiary Guarantor


 
 
By:


--------------------------------------------------------------------------------

Name:  Rich Schneider
Title:    President




[CORPORATE SEAL]
 
DRS SYSTEMS, INC., as Subsidiary Guarantor


 
 
By:


--------------------------------------------------------------------------------

Name:  Robert Russo
Title:    President

90

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
STATEMENT OF PURPOSE
ARTICLE I DEFINITIONS
ARTICLE II
REVOLVING CREDIT FACILITY
ARTICLE III LETTER OF CREDIT FACILITY
ARTICLE IV TERM LOAN FACILITY
ARTICLE V
GENERAL LOAN PROVISIONS
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE BORROWER
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
ARTICLE IX AFFIRMATIVE COVENANTS
ARTICLE X FINANCIAL COVENANTS
ARTICLE XI NEGATIVE COVENANTS
ARTICLE XII DEFAULT AND REMEDIES
ARTICLE XIII THE ADMINISTRATIVE AGENT
ARTICLE XIV MISCELLANEOUS
